Name: 2010/43/: Commission Decision of 22Ã December 2009 adopting, pursuant to Council Directive 92/43/EEC, a third updated list of sites of Community importance for the Atlantic biogeographical region (notified under document C(2009) 10405)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  natural environment;  economic geography;  documentation;  executive power and public service
 Date Published: 2010-02-02

 2.2.2010 EN Official Journal of the European Union L 30/43 COMMISSION DECISION of 22 December 2009 adopting, pursuant to Council Directive 92/43/EEC, a third updated list of sites of Community importance for the Atlantic biogeographical region (notified under document C(2009) 10405) (2010/43/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1), and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Atlantic biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises the territory of Ireland, the Netherlands and the United Kingdom, and parts of Belgium, Denmark, France, Germany, Portugal and Spain, as specified in the biogeographical map approved on 25 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Community. (3) The initial list and the first two updated lists of sites of Community importance for the Atlantic biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2004/813/EC (2), 2008/23/EC (3) and 2009/96/EC (4). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Atlantic biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A third update of the Atlantic list is therefore necessary. (5) On the one hand, the third update of the list of sites of Community importance for the Atlantic biogeographical region is necessary in order to include additional sites that have been proposed since 2007 by the Member States as sites of Community importance for the Atlantic biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the third updated list of sites of Community importance for the Atlantic biogeographical region. (6) On the other hand, the third update of the list of sites of Community importance for the Atlantic biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first two updated Community lists. In that sense, the third updated list of sites of Community importance for the Atlantic biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Atlantic biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial or the first two updated lists of sites of Community importance for the Atlantic biogeographical region, depending on which list a site of Community importance was included as such for the first time. (7) For the Atlantic biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between March 2002 and November 2008 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (5). (9) That information includes the most recent and definitive map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a third updated list of sites selected as sites of Community importance for the Atlantic biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a third updated list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2009/96/EC should be replaced. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The third updated list of sites of Community importance for the Atlantic biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2009/96/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 22 December 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 387, 29.12.2004, p. 1. (3) OJ L 12, 15.1.2008, p. 1. (4) OJ L 43, 13.2.2009, p. 466. (5) OJ L 107, 24.4.1997, p. 1. ANNEX Third updated list of sites of Community importance for the Atlantic biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Belgium, Germany, Denmark, Spain, France, Ireland, the Netherlands, Portugal and the United Kingdom. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude BE1000001 La ForÃ ªt de Soignes avec lisiÃ ¨res et domaines boisÃ ©s avoisinants et la VallÃ ©e de la Woluwe. Complexe ForÃ ªt de Soignes  VallÃ ©e de la Woluwe * 2 076 E 4 25 N 50 47 BE1000002 Zones boisÃ ©es et ouvertes au sud de la RÃ ©gion bruxelloise. Complexe Verrewinkel  Kinsendael * 140 E 4 20 N 50 47 BE1000003 Les zones boisÃ ©es et les zones humides de la VallÃ ©e du Molenbeek au nord-ouest de la RÃ ©gion bruxelloise. Complexe Laerbeek-Dieleghem-Poelbos  Marais de Jette-Ganshoren * 117 E 4 18 N 50 53 BE2100015 Kalmthoutse Heide 2 064 E 4 25 N 51 24 BE2100016 Klein en Groot Schietveld * 2 288 E 4 35 N 51 22 BE2100017 Bos- en heidegebieden ten oosten van Antwerpen * 5 240 E 4 44 N 51 16 BE2100019 Het Blak, Kievitsheide, Ekstergoor en nabijgelegen Kamsalamanderhabitats 697 E 4 48 N 51 20 BE2100020 Heesbossen, Vallei van Marke en Merkske en Ringven met valleigronden langs de Heerlese Loop * 678 E 4 44 N 51 22 BE2100024 Vennen, heiden en moerassen rond Turnhout * 3 627 E 4 58 N 51 22 BE2100026 Valleigebied van de Kleine Nete met brongebieden, moerassen en heiden * 4 884 E 5 5 N 51 15 BE2100040 Bovenloop van de Grote Nete met Zammelsbroek, Langdonken en Goor. * 4 307 E 5 11 N 51 9 BE2100045 Historische fortengordels van Antwerpen als vleermuizenhabitat. 359 E 4 29 N 51 13 BE2200028 De Maten * 536 E 5 27 N 50 57 BE2200029 Vallei- en brongebied van de Zwarte Beek, Bolisserbeek en Dommel met heide en vengebieden. * 8 306 E 5 20 N 51 7 BE2200030 Mangelbeek en heide- en vengebieden tussen Houthalen en Gruitrode * 3 768 E 5 26 N 51 3 BE2200031 Valleien van de Laambeek, Zonderikbeek, Slangebeek en Roosterbeek met vijvergebieden. * 3 627 E 5 18 N 50 59 BE2200032 Hageven met Dommelvallei, Beverbeekse Heide, Warmbeek en Wateringen * 1 980 E 5 30 N 51 17 BE2200033 Abeek met aangrenzende moerasgebieden * 2 523 E 5 42 N 51 10 BE2200034 Itterbeek met Brand, Jagersborg en Schootsheide en Bergerven * 1 869 E 5 43 N 51 6 BE2200035 Mechelse Heide en vallei van de Ziepbeek * 3 741 E 5 38 N 50 57 BE2200036 Plateau van Caestert met hellingbossen en mergelgrotten. 132 E 5 41 N 50 48 BE2200037 Uiterwaarden langs de Limburgse Maas met Vijverbroek * 645 E 5 46 N 51 2 BE2200038 Bossen en kalkgraslanden van Haspengouw * 2 604 E 5 16 N 50 49 BE2200041 Jekervallei en bovenloop van de Demervallei * 633 E 5 31 N 50 51 BE2200042 Overgang Kempen-Haspengouw * 689 E 5 34 N 50 54 BE2200043 Bosbeekvallei en aangrenzende bos- en heidegebieden te As-Opglabbeek-Maaseik * 573 E 5 37 N 51 3 BE2300005 Bossen en heiden van zandig Vlaanderen: oostelijk deel * 3 377 E 3 27 N 51 9 BE2300006 Schelde- en DurmeÃ «stuarium van de Nederlandse grens tot Gent * 8 957 E 4 11 N 51 9 BE2300007 Bossen van de Vlaamse Ardennen en andere Zuidvlaamse bossen. * 5 548 E 3 45 N 50 47 BE2300044 Bossen van het zuidoosten van de Zandleemstreek * 1 793 E 4 15 N 50 57 BE2400008 ZoniÃ «nwoud * 2 761 E 4 25 N 50 45 BE2400009 Hallerbos en nabije boscomplexen met brongebieden en heiden * 1 832 E 4 17 N 50 42 BE2400010 Valleigebied tussen Melsbroek, Kampenhout, Kortemberg en Veltem. * 1 445 E 4 35 N 50 55 BE2400011 Valleien van de Dijle, Laan en IJse met aangrenzende bos- en moerasgebieden * 4 068 E 4 41 N 50 48 BE2400012 Valleien van de Winge en de Motte met valleihellingen. * 2 244 E 4 52 N 50 56 BE2400014 Demervallei * 4 910 E 4 59 N 51 0 BE2500001 Duingebieden inclusief IJzermonding en Zwin. * 3 782 E 2 52 N 51 11 BE2500002 Polders * 1 866 E 3 6 N 51 14 BE2500003 Westvlaams Heuvelland * 1 878 E 2 46 N 50 46 BE2500004 Bossen, heiden en valleigebieden van zandig Vlaanderen: westelijk deel * 3 064 E 3 19 N 51 6 BE31001B0 Affluents brabanÃ §ons de la Senne (Braine-lAlleud; Braine-le-ChÃ ¢teau; Ittre; Tubize) * 707,6631 E 4 18 N 50 41 BE31002B0 VallÃ ©es de lArgentine et de la Lasne (La Hulpe; Lasne; Rixensart; Waterloo) * 669,8601 E 4 27 N 50 43 BE31003C0 VallÃ ©e de la Lasne (Rixensart; Wavre) * 432,3222 E 4 32 N 50 43 BE31004C0 VallÃ ©e de la Dyle en aval dArchennes (Grez-Doiceau) * 139,0314 E 4 38 N 50 46 BE31005B0 VallÃ ©e de la Nethen (Beauvechain; Grez-Doiceau) * 176,5073 E 4 42 N 50 47 BE31006B0 VallÃ ©e de la Dyle Ã Ottignies (Ottignies-Louvain-la-Neuve; Wavre) * 303,153 E 4 36 N 50 40 BE31007B0 VallÃ ©e du Train (Chaumont-Gistoux) * 495,6909 E 4 42 N 50 41 BE31009B0 CarriÃ ¨res souterraines dOrp-Jauche (Orp-Jauche) 14,2951 1,6 E 4 56 N 50 40 BE31010B0 Sources de la Dyle (Court-Saint-Etienne; Genappe; Ottignies-Louvain-la-Neuve) * 654,809 E 4 29 N 50 38 BE31011B0 VallÃ ©e de la Thyle (Court-Saint-Etienne; Genappe; Les Bons Villers; Villers-la-Ville) * 1 126,1097 E 4 31 N 50 35 BE31012C0 VallÃ ©e de la Dyle de Wavre Ã Archennes (Grez-Doiceau) * 83,7826 E 4 38 N 50 44 BE32001B0 VallÃ ©e de la Lys (Comines-Warneton) * 411,0824 E 2 54 N 50 44 BE32002B0 VallÃ ©e de lEscaut en aval de Tournai (Celles; Estaimpuis; Pecq) * 369,5012 E 3 21 N 50 41 BE32003B0 Pays des Collines (Celles; Mont-de-lEnclus) * 132,6485 E 3 30 N 50 45 BE32004B0 VallÃ ©e de la Rhosnes (Flobecq) 191,9359 E 3 44 N 50 46 BE32005B0 VallÃ ©es de la Dendre et de la Marcq (Ath; Ellezelles; Flobecq; Frasnes-lez-Anvaing; Lessines) * 529,3547 E 3 38 N 50 42 BE32006C0 Bois dEnghien et de Silly (Enghien; Silly) * 541,7831 E 3 58 N 50 38 BE32007B0 Bois de la HoussiÃ ¨re (Braine-le-Comte; Ittre) * 718,4101 E 4 11 N 50 37 BE32008B0 Bois dArpes et de lHÃ ´pital (Nivelles; Seneffe) * 138,233 E 4 16 N 50 35 BE32010B0 Marais de la Verne (PÃ ©ruwelz) * 102,135 E 3 34 N 50 31 BE32011C0 ForÃ ªt de Bon-Secours (Bernissart; PÃ ©ruwelz) * 391,9571 E 3 37 N 50 29 BE32012C0 Bord nord du bassin de la Haine (Beloeil; Bernissart; Saint-Ghislain) * 2 212,9688 E 3 44 N 50 30 BE32014B0 VallÃ ©e de la Haine en amont de Mons (La LouviÃ ¨re; Le Roeulx; Mons) * 458,7774 E 4 3 N 50 27 BE32015B0 Canal souterrain de la BÃ ªte Refaite (Chapelle-lez-Herlaimont; Seneffe) 1,0883 1,27 E 4 17 N 50 30 BE32016B0 ForÃ ªt de Mariemont (Manage; Morlanwelz) * 153,5487 E 4 15 N 50 28 BE32017B0 VallÃ ©e de la Haine en aval de Mons (Bernissart; Boussu; Hensies; Jurbise; Mons; Quaregnon; Saint-Ghislain) * 1 687,2707 E 3 45 N 50 26 BE32018C0 Bois de Colfontaine (Boussu; Colfontaine; Dour; Frameries) * 841,8853 E 3 51 N 50 22 BE32019B0 VallÃ ©e de la Trouille (Estinnes; Frameries; Mons; QuÃ ©vy) * 1 324,424 13 E 3 58 N 50 25 BE32020B0 VallÃ ©e de la Princesse (Binche) * 133,4774 E 4 13 N 50 23 BE32021B0 Haute-Sambre en aval de Thuin (Fontaine-lEvÃ ªque; Lobbes; Thuin) * 715,5169 0,2 E 4 18 N 50 22 BE32022B0 Trou des Sarrazins Ã Loverval (Gerpinnes) 0,0812 0,12 E 4 27 N 50 21 BE32023B0 VallÃ ©e du Ruisseau dAcoz (ChÃ ¢telet) * 19,269 0,157 E 4 31 N 50 22 BE32024B0 Basse-Sambre (Aiseau-Presles; Sambreville) * 60,2591 0,02 E 4 35 N 50 25 BE32025B0 Haut-Pays des Honnelles (Honnelles; QuiÃ ©vrain) * 544,2931 0,11 E 3 42 N 50 21 BE32026B0 Haute-Sambre en amont de Thuin (Erquelinnes; Estinnes; Lobbes; Merbes-le-ChÃ ¢teau; Thuin) * 392,2497 E 4 14 N 50 19 BE32027B0 VallÃ ©e de la Biesmelle (Thuin) * 268,4235 E 4 17 N 50 19 BE32029B0 Haute vallÃ ©e de la Thure (Sivry-Rance) * 496,3646 E 4 12 N 50 11 BE32030B0 VallÃ ©e de la Hante (Beaumont; Froidchapelle; Sivry-Rance) * 457,5285 0,345 E 4 18 N 50 10 BE32031C0 Bois de Vieux Sart et de Montbliart (Sivry-Rance) * 940,105 E 4 10 N 50 8 BE32032C0 ForÃ ªts de Rance (Beaumont; Froidchapelle; Sivry-Rance) * 977,2837 E 4 15 N 50 9 BE32041B0 Trou aux Feuilles (Erquelinnes) 0,0308 0,028 E 4 9 N 50 15 BE32042B0 VallÃ ©e du Ruisseau dErpion (Froidchapelle) 6,4076 E 4 22 N 50 13 BE32044B0 Bassin de lEscaut en amont de Tournai (Antoing; Brunehaut; PÃ ©ruwelz; Tournai) * 193,3125 E 3 31 N 50 29 BE32045C0 VallÃ ©e de lAubrecheuil (Mons; Soignies) * 36,3554 E 4 1 N 50 30 BE32046C0 VallÃ ©e du PiÃ ©ton (Chapelle-lez-Herlaimont; Courcelles) * 59,7842 E 4 18 N 50 29 BE32047B0 VallÃ ©e de la Thure (Erquelinnes) * 10,2932 E 4 9 N 50 17 BE33001B0 Sources du Geer (Geer; Hannut) * 42,6506 E 5 9 N 50 40 BE33002B0 Basse vallÃ ©e du Geer (Bassenge; Juprelle; Oupeye; VisÃ ©) * 584,6499 11,864 E 5 37 N 50 46 BE33003B0 Montagne Saint-Pierre (Bassenge; Oupeye; VisÃ ©) * 241,477 E 5 40 N 50 46 BE33004B0 Basse Meuse et Meuse mitoyenne (BlÃ ©gny; Oupeye; VisÃ ©) * 225,1903 E 5 41 N 50 46 BE33008C0 VallÃ ©e de la Burdinale (Burdinne; HÃ ©ron; Wanze) * 289,9482 E 5 6 N 50 34 BE35002B0 VallÃ ©e de lOrneau (Gembloux; Jemeppe-sur-Sambre; Perwez) * 317,0376 E 4 40 N 50 30 BE35007C0 ForÃ ªts et lac de Bambois (Fosses-la-Ville; Mettet) * 358,1031 E 4 40 N 50 21 BE35049B0 VallÃ ©e du Ruisseau de Fairoul (Florennes; Walcourt) 57,925 E 4 31 N 50 15 BEMNZ0001 Trapegeer- Stroombank 17 881 E 2 45 N 51 12 BEMNZ0005 Vlakte van de Raan 1 925 E 3 14 N 51 26 DE0916391 NTP S-H Wattenmeer und angrenzende KÃ ¼stengebiete * 452 455 E 8 27 N 54 31 DE0916392 DÃ ¼nen- und Heidelandschaften Nord-Sylt * 1 916 E 8 23 N 55 1 DE1003301 Doggerbank 169 895,344 E 4 10 N 55 35 DE1016392 DÃ ¼nen- und Heidelandschaften Nord- und Mittel-Sylt * 642 E 8 19 N 54 57 DE1115301 NSG Rantumbecken 567 E 8 19 N 54 52 DE1115391 DÃ ¼nenlandschaft SÃ ¼d-Sylt * 741 E 8 17 N 54 48 DE1116391 KÃ ¼stenlandschaft Ost-Sylt * 380 E 8 24 N 54 53 DE1118301 RuttebÃ ¼ller See 55 E 8 45 N 54 53 DE1119303 SÃ ¼derlÃ ¼gumer BinnendÃ ¼nen 809 E 8 57 N 54 52 DE1121304 EichenwÃ ¤lder der BÃ ¶xlunder Geest 84 E 9 13 N 54 47 DE1121391 NSG FrÃ ¶slev-Jardelunder Moor 224 E 9 14 N 54 49 DE1209301 Sylter AuÃ enriff 531 428,375 E 7 20 N 54 55 DE1219301 Leckfeld * 111 E 8 57 N 54 47 DE1219391 GewÃ ¤sser des Bongsieler Kanal-Systems 581 E 9 0 N 54 42 DE1219392 Heide- und Magerrasenlandschaft am Ochsenweg und im Soholmfeld * 298 E 8 59 N 54 44 DE1220301 WÃ ¤lder an der Lecker Au * 50 E 9 2 N 54 46 DE1315391 KÃ ¼sten- und DÃ ¼nenlandschaften Amrums * 2 158 E 8 20 N 54 38 DE1316301 Godelniederung/FÃ ¶hr * 149 E 8 26 N 54 41 DE1319301 NSG Bordelumer Heide und Langenhorner Heide mit Umgebung 201 E 8 57 N 54 39 DE1320302 LÃ ¼tjenholmer und Bargumer Heide * 313 E 9 0 N 54 41 DE1320303 Schirlbusch 14 E 9 5 N 54 37 DE1320304 LÃ ¶wenstedter Sandberge * 21 E 9 9 N 54 37 DE1321302 PobÃ ¼ller Bauernwald 152 E 9 15 N 54 36 DE1321303 DÃ ¼nen am Rimmelsberg 17 E 9 16 N 54 37 DE1420301 StandortÃ ¼bungsplatz Husum * 150 E 9 4 N 54 30 DE1420302 Moorweiher im Staatsforst Drelsdorf 6 E 9 6 N 54 35 DE1420391 Quell- und Niedermoore der Arlauniederung * 56 E 9 5 N 54 33 DE1421301 Immenstedter Wald 155 E 9 11 N 54 32 DE1421303 WÃ ¤lder im SÃ ¼derhackstedtfeld * 76 E 9 17 N 54 34 DE1421304 AhrenviÃ ¶lfelder Westermoor 69 E 9 15 N 54 32 DE1422301 Wald Rumbrand 60 E 9 20 N 54 31 DE1422303 Gammellunder See 36 E 9 26 N 54 33 DE1423393 Idstedtweger Geestlandschaft * 98 E 9 29 N 54 33 DE1521391 WÃ ¤lder der Ostenfelder Geest 733 E 9 18 N 54 29 DE1522301 Kalkquellmoor bei Klein Rheide 19 E 9 27 N 54 27 DE1617301 DÃ ¼nen St. Peter * 153 E 8 36 N 54 19 DE1620302 Lundener Niederung 902 E 9 4 N 54 17 DE1621301 WÃ ¤lder bei Bergenhusen * 145 E 9 18 N 54 23 DE1622308 GrÃ ¤ben der nÃ ¶rdlichen Alten Sorge 769 E 9 21 N 54 22 DE1622391 Moore der Eider-Treene-Sorge-Niederung * 3 499 E 9 28 N 54 18 DE1623303 Fockbeker Moor 375 E 9 35 N 54 19 DE1623304 Wald Ã ¶stlich Hohn 11 E 9 31 N 54 18 DE1623306 Owschlager See 44 E 9 36 N 54 23 DE1623351 Ã bergangsmoor im Kropper Forst 18 E 9 30 N 54 23 DE1623392 BinnendÃ ¼nen- und Moorlandschaft im Sorgetal 958 E 9 32 N 54 21 DE1714391 Steingrund 17 450 E 8 6 N 54 14 DE1719391 Untereider 3 606 E 8 53 N 54 16 DE1720301 WeiÃ es Moor 69 E 9 1 N 54 15 DE1721301 Wald bei WelmbÃ ¼ttel * 105 E 9 14 N 54 12 DE1721302 Wald bei Hollingstedt 30 E 9 12 N 54 17 DE1721309 Kleiner GeestrÃ ¼cken sÃ ¼dlich DÃ ¶rpling 42 E 9 18 N 54 14 DE1722301 Wald westlich Wrohm * 26 E 9 21 N 54 12 DE1723301 Gehege Osterhamm-Elsdorf 646 E 9 33 N 54 16 DE1723302 Dachsberg bei Wittenmoor 48 E 9 32 N 54 17 DE1724334 DÃ ¼nen bei Kattbek * 152 E 9 45 N 54 13 DE1813391 Helgoland mit HelgolÃ ¤nder Felssockel * 5 509 E 7 53 N 54 12 DE1820302 NSG Fieler Moor 258 E 9 8 N 54 9 DE1820303 Ehemaliger Fuhlensee 86 E 9 8 N 54 7 DE1821304 Gieselautal 94 E 9 18 N 54 8 DE1821391 Riesewohld und angrenzende FlÃ ¤chen * 435 E 9 13 N 54 8 DE1823301 WÃ ¤lder der nÃ ¶rdlichen Itzehoer Geest * 711 E 9 41 N 54 9 DE1823304 Haaler Au 432 E 9 32 N 54 9 DE1920301 Windberger Niederung * 363 E 9 8 N 54 3 DE1922301 WÃ ¤lder Ã ¶stlich Mehlbek * 60 E 9 27 N 54 0 DE1922391 Iselbek mit Lindhorster Teich 117 E 9 21 N 54 4 DE1923301 Schierenwald 588 E 9 39 N 54 1 DE1923302 Reher Kratt 92 E 9 35 N 54 3 DE1923304 Moore bei Christinenthal 37 E 9 33 N 54 2 DE1923305 Quellhangmoor Lohfiert 8,6 E 9 33 N 54 0 DE1924391 WÃ ¤lder im Aukrug * 879 E 9 47 N 54 2 DE1927301 Kiebitzholmer Moor und Trentmoor * 535 E 10 13 N 54 0 DE1927352 Tarbeker Moor 131 E 10 18 N 54 1 DE2016301 Hamburgisches Wattenmeer * 13 750 E 8 17 N 53 53 DE2018331 Unterelbe * 18 680,3008 E 9 25 N 53 43 DE2020301 Klev- und Donnlandschaft bei St. Michaelisdonn * 222 E 9 8 N 53 58 DE2021301 Kudensee 104 E 9 12 N 53 57 DE2022302 Vaaler Moor und Herrenmoor 964 E 9 21 N 53 58 DE2023303 Rantzau-Tal 215 E 9 35 N 53 57 DE2024301 Heiden und DÃ ¼nen bei StÃ ¶rkathen 59 E 9 44 N 53 58 DE2024308 MÃ ¼hlenbarbeker Au und angrenzendes Quellhangmoor * 58 E 9 41 N 53 58 DE2024391 Mittlere StÃ ¶r, Bramau und BÃ ¼nzau 211 E 9 46 N 53 59 DE2024392 Moore der Breitenburger Niederung 514 E 9 40 N 53 54 DE2025303 Hasenmoor 275 E 10 0 N 53 55 DE2026303 Osterautal * 320 E 10 1 N 53 56 DE2026304 Barker Heide * 186 E 10 9 N 53 54 DE2026305 AltwaldbestÃ ¤nde im Segeberger Forst 154 E 10 8 N 53 57 DE2026307 Moorweiher im Segeberger Forst 42 E 10 8 N 53 56 DE2104301 Borkum-Riffgrund 62 548,1602 E 6 20 N 53 55 DE2117331 KÃ ¼stenheiden und KrattwÃ ¤lder bei Cuxhaven * 953,51 E 8 36 N 53 50 DE2123301 BinnendÃ ¼nen Nordoe * 390 E 9 30 N 53 53 DE2124301 Klein Offenseth-Bokelsesser Moor 473 E 9 40 N 53 49 DE2125334 Kaltenkirchener Heide * 510,59 E 9 53 N 53 49 DE2126303 Pfeifengraswiese nÃ ¶rdlich Seth 8 E 10 9 N 53 52 DE2126391 WÃ ¤lder im Kisdorfer Wohld und angrenzende FlÃ ¤chen * 472 E 10 4 N 53 48 DE2127302 Birkenmoor bei GroÃ  Niendorf * 32 E 10 13 N 53 50 DE2218301 Ahlen-Falkenberger Moor, Seen bei Bederkesa * 2 877 E 8 45 N 53 40 DE2218302 AÃ bÃ ¼tteler und Herrschaftliches Moor * 288 E 8 45 N 53 45 DE2220301 Balksee und Randmoore, Nordahner Holz * 1 513 E 9 1 N 53 40 DE2221301 Oederquarter Moor * 84 E 9 15 N 53 46 DE2222321 Wetternsystem in der Kollmarer Marsch 26 E 9 29 N 53 45 DE2224305 Staatsforst Rantzau Ã ¶stlich Tornesch 113 E 9 45 N 53 42 DE2224306 Obere KrÃ ¼ckau 51 E 9 42 N 53 46 DE2224391 Himmelmoor, Kummerfelder Gehege und angrenzende FlÃ ¤chen * 766 E 9 49 N 53 44 DE2225303 Pinnau/Gronau * 33 E 9 51 N 53 42 DE2226302 Wohldorfer Wald * 134 E 10 8 N 53 42 DE2226303 Duvenstedter Brook * 779 E 10 10 N 53 43 DE2226306 Glasmoor * 140 E 10 2 N 53 42 DE2226307 Wittmoor * 51 E 10 4 N 53 42 DE2226391 Alstersystem bis Itzstedter See und Nienwohlder Moor * 1 165 E 10 6 N 53 46 DE2227303 Hansdorfer Brook mit Ammersbek * 292 E 10 11 N 53 42 DE2227304 Neuenteich und Binnenhorster Teiche 36 E 10 14 N 53 46 DE2227351 NÃ ¶rdlich Tiergarten 51 E 10 18 N 53 41 DE2306301 Nationalpark NiedersÃ ¤chsisches Wattenmeer * 276 956,219 E 6 55 N 53 36 DE2311331 Ochsenweide, Schafhauser Wald und Feuchtwiesen bei Esens * 214,12 E 7 36 N 53 37 DE2312331 Teichfledermaus-Habitate im Raum Wilhelmshaven 308,74 E 7 59 N 53 28 DE2316331 Unterweser 4 107,2598 E 8 29 N 53 25 DE2317302 Dorumer Moor * 202 E 8 38 N 53 39 DE2317331 Extensivweiden nÃ ¶rdlich Langen * 4,27 E 8 36 N 53 37 DE2320331 Westerberge bei Rahden * 186,67 E 9 5 N 53 40 DE2320332 Osteschleifen zwischen Kranenburg und Nieder-Ochtenhausen 49,55 E 9 9 N 53 33 DE2322301 Schwingetal * 1 961 E 9 25 N 53 33 DE2322331 Wasserkruger Moor und Willes Heide * 56,73 E 9 21 N 53 39 DE2323392 Schleswig-Holsteinisches ElbÃ ¤stuar und angrenzende FlÃ ¤chen * 19 279,6992 E 8 52 N 53 52 DE2324302 Schnaakenmoor * 60 E 9 45 N 53 36 DE2324303 Holmer Sandberge und Buttermoor * 231 E 9 41 N 53 37 DE2324304 NSG TÃ ¤vsmoor/Haselauer Moor * 150 E 9 42 N 53 38 DE2325301 Ohmoor 51 E 9 58 N 53 39 DE2326301 Wittmoor 139 E 10 4 N 53 41 DE2327301 Kammolchgebiet HÃ ¶ltigbaum/Stellmoor 605 E 10 13 N 53 39 DE2327302 Stellmoorer Tunneltal/HÃ ¶ltigbaum * 480 E 10 12 N 53 37 DE2408331 Teichfledermaus-GewÃ ¤sser im Raum Aurich 57,95 E 7 33 N 53 32 DE2410301 Ewiges Meer, GroÃ es Moor bei Aurich * 1 125 E 7 26 N 53 32 DE2413331 Upjever und Sumpfmoor Dose * 118,81 E 7 53 N 53 31 DE2417370 Weser bei Bremerhaven 860 E 8 35 N 53 33 DE2418301 Sellstedter See und Ochsentriftmoor * 534 E 8 42 N 53 32 DE2418331 Niederung von Geeste und Grove * 495,18 E 8 53 N 53 31 DE2421331 Hohes Moor * 853,96 E 9 15 N 53 33 DE2423301 Feerner Moor * 179 E 9 30 N 53 32 DE2424302 MÃ ¼hlenberger Loch/NeÃ sand * 804 E 9 46 N 53 32 DE2424303 Rapfenschutzgebiet Hamburger Stromelbe * 340 E 9 47 N 53 33 DE2426301 Boberger DÃ ¼ne und Hangterrassen * 50 E 10 9 N 53 30 DE2427302 Talwald Hahnenkoppel 33 E 10 18 N 53 34 DE2428393 WÃ ¤lder im Sachsenwald und Schwarze Au * 1 534 E 10 26 N 53 32 DE2429301 Birkenbruch sÃ ¼dlich GroÃ  Pampau * 11 E 10 33 N 53 30 DE2507301 Hund und Paapsand 2 557 E 6 56 N 53 22 DE2509331 GroÃ es Meer, Loppersumer Meer 891,07 E 7 17 N 53 25 DE2510331 Ihlower Forst * 327,48 E 7 26 N 53 24 DE2511331 Fehntjer Tief und Umgebung * 2 496,99 E 7 27 N 53 22 DE2511332 Kollrunger Moor und Klinge * 479,85 E 7 42 N 53 26 DE2513301 Schwarzes Meer * 16 E 7 53 N 53 24 DE2513331 Neuenburger Holz * 664,39 E 7 59 N 53 23 DE2516331 Nebenarme der Weser mit Strohauser Plate und Juliusplate * 1 637,34 E 8 28 N 53 23 DE2517301 Placken-, KÃ ¶nigs- und Stoteler Moor * 481 E 8 36 N 53 25 DE2517331 Teichfledermaus-GewÃ ¤sser im Raum Bremerhaven/Bremen * 455,86 E 8 34 N 53 27 DE2518301 Silbersee, Laaschmoor, BÃ ¼lter See, BÃ ¼lter Moor * 406 E 8 46 N 53 28 DE2518331 Niederungen von Billerbeck und Oldendorfer Bach * 400,19 E 8 47 N 53 22 DE2519301 Wollingster See mit Randmoor * 133 E 8 52 N 53 27 DE2519331 Malse * 80,2 E 8 57 N 53 28 DE2519332 Franzhorn * 143,55 E 9 0 N 53 25 DE2520331 Oste mit NebenbÃ ¤chen * 3 720,1499 E 9 8 N 53 22 DE2520332 Spreckenser Moor 63,35 E 9 5 N 53 27 DE2522301 Auetal und NebentÃ ¤ler * 753 E 9 32 N 53 28 DE2522302 Braken * 639 E 9 29 N 53 25 DE2522331 Hahnenhorst * 65,24 E 9 21 N 53 24 DE2523331 Neuklosterholz * 240,64 E 9 38 N 53 28 DE2524331 Este, BÃ ¶tersheimer Heide, GlÃ ¼singer Bruch und Osterbruch * 1 127,75 E 9 43 N 53 20 DE2524332 Este-Unterlauf 7,03 E 9 42 N 53 29 DE2525301 Fischbeker Heide * 763 E 9 51 N 53 27 DE2525302 BuchenwÃ ¤lder in Rosengarten 257 E 9 50 N 53 24 DE2526302 Heuckenlock/Schweenssand * 129 E 10 2 N 53 28 DE2526303 Die Reit 63 E 10 6 N 53 28 DE2526304 Kirchwerder Wiesen 858 E 10 9 N 53 26 DE2526305 Hamburger Unterelbe * 707 E 10 5 N 53 27 DE2526331 Seeve * 884,11 E 9 59 N 53 19 DE2526332 Elbe zwischen Geesthacht und Hamburg * 573,41 E 10 6 N 53 25 DE2527302 NSG Dalbekschlucht * 74 E 10 17 N 53 28 DE2527303 Borghorster Elblandschaft * 230 E 10 17 N 53 26 DE2527391 Besenhorster Sandberge und Elbinsel * 250 E 10 19 N 53 26 DE2528301 GKSS-Forschungszentrum Geesthacht 0 E 10 25 N 53 24 DE2529306 GÃ ¼lzower Holz 448 E 10 30 N 53 28 DE2611331 Heseler Wald 26,81 E 7 37 N 53 18 DE2613301 Lengener Meer, Stapeler Moor, Baasenmeers-Moor * 1 560 E 7 52 N 53 20 DE2616331 Dornebbe, Braker Sieltief und Colmarer Tief 13,35 E 8 23 N 53 20 DE2617331 Kuhlmoor, Tiefenmoor * 40,75 E 8 36 N 53 18 DE2619302 Springmoor, Heilsmoor * 250 E 8 50 N 53 20 DE2620301 Huvenhoopssee, Huvenhoopsmoor * 139 E 9 6 N 53 22 DE2626331 GewÃ ¤ssersystem der Luhe und unteren Neetze * 2 479,3999 E 10 11 N 53 14 DE2627301 Zollenspieker/Kiebitzbrack * 109 E 10 11 N 53 24 DE2627331 Birken-Eichenwald bei Sangenstedt 36,07 E 10 15 N 53 20 DE2628331 Ilmenau mit NebenbÃ ¤chen * 5 381,8501 E 10 34 N 53 5 DE2710331 Wolfmeer * 33,2 E 7 30 N 53 17 DE2711331 Magerwiese bei Potshausen * 3,26 E 7 37 N 53 12 DE2712331 Holtgast 35,55 E 7 42 N 53 13 DE2713331 Wittenheim und Silstro * 94,22 E 7 57 N 53 17 DE2713332 Garnholt * 31,58 E 8 0 N 53 14 DE2714331 Mansholter Holz, Schippstroht * 289,63 E 8 7 N 53 13 DE2714332 Elmendorfer Holz 28,18 E 8 1 N 53 13 DE2715301 Ipweger Moor, Gellener TorfmÃ ¶Ã ¶rte * 307,4 E 8 20 N 53 13 DE2715331 Eichenbruch, Ellernbusch * 131,44 E 8 14 N 53 14 DE2715332 FunchsbÃ ¼sche, Ipweger BÃ ¼sche * 93,8 E 8 16 N 53 13 DE2716331 Mittlere und Untere Hunte (mit BarnefÃ ¼hrer Holz und Schreensmoor) * 573,99 E 8 12 N 53 6 DE2717301 Heide und Heideweiher auf der Rekumer Geest 23 E 8 33 N 53 12 DE2717331 Garlstedter Moor und Heidhofer Teiche * 307,78 E 8 39 N 53 16 DE2717332 Brundorfer Moor * 11,26 E 8 40 N 53 14 DE2718301 Reithbruch * 73 E 8 45 N 53 13 DE2718331 SchÃ ¶nebecker Aue * 97,14 E 8 42 N 53 13 DE2718332 Untere WÃ ¼mmeniederung, untere Hammeniederung mit Teufelsmoor * 4 153,3198 E 8 50 N 53 14 DE2720331 Hepstedter BÃ ¼sche 109,26 E 9 5 N 53 16 DE2721301 Bullensee, Hemelsmoor * 292 E 9 13 N 53 14 DE2721331 Borstgrasrasen bei Badenstedt * 6,93 E 9 11 N 53 16 DE2722331 Sotheler Moor * 66,99 E 9 26 N 53 13 DE2723301 GroÃ es Moor bei Wistedt * 162 E 9 38 N 53 17 DE2723331 WÃ ¼mmeniederung * 8 578,9502 E 9 27 N 53 9 DE2724331 Kauers Wittmoor * 33,56 E 9 40 N 53 15 DE2725301 LÃ ¼neburger Heide * 23 261 E 9 56 N 53 9 DE2726331 Garlstorfer und Toppenstedter Wald * 416,04 E 10 3 N 53 13 DE2727331 LaubwÃ ¤lder am Einemhof und Kranichmoor 94,05 E 10 15 N 53 16 DE2809331 Ems * 8 216,6602 E 7 16 N 52 42 DE2811331 Barger Meer 7 E 7 40 N 53 11 DE2812331 Godensholter Tief 85,26 E 7 49 N 53 10 DE2812332 Glittenberger Moor * 28,61 E 7 49 N 53 6 DE2813331 Fintlandsmoor und DÃ ¤nikhorster Moor * 240,05 E 7 53 N 53 10 DE2814331 Haaren und Wold bei Wechloy * 200,47 E 8 7 N 53 9 DE2814332 Everstenmoor * 112,4 E 8 8 N 53 6 DE2815331 Sager Meer, Ahlhorner Fischteiche und Lethe * 868,95 E 8 7 N 52 56 DE2817301 Werderland 393 E 8 39 N 53 8 DE2817331 Untere Delme, Hache, Ochtum und Varreler BÃ ¤ke * 82,42 E 8 39 N 53 6 DE2817370 Weser zwischen OchtummÃ ¼ndung und Rekum 447 E 8 35 N 53 10 DE2818301 Grambker Feldmarksee 23 E 8 43 N 53 9 DE2818302 Zentrales Blockland 1 080 E 8 48 N 53 8 DE2818304 Lesum 108 E 8 41 N 53 9 DE2819301 Untere WÃ ¼mme * 445 E 8 52 N 53 8 DE2819302 Kuhgrabensee 32 E 8 50 N 53 7 DE2819370 Hollerland * 290,9 E 8 53 N 53 7 DE2820301 Wiestetal, Glindbusch, Borchelsmoor * 837 E 9 14 N 53 8 DE2822331 Stellmoor und Weichel * 219,8 E 9 23 N 53 8 DE2824331 Schwarzes Moor und Seemoor * 82,52 E 9 44 N 53 7 DE2830331 Buchen- und EichenwÃ ¤lder in der GÃ ¶hrde (mit Breeser Grund) * 805,08 E 10 49 N 53 7 DE2830332 Rotbauchunken-Vorkommen Strothe/Almstorf 202,6 E 10 42 N 53 5 DE2910301 Krummes Meer, Aschendorfer Obermoor * 784 E 7 26 N 53 1 DE2911301 Leegmoor 449 E 7 33 N 52 59 DE2911302 Esterweger Dose * 1 236 E 7 37 N 53 4 DE2912331 Lahe 34,34 E 7 57 N 53 2 DE2912332 Ohe 22,68 E 7 39 N 52 58 DE2913331 Sandgrube Pirgo 1,73 E 7 54 N 53 2 DE2915331 Tannersand und Gierenberg * 29,65 E 8 17 N 53 1 DE2916301 Hasbruch * 627,9 E 8 29 N 53 4 DE2916331 StÃ ¼he * 209,18 E 8 28 N 53 0 DE2917331 Delmetal zwischen Harpstedt und Delmenhorst * 476,06 E 8 33 N 52 58 DE2917332 Stenumer Holz 93,89 E 8 33 N 53 4 DE2918302 Binnensalzstelle Rethriehen * 9 E 8 45 N 53 2 DE2918331 Steller Heide 76,25 E 8 40 N 53 0 DE2918370 Niedervieland-Stromer Feldmark 432 E 8 41 N 53 5 DE2918371 Bremische Ochtum 50 E 8 45 N 53 3 DE2919331 Sandtrockenrasen Achim 57,23 E 8 59 N 53 1 DE2919370 Krietes Wald (Im Holze) * 6 E 8 57 N 53 3 DE2919371 Parks in Oberneuland * 27 E 8 56 N 53 5 DE2921331 Wolfsgrund * 43,36 E 9 19 N 53 1 DE2921332 Wedeholz * 182,52 E 9 20 N 53 0 DE2922301 GroÃ es und WeiÃ es Moor * 435 E 9 23 N 53 3 DE2923331 Moor am Schweinekobenbach * 63,78 E 9 33 N 53 2 DE2924301 BÃ ¶hme * 1 711,71 E 9 45 N 52 53 DE2924331 Riensheide * 140,83 E 9 44 N 53 0 DE2928331 Bobenwald 212,58 E 10 27 N 53 1 DE2929301 Lohn 175 E 10 33 N 53 3 DE2929331 Kammmolch-Biotop MÃ ¼hrgehege/Oetzendorf 108,07 E 10 38 N 53 2 DE2932301 Maujahn * 33 E 11 2 N 53 5 DE3010331 StillgewÃ ¤sser bei Kluse 52,11 E 7 21 N 52 55 DE3011331 Windelberg 15,14 E 7 30 N 52 55 DE3012301 Markatal mit Bockholter Dose * 268 E 7 49 N 52 55 DE3012331 Langelt 50,1 E 7 47 N 52 55 DE3013301 Heiden und Moore an der Talsperre ThÃ ¼lsfeld * 434 E 7 56 N 52 54 DE3014302 NSG Baumweg 58 E 8 8 N 52 53 DE3015331 DÃ ¶hler Wehe 68,22 E 8 15 N 52 58 DE3016301 Poggenpohlsmoor * 112 E 8 20 N 52 57 DE3018331 Hachetal * 248,33 E 8 49 N 52 51 DE3018332 Kammmolch-Biotop bei Syke 159,97 E 8 45 N 52 55 DE3019301 Amphibienbiotop Friedeholzer Schlatt 17 E 8 50 N 52 55 DE3019331 Okeler Sandgrube 3,53 E 8 53 N 52 56 DE3021331 Aller (mit Barnbruch), untere Leine, untere Oker * 18 030,6895 E 10 5 N 52 37 DE3021332 Sandgrube bei Walle 5,31 E 9 16 N 52 59 DE3021333 DÃ ¼nengebiet bei NeumÃ ¼hlen * 54,3 E 9 14 N 52 56 DE3021334 Poggenmoor * 14,48 E 9 17 N 52 58 DE3021335 Mausohr-Habitate nÃ ¶rdlich Nienburg 175,1 E 9 16 N 52 46 DE3021336 Mausohr-Jagdgebiet Lindhoop 31,76 E 9 18 N 52 56 DE3022331 Lehrde und Eich * 762,76 E 9 27 N 52 54 DE3023301 Grundloses Moor * 288 E 9 32 N 52 54 DE3026301 Ã rtze mit NebenbÃ ¤chen * 1 772 E 10 5 N 52 49 DE3026302 Moor- und Heidegebiete im TruppenÃ ¼bungsplatz Munster-SÃ ¼d * 2 932 E 10 3 N 52 57 DE3031331 Konau bei Braudel 46,73 E 10 53 N 52 59 DE3110301 Tinner Dose, Sprakeler Heide * 3 955 E 7 23 N 52 47 DE3115301 BÃ ¤ken der Endeler und Holzhauser Heide * 496 E 8 19 N 52 53 DE3116301 Herrenholz * 281 E 8 22 N 52 47 DE3116302 Pestruper GrÃ ¤berfeld 34 E 8 27 N 52 52 DE3117331 Bassumer Friedeholz * 56,72 E 8 38 N 52 52 DE3118331 Geestmoor und Klosterbachtal * 376,86 E 8 44 N 52 47 DE3118332 Kammmolch-Biotop bei Bassum 4,54 E 8 41 N 52 51 DE3120331 BurckhardtshÃ ¶he 104,95 E 9 3 N 52 48 DE3120332 HÃ ¤gerdorn 57,12 E 9 6 N 52 49 DE3122301 Vehmsmoor * 256 E 9 29 N 52 51 DE3124301 Moor- und Heidegebiete im TruppenÃ ¼bungsplatz Bergen-Hohne * 7 101 E 9 48 N 52 48 DE3125301 GroÃ es Moor bei Becklingen * 788 E 9 57 N 52 52 DE3126331 Heiden und Magerrasen in der SÃ ¼dheide * 630,59 E 10 10 N 52 48 DE3127331 Lutter, Lachte, Aschau (mit einigen NebenbÃ ¤chen) * 5 113,6201 E 10 20 N 52 42 DE3127332 LÃ ¼nsholz 171,77 E 10 19 N 52 50 DE3129301 Bullenkuhle * 2,55 E 10 31 N 52 48 DE3130331 Kammmolch-Biotop nordÃ ¶stlich LangenbrÃ ¼gge * 72,16 E 10 43 N 52 48 DE3210301 Stadtveen, Kesselmoor, SÃ ¼d-Tannenmoor * 30 E 7 27 N 52 45 DE3210302 Untere Haseniederung * 2 119 E 7 25 N 52 40 DE3216301 Goldenstedter Moor * 654 E 8 24 N 52 43 DE3217331 Wietingsmoor * 2 815,5901 E 8 38 N 52 42 DE3218331 Rathloser GehÃ ¤ge 116,27 E 8 44 N 52 42 DE3218332 Pastorendiek und AmphibiengewÃ ¤sser nÃ ¶rdlich SchwafÃ ¶rden * 44,06 E 8 49 N 52 45 DE3221331 Lichtenmoor * 359,01 E 9 20 N 52 43 DE3224331 MeiÃ endorfer Teiche, Ostenholzer Moor * 3 299,1599 E 9 46 N 52 43 DE3226301 Bornriethmoor * 110 E 10 6 N 52 46 DE3226331 Entenfang Boye und Bruchbach * 297,41 E 10 0 N 52 41 DE3227301 Breites Moor * 121 E 10 10 N 52 42 DE3227331 KleingewÃ ¤sser bei Dalle * 5,21 E 10 18 N 52 47 DE3229331 Ise mit NebenbÃ ¤chen 272,34 E 10 35 N 52 38 DE3230331 Ohreaue * 199,55 E 10 51 N 52 40 DE3231301 Diesdorfer Wohld * 136 E 10 53 N 52 46 DE3309331 Esterfelder Moor bei Meppen * 1,31 E 7 15 N 52 41 DE3311301 Hahnenmoor, Hahlener Moor, Suddenmoor * 1 205 E 7 39 N 52 39 DE3312331 BÃ ¤che im Artland * 1 481,21 E 7 49 N 52 35 DE3312332 BÃ ¶rsteler Wald und Teichhausen * 140,61 E 7 43 N 52 38 DE3314331 Wald bei Burg Dinklage * 118,31 E 8 8 N 52 39 DE3315331 Diepholzer Moor * 459,24 E 8 19 N 52 36 DE3317301 NeustÃ ¤dter Moor * 1 989 E 8 39 N 52 35 DE3318331 Swinelake bei Barenburg 19,8 E 8 50 N 52 36 DE3319331 Hohes Moor bei Kirchdorf * 631,65 E 8 53 N 52 35 DE3319332 Teichfledermaus-GewÃ ¤sser im Raum Nienburg * 687,09 E 9 5 N 52 31 DE3320331 Marklohe 7,03 E 9 8 N 52 40 DE3321331 Nienburger Bruch * 112,48 E 9 12 N 52 36 DE3322331 Fledermauslebensraum bei Rodewald 393,62 E 9 27 N 52 40 DE3324331 Hellern bei Wietze * 65,83 E 9 48 N 52 36 DE3326331 Henneckenmoor bei Scheuen * 36 E 10 7 N 52 41 DE3329301 RÃ ¶ssenbergheide-KÃ ¼lsenmoor, Heiliger Hain * 418 E 10 34 N 52 39 DE3329331 Teichgut in der Oerreler Heide 52,23 E 10 31 N 52 37 DE3329332 GroÃ es Moor bei Gifhorn * 2 630,3401 E 10 38 N 52 34 DE3406301 Itterbecker Heide 109 E 6 47 N 52 31 DE3409331 Moorschlatts und Heiden in Wachendorf 109,9 E 7 13 N 52 33 DE3410331 Lingener MÃ ¼hlenbach und Nebenbach 19,18 E 7 21 N 52 32 DE3411331 Pottebruch und Umgebung * 158,81 E 7 39 N 52 30 DE3411332 Swatte Poele 4,09 E 7 38 N 52 33 DE3414331 Dammer Berge * 772,24 E 8 9 N 52 32 DE3415301 DÃ ¼mmer * 2 965 E 8 20 N 52 29 DE3416301 Rehdener Geestmoor * 1 737 E 8 30 N 52 34 DE3416302 Oppenweher Moor * 399 E 8 30 N 52 31 DE3417301 Oppenweher Moor 472 E 8 31 N 52 30 DE3418301 Renzeler Moor * 467 E 8 44 N 52 34 DE3420331 Steinhuder Meer (mit Randbereichen) * 5 371,3101 E 9 22 N 52 29 DE3421301 Rehburger Moor * 1 188 E 9 14 N 52 31 DE3421331 HÃ ¤fern 50,42 E 9 17 N 52 31 DE3423331 Helstorfer, Otternhagener und Schwarzes Moor * 1 663,61 E 9 36 N 52 31 DE3424301 Bissendorfer Moor * 583 E 9 41 N 52 30 DE3424331 Quellwald bei BennemÃ ¼hlen * 15,5 E 9 43 N 52 34 DE3425301 Trunnenmoor * 170 E 9 52 N 52 32 DE3426301 Brand * 464 E 10 6 N 52 31 DE3427301 Bohlenbruch * 171 E 10 14 N 52 31 DE3427331 Erse * 75,68 E 10 14 N 52 28 DE3430301 Vogelmoor * 273 E 10 46 N 52 32 DE3431302 Obere Ohre * 0 7 E 10 58 N 52 33 DE3431331 DrÃ ¶mling * 4 224,2598 E 10 55 N 52 29 DE3433301 Jeggauer Moor * 54 E 11 10 N 52 32 DE3507301 HÃ ¼gelgrÃ ¤berheide Halle-Hesingen 19 E 6 52 N 52 27 DE3508301 Heseper Moor, Engdener WÃ ¼ste 795 E 7 11 N 52 26 DE3508331 Tillenberge 94,03 E 7 7 N 52 24 DE3511301 Koffituten * 20 E 7 40 N 52 26 DE3512301 Finkenfeld und Wiechholz * 270 E 7 40 N 52 26 DE3513331 Darnsee * 15,8 E 8 0 N 52 25 DE3514331 GehÃ ¶lze bei Epe 7,18 E 8 1 N 52 26 DE3515331 Grenzkanal 0,35 E 8 18 N 52 24 DE3516301 Stemweder Berg 269 E 8 27 N 52 27 DE3516302 Grabensystem Tiefenriede 15 E 8 18 N 52 24 DE3517301 Schnakenpohl 7 E 8 33 N 52 25 DE3517302 GroÃ e Aue * 232 E 8 38 N 52 29 DE3517303 Kirche in Rahden mit Wochenstube des GroÃ en Mausohr 0,06 E 8 36 N 52 26 DE3518301 WeiÃ es Moor * 46 E 8 41 N 52 25 DE3518302 Osterwald 113 E 8 42 N 52 23 DE3518331 Feuchtwiese bei Diepenau 0,53 E 8 46 N 52 23 DE3520331 SÃ ¼ndern bei Loccum * 306,34 E 9 9 N 52 26 DE3520332 Schaumburger Wald 1 496,92 E 9 9 N 52 23 DE3522331 Feuchtgebiet Am WeiÃ en Damm * 20,4 E 9 27 N 52 24 DE3525331 AltwarmbÃ ¼chener Moor * 1 221,67 E 9 55 N 52 25 DE3526331 Fuhse-Auwald bei Uetze (Herrschaft) * 149,99 E 10 10 N 52 29 DE3527332 Kammmolch-Biotop Plockhorst 40,29 E 10 17 N 52 26 DE3528301 Fahle Heide, Gifhorner Heide * 355,5 E 10 29 N 52 28 DE3528331 MaaÃ el 188,56 E 10 29 N 52 24 DE3531301 Stauberg nÃ ¶rdlich Oebisfelde * 12 E 10 59 N 52 28 DE3532301 Grabensystem DrÃ ¶mling 779 E 11 7 N 52 28 DE3533301 DrÃ ¶mling * 4 328 E 11 0 N 52 30 DE3608301 Syen-Venn * 198 E 7 6 N 52 21 DE3608302 Bentheimer Wald * 780 E 7 10 N 52 19 DE3608331 Weiher am Syenvenn 9,52 E 7 6 N 52 21 DE3609301 Berger Keienvenn 5 E 7 16 N 52 22 DE3609302 Ahlder Pool * 37 E 7 16 N 52 20 DE3609303 Samerrott 313 E 7 16 N 52 18 DE3610301 Gutswald Stovern 114 E 7 20 N 52 18 DE3611301 Heiliges Meer  Heupen 231 E 7 39 N 52 21 DE3612301 Mettinger und Recker Moor * 427 E 7 45 N 52 23 DE3614331 Mausohr-Wochenstubengebiet OsnabrÃ ¼cker Raum 0,1 E 8 3 N 52 23 DE3615331 Hunte bei Bohmte 8,87 E 8 19 N 52 21 DE3618302 Mindenerwald 521 E 8 48 N 52 23 DE3619301 Heisterholz 469 E 8 56 N 52 21 DE3622331 Mausohr-Wochenstube bei Barsinghausen 0,06 E 9 28 N 52 21 DE3623331 Binnensalzstelle am Kaliwerk Ronnenberg * 1,74 E 9 39 N 52 18 DE3623332 LaubwÃ ¤lder sÃ ¼dlich Seelze * 473,56 E 9 34 N 52 21 DE3624331 Leineaue zwischen Hannover und Ruthe * 967,84 E 9 48 N 52 17 DE3625331 Bockmerholz, Gaim * 1 094,92 E 9 53 N 52 19 DE3625332 Mergelgrube bei Hannover 18,05 E 9 52 N 52 22 DE3626301 Hahnenkamp 44 E 10 1 N 52 20 DE3626331 HÃ ¤meler Wald 1 019,67 E 10 5 N 52 20 DE3627331 Binnensalzstelle Klein Oedesse * 6,74 E 10 13 N 52 23 DE3627332 Meerdorfer Holz 363,01 E 10 19 N 52 22 DE3629301 Eichen-HainbuchenwÃ ¤lder zwischen Braunschweig und Wolfsburg * 1 324 E 10 38 N 52 21 DE3630301 Beienroder Holz * 547 E 10 42 N 52 19 DE3630331 Rieseberger Moor * 159,75 E 10 48 N 52 17 DE3630332 Sundern bei Boimstorf 176,73 E 10 47 N 52 18 DE3631331 Pfeifengras-Wiesen und Binnensalzstelle bei Grasleben * 100,94 E 10 59 N 52 18 DE3633301 Speetze und Krummbek im Ohre-Aller-HÃ ¼gelland 23 E 11 10 N 52 22 DE3633302 Silberkuhle bei Bodendorf 1 E 11 17 N 52 18 DE3634301 KlÃ ¼dener Pax-Wanneweh Ã ¶stlich CalvÃ ¶rde * 1 162 E 11 20 N 52 23 DE3634302 Kirche in BÃ ¼lstringen 1 E 11 20 N 52 19 DE3708302 Gildehauser Venn * 624 E 7 5 N 52 15 DE3708303 RÃ ¼enberger Venn 25 E 7 4 N 52 14 DE3708331 KleingewÃ ¤sser Achterberg 2,77 E 7 4 N 52 16 DE3709301 Harskamp 74 E 7 12 N 52 15 DE3709302 Salzbrunnen am Rothenberg * 0,48 E 7 16 N 52 14 DE3709303 Schnippenpohl 5 E 7 14 N 52 14 DE3709304 Feuchtwiese Ochtrup * 12 E 7 10 N 52 15 DE3709305 Stollen im Rothenberg bei Wettringen 0,33 E 7 15 N 52 13 DE3710301 Zachhorn 22 E 7 30 N 52 16 DE3711301 Emsaue <MS, ST> * 2 724 E 7 29 N 52 14 DE3724331 Hallerburger Holz 171,29 E 9 42 N 52 11 DE3724332 Linderter und Stamstorfer Holz 105,06 E 9 40 N 52 16 DE3727331 Klein Lafferder Holz 89,34 E 10 17 N 52 13 DE3729301 Pfeifengras-Wiese bei Schapen, Schapener Forst * 89 E 10 37 N 52 17 DE3729331 WÃ ¤lder und KleingewÃ ¤sser zwischen Mascherode und Cremlingen * 659,32 E 10 38 N 52 14 DE3729332 RiddagshÃ ¤user Teiche 496,2 E 10 35 N 52 16 DE3730301 Rieseberg * 177 E 10 46 N 52 17 DE3730303 Nordwestlicher Elm * 1 460 E 10 46 N 52 12 DE3730331 Pfeifengraswiese Wohld 85,22 E 10 41 N 52 17 DE3730332 Roter Berg (mit Lenebruch, Heiligenholz und FÃ ¼nfgemeindeholz) * 134,46 E 10 43 N 52 16 DE3730333 Lutterlandbruch 83,73 E 10 50 N 52 17 DE3731331 Dorm * 677,2 E 10 52 N 52 16 DE3732301 Lappwald sÃ ¼dwestlich Walbeck * 512 E 11 3 N 52 15 DE3732302 Bartenslebener Forst im Aller-HÃ ¼gelland 204 E 11 7 N 52 15 DE3732303 WÃ ¤lder und Pfeifengras-Wiesen im sÃ ¼dl. Lappwald * 728 E 11 3 N 52 14 DE3732304 Zisterne Weferlingen 1 E 11 1 N 52 17 DE3732305 Marienborn 81 E 11 6 N 52 12 DE3733301 WÃ ¤lder am Flechtinger HÃ ¶henzug 1 031 E 11 11 N 52 17 DE3806301 LÃ ¼ntener Fischteich u. Ammeloer Venn * 288 E 6 47 N 52 7 DE3807301 Amtsvenn u. HÃ ¼ndfelder Moor * 895 E 6 57 N 52 9 DE3807302 Witte Venn, Krosewicker Grenzwald * 29 E 6 43 N 52 4 DE3807303 Graeser Venn  Gut Moorhof * 78 E 6 59 N 52 9 DE3808301 Eper-Graeser Venn/Lasterfeld 211 E 7 1 N 52 8 DE3809301 Alter Bierkeller bei Ochtrup 0,15 E 7 10 N 52 11 DE3809302 Vechte * 139 E 7 13 N 52 4 DE3810301 Emsdettener Venn und Wiesen am Max-Clemens-Kanal * 479 E 7 28 N 52 10 DE3810302 Bagno mit Steinfurter Aa 467 E 7 21 N 52 6 DE3811301 EltingmÃ ¼hlenbach * 309 E 7 39 N 52 7 DE3811302 Wentruper Berge 62 E 7 35 N 52 6 DE3811303 Hanfteich 4 E 7 39 N 52 10 DE3823331 Hallerbruch * 212,44 E 9 35 N 52 11 DE3824331 Limberg bei Elze * 169,5 E 9 41 N 52 7 DE3824332 Leineaue unter dem Rammelsberg * 189,14 E 9 45 N 52 6 DE3824333 Saale mit NebengewÃ ¤ssern * 39,83 E 9 35 N 52 3 DE3825332 Mausohr-Wochenstubengebiet Hildesheimer Bergland 0,24 E 9 46 N 52 5 DE3827331 Berelries 124,24 E 10 12 N 52 10 DE3829301 Asse * 648 E 10 39 N 52 8 DE3830301 Heeseberg-Gebiet * 277 E 10 50 N 52 5 DE3833301 Salzstelle Wormsdorf * 3 E 11 11 N 52 8 DE3906301 Zwillbrocker Venn u. Ellewicker Feld * 246 E 6 42 N 52 2 DE3907301 Schwattet Gatt 61 E 6 51 N 52 5 DE3907303 Wacholderheide HÃ ¶rsteloe 9 E 6 54 N 52 5 DE3908301 Liesner Wald 205 E 7 0 N 52 0 DE3909301 Herrenholz und SchÃ ¶ppinger Berg 193 E 7 16 N 52 6 DE3909302 Wald bei Haus Burlo 132 E 7 15 N 52 2 DE3910301 Steinfurter Aa 31 E 7 23 N 52 3 DE3911302 Hanseller Floth 16 E 7 34 N 52 3 DE3912301 GroÃ e Bree * 63 E 7 42 N 52 1 DE3915301 Ruthebach, Laibach, Loddenbach, Nordbruch * 475 E 8 16 N 52 1 DE3915302 BarrelpÃ ¤ule 7 E 8 15 N 52 0 DE3915303 Tatenhauser Wald bei Halle * 177 E 8 19 N 52 2 DE3929331 Harly, Ecker und Okertal nÃ ¶rdlich Vienenburg * 681,91 E 10 31 N 51 58 DE3930301 Fallsteingebiet nÃ ¶rdlich Osterwieck * 1 390 E 10 43 N 52 0 DE3930331 Grabensystem GroÃ es Bruch 76,31 E 10 56 N 52 3 DE3932301 GroÃ es Bruch bei Wulferstedt 86 E 11 8 N 52 1 DE3933301 Hohes Holz bei Eggenstedt 825 E 11 13 N 52 5 DE4006301 Burlo-Vardingholter Venn und Entenschlatt * 100 E 6 44 N 51 54 DE4008301 Berkel * 729 E 7 11 N 51 58 DE4008302 FÃ ¼rstenkuhle im Weissen Venn 88 E 7 3 N 51 54 DE4008304 Felsbachaue * 13 E 7 7 N 51 58 DE4009301 Roruper Holz mit Kestenbusch * 255 E 7 14 N 51 55 DE4009303 Sundern * 12 E 7 13 N 51 59 DE4010301 Bombecker Aa * 149 E 7 20 N 51 59 DE4010302 Baumberge 397,57 E 7 23 N 51 57 DE4010303 Brunnen Meyer 2 E 7 22 N 51 58 DE4012301 Wolbecker Tiergarten 288 E 7 44 N 51 54 DE4012302 Heidbusch 107 E 7 50 N 51 56 DE4013301 Emsaue, Kreise Warendorf und GÃ ¼tersloh * 1 309 E 7 47 N 51 59 DE4013303 Wartenhorster Sundern sÃ ¼dÃ ¶stlich von Everswinkel 76 E 7 52 N 51 54 DE4014301 Tiergarten, Erweiterung Schachblumenwiese * 91 E 8 3 N 51 59 DE4014302 Wald Ã ¶stlich Freckenhorst 51 E 8 0 N 51 55 DE4029301 Ecker- und Okertal * 267 E 10 39 N 51 53 DE4029302 Stimmecke bei Suderode 0 5,7 E 10 37 N 51 58 DE4029331 Stimmecke bei Suderode (niedersÃ ¤chsischer Teil) 0,4 E 10 37 N 51 57 DE4031301 Huy nÃ ¶rdlich Halberstadt * 2 005 E 10 58 N 51 57 DE4101301 Wyler Meer (TeilflÃ ¤che des NSG DÃ ¼ffel) * 26 E 5 57 N 51 49 DE4102302 NSG Salmorth, nur TeilflÃ ¤che * 920,84 E 6 7 N 51 50 DE4103301 Dornicksche Ward * 143 E 6 16 N 51 49 DE4103302 NSG Emmericher Ward * 248 E 6 11 N 51 50 DE4103303 NSG Kellener Altrhein, nur TeilflÃ ¤che, mit Erweiterung * 20 E 6 10 N 51 48 DE4103304 Brutbaeume des Heldbock (Grosser Eichenbock) in Emmerich 0,01 E 6 12 N 51 51 DE4104301 NSG Hetter-Millinger Bruch, mit Erweiterung 661 E 6 20 N 51 50 DE4104302 NSG Bienener Altrhein, Millinger u. Hurler Meer u. NSG Empeler M. * 649 E 6 20 N 51 48 DE4104304 Klevsche Landwehr, Anholt. Issel, Feldschlaggr. u. Regnieter Bach 4 E 6 24 N 51 51 DE4108301 Schwarzes Venn * 40 E 7 0 N 51 51 DE4108303 WeiÃ es Venn/Geisheide * 1 299 E 7 10 N 51 49 DE4109301 Teiche in der Heubachniederung * 332 E 7 13 N 51 48 DE4111301 Venner Moor * 148 E 7 32 N 51 51 DE4111302 Davert * 2 228 E 7 37 N 51 51 DE4112301 Waldgebiet Brock 76 E 7 43 N 51 50 DE4113301 BrÃ ¶ckerholz 37 E 7 56 N 51 49 DE4113302 Waldgebiet Kettelerhorst 156 E 7 51 N 51 52 DE4114301 Bergeler Wald * 105 E 8 9 N 51 48 DE4114302 Vellerner Brook und Hoher Hagen 146 E 8 4 N 51 48 DE4114303 Geisterholz 299 E 8 6 N 51 50 DE4115302 Stadtholz in Rheda 53 E 8 15 N 51 50 DE4117301 SennebÃ ¤che * 96 E 8 35 N 51 53 DE4117302 Holter Wald * 314 E 8 34 N 51 53 DE4118301 Senne mit Stapelager Senne * 11 755 E 8 41 N 51 48 DE4118303 Strotheniederung 94 E 8 50 N 51 49 DE4129301 Rohnberg, Westerberg und KÃ ¶hlerholz bei Ilsenburg * 448 E 10 39 N 51 51 DE4131301 Ziegenberg, Augstberg und Horstberg bei Benzingerode * 146 E 10 53 N 51 49 DE4131302 Heers bei Blankenburg 109 E 10 57 N 51 49 DE4132301 Harslebener Berge und Steinholz nordwestlich Quedlinburg * 261 E 11 5 N 51 49 DE4132302 Hoppelberg bei Langenstein * 55 E 11 0 N 51 50 DE4132303 Sand-Silberscharten-Standorte bei Quedlinburg * 12,88 E 11 6 N 51 48 DE4202301 NSG Kranenburger Bruch 118 E 6 2 N 51 47 DE4202302 Reichswald 583 E 6 3 N 51 44 DE4203301 Wisseler DÃ ¼nen 71 E 6 18 N 51 46 DE4203302 Kalflack * 62 E 6 14 N 51 47 DE4203303 NSG Grietherorter Altrhein * 472 E 6 19 N 51 47 DE4204301 NSG Reeser Schanz * 71 E 6 24 N 51 44 DE4204302 NSG Lohwardt/Reckerfeld, HÃ ¼bsche GrÃ ¤ndort, nur Teilfl., mit Erw. * 121 E 6 24 N 51 43 DE4204303 NSG Altrhein Reeser Eyland, mit Erweiterung * 45 E 6 26 N 51 45 DE4204305 NSG Sonsfeldsche Bruch, Hagener Meer und DÃ ¼ne, mit Erweiterung 61 E 6 28 N 51 45 DE4204306 NSG Gut Grindt u. NSG Rheinaue zw. Km 830,7  833,2, nur Teilfl. * 116 E 6 25 N 51 42 DE4205301 Grosses Veen 90 E 6 33 N 51 42 DE4205302 Diersfordter Wald/Schnepfenberg 580 E 6 32 N 51 42 DE4206301 DÃ ¤mmer Wald * 210 E 6 48 N 51 43 DE4207301 Lichtenhagen * 100 E 6 50 N 51 42 DE4207302 Ã fter Mark 34 E 6 54 N 51 44 DE4207303 Kranenmeer 10 E 6 57 N 51 47 DE4207304 Wienbecker MÃ ¼hle 2 E 6 59 N 51 43 DE4208301 Bachsystem des Wienbaches * 41 E 6 57 N 51 43 DE4208302 Holtwicker Wacholderheide 6 E 7 7 N 51 45 DE4209301 Gagelbruch Borkenberge * 88 E 7 16 N 51 46 DE4209302 Lippeaue * 2 417 E 7 3 N 51 41 DE4209303 Westruper Heide 78 E 7 14 N 51 44 DE4209304 TruppenÃ ¼bungsplatz Borkenberge * 1 717 E 7 16 N 51 46 DE4210302 Stever 15 E 7 24 N 51 42 DE4211301 WÃ ¤lder Nordkirchen * 326 E 7 33 N 51 44 DE4212301 Oestricher Holt 300 E 7 49 N 51 44 DE4213301 Lippeaue zwischen Hangfort und Hamm * 615 E 7 54 N 51 42 DE4213302 Uentroper Wald * 243 E 7 58 N 51 43 DE4213303 Am Vinckewald/DÃ ¼ppe 9 E 7 59 N 51 47 DE4214301 Stockumer Holz 370 E 8 2 N 51 42 DE4214302 Steinbruch Vellern * 14 E 8 3 N 51 47 DE4214303 Liese- und Boxelbachtal * 50 E 8 7 N 51 45 DE4216301 Margarethensee 20 E 8 21 N 51 41 DE4216302 Scheelenteich 3 E 8 26 N 51 43 DE4218301 Tallewiesen 50 E 8 45 N 51 45 DE4218302 Langenbergteich 2 E 8 41 N 51 47 DE4232301 Teufelsmauer nÃ ¶rdlich Thale * 18 E 11 4 N 51 45 DE4232303 Kalkflachmoor im Helsunger Bruch * 20 E 11 0 N 51 46 DE4232304 MÃ ¼nchenberg bei Stecklenberg * 96 E 11 5 N 51 44 DE4232305 Marktkirche Quedlinburg 1 E 11 8 N 51 47 DE4303301 ErlenwÃ ¤lder bei Gut Hovesaat * 7,79 E 6 12 N 51 40 DE4304301 Uedemer Hochwald 423 E 6 21 N 51 40 DE4304302 NSG Rheinaue Bislich-Vahnum, nur TeilflÃ ¤che * 67 E 6 28 N 51 40 DE4305301 NSG Bislicher Insel, nur TeilflÃ ¤che * 1 002 E 6 30 N 51 39 DE4305302 NSG Weseler Aue * 31 E 6 35 N 51 40 DE4305303 NSG Rheinvorland bei Perrich * 51 E 6 34 N 51 39 DE4305304 Schwarzes Wasser 100 E 6 35 N 51 41 DE4305305 NSG Droste Woy und NSG Westerheide * 17 E 6 30 N 51 40 DE4306301 NSG Lippeaue bei Damm u. Bricht und NSG Loosenberge, nur Teilfl. * 583 E 6 47 N 51 40 DE4306302 NSG  Komplex In den Drevenacker DÃ ¼nen, mit Erweiterung * 305 E 6 41 N 51 39 DE4306303 Kaninchenberge 104 E 6 41 N 51 37 DE4306304 Gartroper MÃ ¼hlenbach * 143 E 6 50 N 51 38 DE4306305 Stollbach * 16 E 6 45 N 51 37 DE4307301 Postwegmoore u. RÃ ¼tterberg-Nord * 95 E 6 54 N 51 39 DE4307302 Steinbach 13 E 6 50 N 51 40 DE4309301 Die Burg * 143 E 7 10 N 51 39 DE4311301 In den KÃ ¤mpen, Im Mersche und Langerner Hufeisen * 128 E 7 32 N 51 36 DE4311302 Disselkamp, Lippeaue sÃ ¼dlich Waterhues und Unterlauf Beverbach 104 E 7 35 N 51 38 DE4311303 Beversee * 100 E 7 38 N 51 38 DE4311304 WÃ ¤lder bei Cappenberg * 673 E 7 33 N 51 39 DE4312301 Lippe zwischen Hamm und Werne 118 E 7 40 N 51 39 DE4313301 Geithe 119 E 7 54 N 51 40 DE4313302 WÃ ¤lder um Welver 282 E 7 57 N 51 37 DE4314301 Ahsewiesen 373 E 8 2 N 51 38 DE4314302 Teilabschnitte Lippe- Unna, Hamm, Soest, Warendorf * 1 123 E 7 36 N 51 38 DE4314303 Berkenkamp und Quabbeaue * 211 E 8 6 N 51 41 DE4315301 Lusebredde, HellinghÃ ¤user Wiesen und Klostermersch * 592 E 8 17 N 51 40 DE4315302 Manninghofer Bach sowie Gieseler und Muckenbruch 121 E 8 21 N 51 38 DE4315304 Woeste und Eichenbuchenwald bei Ostinghausen 62 E 8 11 N 51 38 DE4315305 Haus DÃ ¼sse 0,07 E 8 11 N 51 38 DE4317302 Rabbruch und Osternheuland 587 E 8 29 N 51 39 DE4317303 Heder mit ThÃ ¼ler Moorkomplex * 451 E 8 33 N 51 42 DE4404301 Fleuthkuhlen * 584 E 6 20 N 51 33 DE4404302 Niederkamp 146 E 6 29 N 51 31 DE4405301 Rhein-Fischschutzzonen zwischen Emmerich und Bad Honnef * 2 336,21 E 6 36 N 51 34 DE4405302 NSG Rheinvorland nÃ ¶rdl. der Ossenberger Schleuse, nur TeilflÃ ¤che * 17 E 6 35 N 51 34 DE4405303 NSG Rheinvorland im Orsoyer Rheinbogen, mit Erweiterung * 397 E 6 38 N 51 34 DE4406301 NSG Rheinaue Walsum * 521 E 6 41 N 51 32 DE4407301 Kirchheller Heide und Hiesfelder Wald * 709 E 6 50 N 51 34 DE4407302 KÃ ¶llnischer Wald * 187 E 6 53 N 51 33 DE4407303 Heidesee in der Kirchheller Heide 54 E 6 52 N 51 34 DE4413302 Laubwald bei Haus Westrich * 3 E 7 52 N 51 32 DE4414301 BÃ ¼ecke und Hiddingser Schledde 191 E 8 6 N 51 31 DE4416301 PÃ ¶ppelsche Tal * 451 E 8 22 N 51 33 DE4416302 Eringerfelder Wald und PrÃ ¶venholz 398 E 8 30 N 51 35 DE4503301 Hangmoor Damerbruch * 9 E 6 14 N 51 24 DE4504301 Staatsforst Rheurdt/Littard 145 E 6 29 N 51 27 DE4504302 Tote Rahm * 95 E 6 28 N 51 24 DE4603301 Krickenbecker Seen  Kl. De Witt-See * 1 255 E 6 14 N 51 19 DE4604301 Nette bei Vinkrath 10 E 6 19 N 51 24 DE4605301 Latumer Bruch mit Buersbach, StadtgrÃ ¤ben und Wasserwerk * 297,79 E 6 39 N 51 19 DE4605302 Egelsberg 73 E 6 34 N 51 23 DE4606301 Die Spey * 106 E 6 42 N 51 20 DE4606302 Ueberanger Mark 328 E 6 47 N 51 20 DE4702301 Elmpter Schwalmbruch * 285,64 E 6 6 N 51 13 DE4702302 WÃ ¤lder und Heiden bei BrÃ ¼ggen-Bracht * 1 611 E 6 8 N 51 16 DE4703301 Tantelbruch mit Elmpter Bachtal und Teilen der Schwalmaue * 236 E 6 13 N 51 14 DE4706301 Ilvericher Altrheinschlinge * 311 E 6 40 N 51 16 DE4802301 LÃ ¼sekamp und Boschbeek * 253 E 6 4 N 51 10 DE4802302 Meinweg mit Ritzroder DÃ ¼nen 188 E 6 10 N 51 10 DE4803301 Schwalm, Knippertzbach, Raderveekes u. LÃ ¼ttelforster Bruch * 719 E 6 16 N 51 10 DE4803302 Schaagbachtal * 150 E 6 11 N 51 7 DE4803303 Helpensteiner Bachtal-Rothenbach * 163 E 6 11 N 51 8 DE4806303 Knechtstedener Wald mit Chorbusch * 1 178 E 6 44 N 51 5 DE4806304 NSG Uedesheimer Rheinbogen * 92 E 6 46 N 51 10 DE4806305 Wahler Berg 8,68 E 6 48 N 51 7 DE4807301 Urdenbach  Kirberger Loch  Zonser Grind * 705,99 E 6 51 N 51 8 DE4807302 Hilden  SpÃ ¶rkelnbruch * 108 E 6 57 N 51 11 DE4807303 Ohligser Heide * 136 E 6 58 N 51 9 DE4807304 Further Moor * 43 E 6 58 N 51 6 DE4907301 Worringer Bruch * 164 E 6 51 N 51 3 DE5002301 Teverener Heide 448 E 6 1 N 50 56 DE5003301 Kellenberg und Rur zwischen Flossdorf und Broich * 213 E 6 18 N 50 57 DE5004301 Lindenberger Wald 103 E 6 25 N 50 55 DE5006301 KÃ ¶nigsdorfer Forst 329 E 6 44 N 50 56 DE5008301 Thielenbruch * 63,56 E 7 5 N 50 59 DE5102301 Wurmtal sÃ ¼dlich Herzogenrath * 437 E 6 6 N 50 50 DE5102302 Wurmtal nÃ ¶rdlich Herzogenrath * 19 E 6 4 N 50 53 DE5104301 IndemÃ ¼ndung * 92 E 6 22 N 50 53 DE5105301 Dickbusch, Loersfelder Busch, Steinheide 448 E 6 39 N 50 53 DE5105302 NÃ ¶rvenicher Wald 224,37 E 6 39 N 50 49 DE5106301 Kerpener Bruch und Parrig * 329 E 6 42 N 50 53 DE5107302 Waldseenbereich Theresia 41 E 6 50 N 50 52 DE5107304 Heider Bergsee und Schluchtsee in der Ville-Seenkette 26 E 6 51 N 50 49 DE5107305 Ober-, Mittel- und Untersee in der Ville-Seenkette 58 E 6 51 N 50 48 DE5108301 Wahner Heide * 2 866 E 7 10 N 50 51 DE5109303 Sandgrube Seligenthal 23,33 E 7 16 N 50 48 DE5205301 Drover Heide * 599 E 6 32 N 50 43 DE5207301 Waldville 1 130 E 6 57 N 50 40 DE5207303 Altwald Ville 66 E 6 50 N 50 47 DE5207304 VillewÃ ¤lder bei Bornheim 725 E 6 52 N 50 46 DE5208301 Siegaue und SiegmÃ ¼ndung * 564,65 E 7 7 N 50 46 DE5305305 Ginnicker Bruch 3 E 6 34 N 50 41 DK009X061 Kongens Mose og Draved Skov * 783 E 8 57 N 55 0 DK009X070 FrÃ ¸slev Mose * 409 E 9 15 N 54 49 DK009X179 Lindet skov, HÃ ¸nning Mose, HÃ ¸nning Plantage og Lovrup Skov * 2 325 E 8 55 N 55 9 DK009X181 SÃ ¸lsted Mose * 155 E 8 50 N 55 1 DK009X182 VidÃ ¥ med tillÃ ¸b, RudbÃ ¸l SÃ ¸ og Magisterkogen * 494 E 8 57 N 54 56 DK009X281 Mandbjerg Skov * 59 E 9 3 N 55 9 DK009X346 Brede Ã * 36 E 8 46 N 55 5 DK00AX048 HedeomrÃ ¥der ved Store RÃ ¥bjerg * 623 E 9 1 N 55 43 DK00AX054 Vejen Mose * 461 E 9 5 N 55 30 DK00AX172 BlÃ ¥bjerg Egekrat, Lyngbos Hede og HennegÃ ¥rds Klitter * 694 E 8 11 N 55 45 DK00AX173 KallesmÃ ¦rsk Hede, GrÃ ¦rup LangsÃ ¸, FiilsÃ ¸ og KÃ ¦rgÃ ¥rd Klitplantage * 11 636 E 8 11 N 55 38 DK00AX174 NÃ ¸rrebÃ ¦k ved Tvilho * 42 E 8 54 N 55 34 DK00AX175 NÃ ¸rholm Hede, NÃ ¸rholm Skov og Varde Ã Ã ¸st for Varde * 991 E 8 35 N 55 40 DK00AX177 Sneum Ã og Holsted Ã * 514 E 8 59 N 55 31 DK00AX178 KongeÃ ¥ * 805 E 8 57 N 55 25 DK00AX291 Alslev Ã dal 457 E 8 30 N 55 35 DK00AY176 Vadehavet med Ribe Ã , Tved Ã og Varde Ã vest for Varde * 134 732 E 8 33 N 55 11 DK00BX170 Ãvre Grejs Ã dal * 886 E 9 27 N 55 44 DK00BX289 Ringive Kommuneplantage * 145 E 9 6 N 55 47 DK00BX290 Egtved Ã dal * 1 043 E 9 16 N 55 38 DK00BX293 Holtum Ã dal, Ã ¸vre del * 168 E 9 21 N 55 57 DK00BY165 Harrild Hede, Ulvemosen og heder i NÃ ¸rlund Plantage * 2 349 E 9 11 N 56 2 DK00BY171 RandbÃ ¸l Hede og klitter i FrederikshÃ ¥b Plantage * 958 E 9 9 N 55 39 DK00CX037 Borris Hede 4 750 E 8 41 N 55 55 DK00CX042 SÃ ¸nder Feldborg Plantage 120 E 8 57 N 56 19 DK00CX158 SkÃ ¥nsÃ ¸ og Tranemose * 84 E 8 50 N 56 30 DK00CX159 Heder og klitter pÃ ¥ Skovbjerg BakkeÃ ¸ 1 720 E 8 30 N 56 15 DK00CX160 Nissum Fjord * 10 967 E 8 20 N 56 22 DK00CX161 Stadil Fjord og Vest Stadil Fjord * 6 903 E 8 12 N 56 11 DK00CX162 Skjern Ã * 2 580 E 8 52 N 55 57 DK00CX164 Mose ved Karstoft Ã 26 E 9 5 N 55 52 DK00CX259 KimmelkÃ ¦r Landkanal 3 E 8 15 N 56 11 DK00CX270 Husby SÃ ¸ og NÃ ¸rresÃ ¸ 352 E 8 12 N 56 15 DK00CX277 LÃ ¸nborg Hede 353 E 8 27 N 55 51 DK00CX278 Husby klit * 493 E 8 7 N 56 15 DK00CX285 Flynder Ã og heder i Klosterhede Plantage 561 E 8 22 N 56 28 DK00CX286 Idom Ã og Ormstrup Hede 494 E 8 30 N 56 18 DK00CX292 Ovstrup Hede med RÃ ¸jen BÃ ¦k 484 E 8 55 N 56 14 DK00CY040 VenÃ ¸, VenÃ ¸ Sund * 2 926 E 8 39 N 56 33 DK00CY157 SkÃ ¸rsÃ ¸ 12 E 8 51 N 56 32 DK00CY163 RingkÃ ¸bing Fjord og NymindestrÃ ¸mmen * 27 684 E 8 16 N 55 55 DK00DY294 Stenholt Skov og Stenholt Mose * 340 E 9 22 N 56 12 DK00DZ153 Sepstrup Sande, Vrads Sande, Velling Skov og PalsgÃ ¥rd Skov * 5 572 E 9 27 N 56 2 DK00EX017 Ã lvand Klithede og FÃ ¸rby SÃ ¸ * 838 E 8 25 N 56 56 DK00EX025 VangsÃ ¥ Hede * 1 408 E 8 27 N 57 0 DK00EX026 DrÃ ¥by Vig * 1 678 E 8 51 N 56 52 DK00EX129 Vullum SÃ ¸ * 132 E 8 47 N 57 4 DK00EX130 Hanstholmreservatet, Nors SÃ ¸ og Vandet SÃ ¸ * 5 738 E 8 35 N 57 3 DK00EX132 Hvidbjerg Ã , Ove SÃ ¸ og Ãrum SÃ ¸ * 1 572 E 8 25 N 56 51 DK00EX135 KÃ ¥s Hoved * 396 E 8 41 N 56 36 DK00EX258 MÃ ¥gerodde og Karby Odde * 497 E 8 33 N 56 46 DK00EX265 Klitheder mellem Stenbjerg og Lodbjerg * 2 918 E 8 17 N 56 50 DK00EX266 Lild Strand og Lild StrandkÃ ¦r * 749 E 8 54 N 57 7 DK00EX268 KorsÃ ¸ knude * 20 E 8 46 N 57 4 DK00EX283 Hanstholmknuden * 388 E 8 43 N 57 6 DK00EX284 Risum Enge og Selde Vig * 322 E 9 0 N 56 47 DK00EX287 Kongenshus Hede 1 570 E 9 8 N 56 22 DK00EY124 LÃ ¸gstÃ ¸r Bredning, Vejlerne og Bulbjerg * 44 768 E 9 2 N 57 0 DK00EY133 Agger Tange, Nissum Bredning, Skibsted Fjord og AgerÃ ¸ * 25 583 E 8 36 N 56 39 DK00EY136 SÃ ¸nder Lem Vig og Geddal Strandenge 1 115 E 8 47 N 56 33 DK00EY144 Karup Ã * 1 108 E 9 0 N 56 26 DK00EY145 Hjelm Hede, FlyndersÃ ¸ og StubbergÃ ¥rd SÃ ¸ * 2 170 E 8 54 N 56 28 DK00EY288 Hessellund Hede * 1 123 E 9 5 N 56 19 DK00FX121 SvinklÃ ¸v Klitplantage og GrÃ ¸nne Strand * 1 094 E 9 18 N 57 8 DK00VA301 LÃ ¸nstrup RÃ ¸dgrund 9 283 E 9 39 N 57 27 DK00VA302 Knudegrund 748 E 9 54 N 57 35 DK00VA340 Sandbanker ud for ThyborÃ ¸n 6 325 E 8 1 N 56 44 DK00VA341 Sandbanker ud for Thorsminde 6 364 E 8 3 N 56 20 ES0000001 Illas CÃ ­es * 990,33 W 8 54 N 42 13 ES0000003 Picos de Europa * 23 782,82 W 4 58 N 43 9 ES0000054 Somiedo * 29 137 W 6 14 N 43 5 ES0000055 Fuentes del Narcea y del Ibias * 51 042 W 6 33 N 43 1 ES0000122 Aritzakun-Urritzate-Gorramendi * 5 822 W 1 25 N 43 13 ES0000210 Alto Sil * 43 751,56 W 6 21 N 42 55 ES0000317 Penarronda-Barayo * 4 267 W 6 47 N 43 33 ES0000318 Cabo Busto-Luanco * 11 599 W 6 4 N 43 35 ES0000319 RÃ ­a de Ribadesella-RÃ ­a de Tinamayor * 5 788 W 4 48 N 43 26 ES1110001 Ortigueira  Mera * 3 795,09 W 7 51 N 43 41 ES1110002 Costa Ã rtabra * 7 658,53 W 8 10 N 43 36 ES1110003 Fragas do Eume * 9 076,82 W 7 58 N 43 22 ES1110004 Encoro de Abegondo  Cecebre * 493,41 W 8 17 N 43 16 ES1110005 Costa da Morte * 12 094,43 W 8 55 N 43 14 ES1110006 Complexo hÃ ºmido de Corrubedo * 9 264,64 W 9 2 N 42 34 ES1110007 Betanzos  Mandeo * 864,58 W 8 12 N 43 20 ES1110008 Carnota  Monte Pindo * 4 628,87 W 9 6 N 42 51 ES1110009 Costa de Dexo * 349,96 W 8 19 N 43 24 ES1110010 Estaca de Bares * 935,79 W 7 42 N 43 45 ES1110011 Esteiro do Tambre * 1 582,61 W 8 55 N 42 47 ES1110012 Monte e lagoa de Louro * 1 160,88 W 9 7 N 42 46 ES1110013 Xubia  Castro * 1 985,91 W 8 1 N 43 28 ES1110014 Serra do CareÃ ³n * 6 567,87 W 7 57 N 42 55 ES1110015 RÃ ­o AnllÃ ³ns * 41,58 W 8 46 N 43 13 ES1110016 RÃ ­o Tambre * 151,7 W 8 18 N 43 0 ES1120001 Ancares  Courel * 102 438,9 W 7 0 N 42 45 ES1120002 RÃ ­o Eo * 781,13 W 7 1 N 43 32 ES1120003 Parga  Ladra  TÃ ¡moga * 5 013,01 W 7 35 N 43 10 ES1120004 A Marronda * 1 211,97 W 7 15 N 43 6 ES1120005 As Catedrais * 304,36 W 7 6 N 43 33 ES1120006 Carballido * 4 633,94 W 7 7 N 43 12 ES1120007 Cruzul  AgÃ ¼eira * 618,46 W 7 7 N 42 49 ES1120008 Monte Faro * 3 002,29 W 7 33 N 42 37 ES1120009 Monte Maior * 1 243,49 W 7 32 N 43 38 ES1120010 Negueira * 4 511,8 W 6 51 N 43 8 ES1120011 RÃ ­a de Foz  Masma * 575,17 W 7 15 N 43 33 ES1120012 RÃ ­o Landro * 88,94 W 7 36 N 43 39 ES1120013 RÃ ­o Ouro * 72,16 W 7 17 N 43 35 ES1120015 Serra do Xistral * 22 480,98 W 7 33 N 43 27 ES1120016 RÃ ­o Cabe * 1 576,53 W 7 29 N 42 33 ES1120017 Costa da MariÃ ±a occidental * 487,58 W 7 33 N 43 42 ES1130001 Baixa Limia * 34 248,13 W 8 8 N 41 49 ES1130002 Macizo Central * 46 829,43 W 7 16 N 42 11 ES1130003 Bidueiral de Montederramo * 1 948,55 W 7 28 N 42 12 ES1130004 Pena Veidosa * 2 354,5 W 7 55 N 42 31 ES1130005 RÃ ­o TÃ ¡mega * 718,76 W 7 26 N 41 58 ES1130006 Veiga de PonteliÃ ±ares * 129,68 W 7 51 N 42 2 ES1140001 Sistema fluvial Ulla  Deza * 1 306,84 W 8 20 N 42 47 ES1140002 RÃ ­o LÃ ©rez * 18,6 W 8 34 N 42 29 ES1140003 A Ramallosa 91,85 W 8 49 N 42 6 ES1140004 Complexo Ons  O Grove * 7 506,75 W 8 52 N 42 27 ES1140005 Monte Aloia 782,86 W 8 39 N 42 4 ES1140006 RÃ ­o Tea * 111,72 W 8 30 N 42 13 ES1140007 Baixo MiÃ ±o * 2 791,64 W 8 51 N 41 52 ES1140008 BraÃ ±as de Xestoso * 1 080,12 W 8 20 N 42 41 ES1140009 Cabo Udra * 623,36 W 8 49 N 42 40 ES1140010 Costa da Vela * 1 384,81 W 8 51 N 42 15 ES1140011 GÃ ¡ndaras de BudiÃ ±o * 727,07 W 8 37 N 42 5 ES1140012 Illas Estelas * 713,12 W 8 51 N 42 8 ES1140013 Serra do CandÃ ¡n * 10 683,18 W 8 14 N 42 34 ES1140014 Serra do Cando * 5 402,34 W 8 23 N 42 28 ES1140015 Sobreirais do Arnego * 1 080,83 W 8 6 N 42 46 ES1140016 Enseada de San SimÃ ³n * 2 252,06 W 8 38 N 42 18 ES1200001 Picos de Europa (Asturias) * 25 086 W 4 54 N 43 14 ES1200002 Muniellos * 5 567 W 6 42 N 43 1 ES1200006 RÃ ­a de Villaviciosa * 1 249 W 5 23 N 43 31 ES1200007 Cueva Rosa * 126 W 5 7 N 43 26 ES1200008 Redes * 37 803 W 5 21 N 43 10 ES1200009 Ponga-Amieva * 28 100 W 5 9 N 43 12 ES1200010 Montovo-La Mesa * 14 926 W 6 9 N 43 8 ES1200011 PeÃ ±a UbiÃ ±a * 13 281 W 5 55 N 43 3 ES1200012 Caldoveiro * 12 709 W 6 5 N 43 13 ES1200014 Sierra de los Lagos * 10 778 W 6 40 N 43 11 ES1200016 RÃ ­a del Eo * 1 931 W 7 1 N 43 31 ES1200022 Playa de Vega * 37 W 5 8 N 43 28 ES1200023 RÃ ­o Eo (Asturias) * 123 W 7 8 N 43 25 ES1200024 RÃ ­o PorcÃ ­a * 65 W 6 52 N 43 31 ES1200025 RÃ ­o Navia * 96 W 6 43 N 43 30 ES1200026 RÃ ­o Negro * 45 W 6 33 N 43 30 ES1200027 RÃ ­o Esva * 192 W 6 27 N 43 28 ES1200028 RÃ ­o Esqueiro * 13 W 6 13 N 43 33 ES1200029 RÃ ­o NalÃ ³n * 560 W 6 0 N 43 23 ES1200030 RÃ ­o Narcea * 374 W 6 10 N 43 23 ES1200031 RÃ ­o PigÃ ¼eÃ ±a * 45 W 6 12 N 43 19 ES1200032 RÃ ­o Sella * 500 W 5 9 N 43 22 ES1200033 RÃ ­o Las Cabras-BedÃ ³n * 36 W 4 53 N 43 25 ES1200034 RÃ ­o PurÃ ³n * 22 W 4 42 N 43 23 ES1200035 RÃ ­o Cares-Deva * 269 W 4 38 N 43 19 ES1200036 Alcornocales del Navia 47 W 6 48 N 43 17 ES1200037 Aller-Lena * 13 266 W 5 34 N 43 3 ES1200038 Carbayera de El TragamÃ ³n * 4 W 5 37 N 43 31 ES1200039 Cuencas Mineras * 13 225 W 5 36 N 43 12 ES1200040 Meandros del Nora * 65 W 5 57 N 43 22 ES1200041 PeÃ ±a Manteca-Genestaza * 7 871 W 6 18 N 43 14 ES1200042 Sierra Plana de la Borbolla * 1 029 W 4 38 N 43 23 ES1200043 Sierra del Sueve * 3 409 W 5 14 N 43 25 ES1200044 Turbera de la Molina * 33 W 6 19 N 43 22 ES1200045 Turbera de Las DueÃ ±as * 26 W 6 10 N 43 33 ES1200046 Valgrande * 4 752 W 5 48 N 42 59 ES1200047 Yacimientos de Icnitas * 3 542 W 5 22 N 43 32 ES1200048 Alto Navia * 75 W 6 57 N 43 1 ES1200049 Cuenca del AgÃ ¼eira * 174 W 6 56 N 43 14 ES1200050 Cuenca del Alto Narcea * 319 W 6 31 N 43 10 ES1200051 RÃ ­o Ibias * 171 W 6 49 N 43 1 ES1200052 RÃ ­o Trubia * 81 W 5 59 N 43 18 ES1200053 RÃ ­o del Oro * 55 W 6 45 N 43 12 ES1200054 RÃ ­os Negro y Aller * 136 W 5 37 N 43 8 ES1300001 Liebana * 42 546,08 W 4 3 N 43 7 ES1300002 MontaÃ ±a oriental * 21 679 W 3 35 N 43 15 ES1300003 RÃ ­as occidentales y Duna de Oyambre * 1 272,62 W 3 23 N 43 22 ES1300004 Dunas de Liencres y Estuario del Pas * 544,21 W 3 56 N 43 26 ES1300005 Dunas del Puntal y Estuario del Miera * 675,04 W 3 46 N 43 25 ES1300006 Costa central y RÃ ­a de Ajo * 444,48 W 3 36 N 43 29 ES1300007 Marismas de SantoÃ ±a, Victoria y Joyel * 3 701,47 W 3 28 N 43 25 ES1300008 RÃ ­o Deva * 397,91 W 4 38 N 43 9 ES1300009 RÃ ­o Nansa * 569,86 W 4 21 N 43 15 ES1300010 RÃ ­o Pas * 957,29 W 3 59 N 43 20 ES1300011 RÃ ­o AsÃ ³n * 530,49 W 3 26 N 43 16 ES1300012 RÃ ­o AgÃ ¼era * 214,48 W 3 19 N 43 20 ES1300013 RÃ ­o y Embalse del Ebro * 7 684,83 W 4 4 N 42 58 ES1300014 RÃ ­o Camesa * 245,66 W 4 10 N 42 53 ES1300015 RÃ ­o Miera * 395,53 W 3 45 N 43 23 ES1300016 Sierra del Escudo * 3 198,15 W 3 55 N 43 5 ES1300017 Cueva RogerÃ ­a 112,27 W 3 8 N 43 25 ES1300019 Cueva del Rejo * 180 W 4 2 N 43 2 ES1300020 RÃ ­o Saja * 321,28 W 4 1 N 43 1 ES1300021 Valles altos del Nansa y Saja y Alto Campoo * 51 098,51 W 4 1 N 43 5 ES1300022 Sierra del Escudo de CabuÃ ©rniga * 787,02 W 4 2 N 43 1 ES2110003 Urkabustaizko Irla-hariztiak/Robledales isla de Urkabustaiz * 265 W 2 52 N 42 56 ES2110004 Arkamo-Gibijo-Arrastaria * 11 538 W 2 57 N 42 55 ES2110006 Baia Ibaia/RÃ ­o Baia * 424 47,4 W 2 52 N 42 55 ES2110009 Gorbeia * 20 211 W 2 48 N 43 0 ES2110010 Zadorra Ibaia/RÃ ­o Zadorra * 327 59,8 W 2 47 N 42 50 ES2110011 Zadorra Sistemako Urtegiak/Embalses del sistema del Zadorra * 2 559 W 2 33 N 42 55 ES2110012 Ayuda Ibaia/RÃ ­o Ayuda * 66 10,7 W 2 50 N 42 41 ES2110013 Arabako Lautadako Irla-hariztiak/Robledales isla de la Llanada Alavesa * 257 W 2 35 N 42 50 ES2110014 Salburua * 217 W 2 38 N 42 51 ES2110015 Gasteizko Mendi Garaiak/Montes Altos de Vitoria * 1 852 W 2 37 N 42 47 ES2110016 Aldaiako Mendiak/Montes de Aldaia * 1 121 W 2 28 N 42 54 ES2110017 Barrundia Ibaia/RÃ ­o Barrundia * 96 19,3 W 2 25 N 42 55 ES2110018 Kantabria Mendilerroa/Sierra Cantabria * 11 285 W 2 36 N 42 36 ES2110019 Izki * 9 005 W 2 29 N 42 43 ES2110020 Ega-Berron Ibaia/RÃ ­o Ega-BerrÃ ³n * 226 40,3 W 2 23 N 42 41 ES2110022 Entzia * 9 931 W 2 19 N 42 47 ES2110023 Arakil Ibaia/RÃ ­o Arakil * 30 6,1 W 2 16 N 42 52 ES2120001 Arno * 1 011 W 2 23 N 43 17 ES2120002 Aizkorri-Aratz * 14 947 W 2 21 N 42 57 ES2120003 Izarraitz * 1 537 W 2 17 N 43 12 ES2120004 Urolako Itsasadarra/RÃ ­a del Urola * 103 W 2 14 N 43 17 ES2120005 Oria Garaia/Alto Oria * 151 29,9 W 2 17 N 42 58 ES2120006 Pagoeta * 1 336 W 2 10 N 43 14 ES2120007 Garate-Santa Barbara 142 W 2 11 N 43 17 ES2120008 Ernio-Gatzume * 2 158 W 2 9 N 43 10 ES2120009 Inurritza * 80 W 2 9 N 43 17 ES2120010 Oriako Itsasadarra/RÃ ­a del Oria * 184 W 2 6 N 43 16 ES2120011 Aralar * 10 962 W 2 6 N 43 0 ES2120012 Araxes Ibaia/RÃ ­o Araxes * 64 12,7 W 2 1 N 43 6 ES2120013 Leitzaran Ibaia/RÃ ­o LeizarÃ ¡n * 74 55,4 W 1 59 N 43 11 ES2120014 Ulia * 43 W 1 57 N 43 20 ES2120015 Urumea Ibaia/RÃ ­o Urumea * 74 11 W 1 56 N 43 14 ES2120016 Aiako Harria * 6 779 W 1 51 N 43 14 ES2120017 Jaizkibel * 2 434 W 1 50 N 43 22 ES2120018 Txingudi-Bidasoa * 122 W 1 46 N 43 20 ES2130001 ArmaÃ ±Ã ³n * 2 966 W 3 18 N 43 16 ES2130002 Ordunte * 3 869 W 3 19 N 43 10 ES2130003 Barbadungo Itsasadarra/RÃ ­a del BarbadÃ ºn * 49 W 3 6 N 43 20 ES2130004 Astondoko Dunak/Dunas de Astondo * 5 W 2 56 N 43 25 ES2130005 Gaztelugatxeko Doniene/San Juan de Gaztelugatxe 158 W 2 46 N 43 27 ES2130006 Urdaibaiko Ibai Sarea/Red fluvial de Urdaibai * 1 328 440 W 2 39 N 43 19 ES2130007 Urdaibaiko Itsasertzak eta Padurak/Zonas litorales y Marismas de Urdaibai * 1 010 W 2 40 N 43 22 ES2130008 Urdaibaiko Artadi Kantauriarrak/Encinares CantÃ ¡bricos de Urdaibai * 1 583 W 2 39 N 43 23 ES2130009 Urkiola * 5 958 W 2 40 N 43 7 ES2130010 Lea Ibaia/RÃ ­o Lea * 109 17,8 W 2 32 N 43 19 ES2130011 Artibai Ibaia/RÃ ­o Artibai * 136 23,3 W 2 29 N 43 16 ES2200010 Artikutza * 3 645 W 1 47 N 43 12 ES2200014 RÃ ­o Bidasoa * 190 W 1 40 N 43 15 ES2200015 Regata de Orabidea * 30,91 W 1 30 N 43 15 ES2200017 SeÃ ±orÃ ­o de BÃ ©rtiz * 2 052 W 1 36 N 43 10 ES2200018 Belate * 24 830 W 1 40 N 43 3 ES2200019 Monte Alduide * 9 028,6 W 1 27 N 43 1 ES2200020 Sierra de Aralar * 14 026 W 1 59 N 42 57 ES2200021 Sierra de Urbasa-AndÃ ­a * 27 857,93 W 2 4 N 42 50 ES2200022 Sierra de Lokiz * 12 600 W 2 10 N 42 43 ES2200023 Desembocadura del arroyo de Artesiaga * 30 W 1 33 N 43 8 ES2200024 RÃ ­os Ega-Urederra * 251 W 2 2 N 42 40 ES2200043 Robledales de Ultzama y Basaburu * 2 274,65 W 1 42 N 42 59 ES4120025 Ojo GuareÃ ±a * 13 141,84 W 3 37 N 43 3 ES4120028 Monte Santiago * 2 536,96 W 3 2 N 42 57 ES4120049 Bosques del Valle de Mena * 6 480,96 W 3 17 N 43 3 ES4120051 Riberas del Zadorra * 170,5 W 2 50 N 42 46 ES4120052 Riberas del Ayuda * 425,89 W 2 41 N 42 43 ES4120088 Montes de Valnera * 2 236,75 W 3 39 N 43 8 ES4120089 Hoces del Alto Ebro y RudrÃ ³n * 46 320,02 W 3 48 N 42 48 ES4120090 Embalse del Ebro * 7 306,25 W 3 55 N 42 58 ES4130003 Picos de Europa en Castilla y LeÃ ³n * 101 336,66 W 5 3 N 42 59 ES4130010 Sierra de los Ancares * 55 581,95 W 6 41 N 42 47 ES4130035 Valle de San Emiliano * 55 747,81 W 6 1 N 42 57 ES4130037 Hoces de Vegacervera * 5 317,4 W 5 32 N 42 54 ES4130050 MontaÃ ±a Central de LeÃ ³n * 34 351,9 W 5 47 N 42 56 ES4130149 OmaÃ ±as * 20 041,84 W 6 9 N 42 49 ES4140011 Fuentes Carrionas y Fuente Cobre-MontaÃ ±a Palentina * 78 178,8 W 4 33 N 42 56 ES4140027 Covalagua * 2 348,18 W 4 7 N 42 46 FR1100795 Massif de Fontainebleau * 28 102 E 2 40 N 48 25 FR1100796 ForÃ ªt de Rambouillet * 1 991 E 1 42 N 48 42 FR1100797 CÃ ´teaux et boucles de la Seine * 1 417 E 1 38 N 49 5 FR1100798 La BassÃ ©e * 1 404 E 3 17 N 48 27 FR1100799 Haute vallÃ ©e de lEssonne * 971 E 2 24 N 48 20 FR1100800 Pelouses calcaires de la Haute vallÃ ©e de la Juine * 103 E 2 9 N 48 21 FR1100801 Basse vallÃ ©e du Loing * 76,84 E 2 46 N 48 19 FR1100802 Pelouses calcaires du GÃ ¢tinais * 310 E 2 18 N 48 22 FR1100803 TourbiÃ ¨res et prairies tourbeuses de la forÃ ªt dYveline * 820 E 1 58 N 48 40 FR1100805 Marais des Basses vallÃ ©es de la Juine et de lEssonne * 397 E 2 23 N 48 33 FR1100806 Buttes grÃ ¨seuses de lEssonne * 24,58 E 2 27 N 48 30 FR1100810 ChampignonniÃ ¨res dEtampes 1 E 2 10 N 48 25 FR1100812 LYerres de sa source Ã Chaumes-en-Brie 7,93 E 2 57 N 48 40 FR1100814 Le Petit Morin de Verdelot Ã Saint-Cyr-sur-Morin 4,38 E 3 15 N 48 53 FR1100819 Bois de Vaires-sur-Marne 96,63 E 2 38 N 48 52 FR1102004 RiviÃ ¨re du Dragon 20 E 3 12 N 48 32 FR1102005 RiviÃ ¨res du Loing et du Lunain 382 E 2 47 N 48 16 FR1102006 Bois des rÃ ©serves, des usages et de Montge 866 E 3 7 N 49 2 FR1102007 RiviÃ ¨re du Vannetin 60,7 E 3 10 N 48 46 FR1102008 CarriÃ ¨re de Mocpoix 3,8 E 2 44 N 48 9 FR1102009 CarriÃ ¨re de Darvault 26,53 E 2 44 N 48 16 FR1102013 CarriÃ ¨re de Guerville 79,89 E 1 45 N 48 57 FR1102014 VallÃ ©e de lEpte francilienne et ses affluents * 3 187 E 1 40 N 49 9 FR1102015 Sites chiroptÃ ¨res du Vexin franÃ §ais 22,06 E 1 46 N 49 10 FR1102016 CarriÃ ¨re Saint Nicolas 5,7 E 2 57 N 48 23 FR2100262 Pelouses de la Barbarie Ã Savigny-sur-Ardres * 69 E 3 48 N 49 15 FR2100268 Landes et mares de SÃ ©zanne et de Vindey * 97 E 3 41 N 48 42 FR2100271 Patis de Damery 93 E 3 51 N 49 5 FR2100274 Marais et pelouses du tertiaire au nord de Reims * 379 E 3 51 N 49 16 FR2100283 Le marais de Saint-Gond * 1 592 E 3 52 N 48 48 FR2100314 Massif forestier dEpernay et Ã ©tangs associÃ ©s * 2 847 E 3 46 N 48 59 FR2200346 Estuaires et littoral picards (baies de Somme et dAuthie) * 15 676 E 1 35 N 50 14 FR2200347 Marais arriÃ ¨re-littoraux picards * 1 686 E 1 40 N 50 18 FR2200348 VallÃ ©e de lAuthie * 658 E 1 51 N 50 20 FR2200349 Massif forestier de CrÃ ©cy-en-Ponthieu 895 E 1 49 N 50 14 FR2200350 Massif forestier de Lucheux * 276 E 2 24 N 50 12 FR2200352 RÃ ©seau de cÃ ´teaux calcaires du Ponthieu oriental * 94 E 2 9 N 50 6 FR2200353 RÃ ©seau de cÃ ´teaux calcaires du Ponthieu mÃ ©ridional * 41 E 2 1 N 50 2 FR2200354 Marais et monts de Mareuil-Caubert * 895 E 1 50 N 50 4 FR2200355 Basse vallÃ ©e de la Somme de Pont-RÃ ©my Ã Breilly * 1 462 E 2 4 N 49 59 FR2200356 Marais de la moyenne Somme entre Amiens et Corbie * 525 E 2 22 N 49 53 FR2200357 Moyenne vallÃ ©e de la Somme * 1 827 E 2 37 N 49 54 FR2200359 TourbiÃ ¨res et marais de lAvre * 333 E 2 25 N 49 49 FR2200362 RÃ ©seau de cÃ ´teaux et vallÃ ©e du Bassin de la Selle * 579 E 1 56 N 49 43 FR2200363 VallÃ ©e de la Bresle * 1 017 E 1 35 N 49 58 FR2200369 RÃ ©seau de cÃ ´teaux crayeux du bassin de lOise aval (Beauvaisis) * 416 E 1 59 N 49 31 FR2200371 Cuesta du Bray * 775 E 1 59 N 49 21 FR2200372 Massif forestier du Haut Bray de lOise * 646 E 1 57 N 49 27 FR2200373 Landes et forÃ ªts humides du Bas Bray de lOise * 230 E 1 49 N 49 27 FR2200376 CavitÃ © de Larris Millet Ã Saint-Martin-le-Noeud 2 E 2 3 N 49 24 FR2200377 Massif forestier de Hez Froidmont et Mont CÃ ©sar * 852 E 2 16 N 49 23 FR2200378 Marais de Sacy-le-Grand * 1 370 E 2 33 N 49 20 FR2200379 CÃ ´teaux de lOise autour de Creil * 102 E 2 27 N 49 14 FR2200380 Massifs forestiers dHalatte, de Chantilly et dErmenonville * 2 396 E 2 38 N 49 16 FR2200382 Massif forestier de CompiÃ ¨gne, Laigue * 3 180 E 2 51 N 49 19 FR2200383 Prairies alluviales de lOise de la FÃ ¨re Ã Sempigny * 3 013 E 3 11 N 49 35 FR2200386 Massif forestier dHirson * 805 E 4 9 N 49 56 FR2200387 Massif forestier du Regnaval * 133 E 3 51 N 49 55 FR2200390 Marais de la Souche et forÃ ªt de Samoussy * 2 750 E 3 50 N 49 36 FR2200391 Landes de Versigny * 233 E 3 27 N 49 38 FR2200392 Massif forestier de Saint-Gobain * 434 E 3 24 N 49 33 FR2200395 Collines du Laonnois oriental * 1 400 E 3 40 N 49 31 FR2200396 TourbiÃ ¨re et cÃ ´teaux de CessiÃ ¨res Montbavin * 683 E 3 30 N 49 32 FR2200398 Massif forestier de Retz * 848 E 3 16 N 49 16 FR2200399 CÃ ´teaux calcaires du Tardenois et du Valois * 329 E 3 32 N 49 15 FR2200401 Domaine de Verdilly * 594 E 3 26 N 49 4 FR2200566 CÃ ´teaux de la VallÃ ©e de lAutomne * 623 E 2 50 N 49 17 FR2300121 Estuaire de la Seine * 10 931 E 0 8 N 49 25 FR2300122 Marais Vernier et basse vallÃ ©e de la Risle * 7 662 E 0 27 N 49 25 FR2300123 Boucles de la Seine aval * 5 493 E 0 56 N 49 25 FR2300124 Boucles de la Seine amont, cÃ ´teaux de Saint-Adrien * 424 E 1 8 N 49 23 FR2300125 Boucles de la Seine amont, cÃ ´teaux dOrival * 99 E 1 0 N 49 19 FR2300126 Boucles de la Seine amont, cÃ ´teaux dAmfreville aux Andelys * 2 102 E 1 16 N 49 17 FR2300128 VallÃ ©e de lEure * 2 701 E 1 8 N 49 10 FR2300131 Pays-de-Bray humide * 3 327 E 1 35 N 49 32 FR2300132 Bassin de lArques * 338 E 1 10 N 49 46 FR2300133 Pays de Bray  cuesta nord et sud * 985 E 1 24 N 49 30 FR2300136 La ForÃ ªt dEu et les pelouses adjacentes * 778 E 1 33 N 49 56 FR2300137 LYÃ ¨res * 448 E 1 28 N 49 55 FR2300139 Littoral cauchois * 4 574 E 0 16 N 49 44 FR2300145 ForÃ ªt de Lyons * 789 E 1 24 N 49 23 FR2300146 Bois de la Roquette 3,24 E 0 38 N 49 45 FR2300147 Val Eglantier * 10 E 0 27 N 49 29 FR2300149 Corbie 29 E 0 25 N 49 19 FR2300150 Risle, Guiel, Charentonne 4 754 E 0 36 N 49 5 FR2300152 VallÃ ©e de lEpte * 948 E 1 30 N 49 5 FR2302001 RÃ ©seau de cavitÃ ©s du Nord-Ouest de La Seine-Maritime 27 E 0 18 N 49 41 FR2302002 ForÃ ªt dEawy 692 E 1 16 N 49 42 FR2302004 Les carriÃ ¨res de Beaumont le Roger 0,55 E 0 46 N 49 4 FR2302005 LAbbaye de JumiÃ ¨ges 0,05 E 0 49 N 49 25 FR2302006 Ã les et berges de la Seine en Seine-Maritime * 237 E 1 7 N 49 21 FR2302007 Ã les et berges de la Seine dans lEure * 327 E 1 15 N 49 18 FR2302008 Les grottes du Mont Roberge 1 E 1 29 N 49 6 FR2302009 Le Haut Bassin de la Calonne * 529 E 0 24 N 49 12 FR2302010 La vallÃ ©e de lIton au lieu-dit le Hom 31 E 1 7 N 49 7 FR2302011 Les cavitÃ ©s de TilliÃ ¨res sur Avre 16 E 1 2 N 48 45 FR2302012 Les Ã ©tangs et mares des forÃ ªts de Breteuil et Conches * 147 E 0 49 N 48 49 FR2400516 CarriÃ ¨res de Bourges 10 E 2 25 N 47 3 FR2400517 CÃ ´teaux calcaires du Sancerrois * 279 E 2 47 N 47 18 FR2400518 Massifs forestiers et riviÃ ¨res du Pays-Fort * 2 215 E 2 26 N 47 17 FR2400520 CÃ ´teaux, bois et marais calcaires de la Champagne Berrichonne * 5 008 E 2 20 N 46 54 FR2400521 Basse VallÃ ©e de lArnon * 1 334 E 2 11 N 46 46 FR2400522 VallÃ ©es de la Loire et de lAllier * 4 069 E 3 3 N 46 59 FR2400523 VallÃ ©e de lEssonne et vallons voisins * 969 E 2 17 N 48 14 FR2400524 ForÃ ªt dOrlÃ ©ans et pÃ ©riphÃ ©rie * 2 445 E 2 9 N 47 59 FR2400525 Marais de Sceaux et Mignerette * 65 E 2 34 N 48 6 FR2400526 Lande Ã gÃ ©nÃ ©vriers de Nogent-sur-Vernisson * 8 E 2 45 N 47 50 FR2400527 Ã tangs de la Puisaye * 403 E 2 52 N 47 41 FR2400528 VallÃ ©e de la Loire de Tavers Ã Belleville-sur-Loire * 7 120 E 2 17 N 47 48 FR2400530 CÃ ´teaux calcaires ligÃ ©riens entre Ouzouer-sur-Loire et Briare 72 E 2 38 N 47 40 FR2400531 Ilots de marais et cÃ ´teaux calcaires au Nord-Ouest de la Champagne Berrichonne * 314 E 1 56 N 46 58 FR2400533 Site Ã chauves-souris de Valencay-Lye 0,4 E 1 33 N 47 9 FR2400534 Grande Brenne * 58 052 E 1 13 N 46 45 FR2400535 VallÃ ©e de lAnglin et affluents * 4 139 E 1 10 N 46 33 FR2400536 VallÃ ©e de la Creuse et affluents * 5 283 E 1 31 N 46 34 FR2400537 VallÃ ©e de lIndre * 1 599 E 1 26 N 46 51 FR2400540 Les Puys du Chinonais * 127,18 E 0 12 N 47 11 FR2400541 Complexe forestier de Chinon, landes du Ruchard * 1 214 E 0 26 N 47 11 FR2400548 La Loire de Candes Saint Martin Ã Mosnes * 4 894 E 0 28 N 47 20 FR2400550 Arc forestier du Perche dEure-et-loir * 522 E 0 58 N 48 34 FR2400551 Cuesta cÃ ©nomanienne du Perche dEure-et-Loir * 350 E 1 0 N 48 21 FR2400552 VallÃ ©e de lEure de Maintenon Ã Anet et vallons affluents * 752 E 1 24 N 48 46 FR2400553 VallÃ ©e du Loir et affluents aux environs de Chateaudun * 1 310 E 1 24 N 48 6 FR2400556 Nord-Ouest Sologne * 1 337 E 1 44 N 47 44 FR2400558 Domaine de Chambord * 4 676 E 1 32 N 47 35 FR2400559 Bois de Sudais 260 E 1 11 N 47 25 FR2400561 VallÃ ©e du Cher et cÃ ´teaux, forÃ ªt de Grosbois * 1 700 E 1 24 N 47 17 FR2400562 VallÃ ©e de la Cisse en amont de Saint-Lubin * 336 E 1 17 N 47 39 FR2400564 CÃ ´teaux calcaires riches en chiroptÃ ¨res des environs de Montoire-sur-le-Loir * 18 E 0 48 N 47 46 FR2400565 VallÃ ©e de la Loire de Mosnes Ã Tavers * 2 278 E 1 21 N 47 35 FR2402001 Sologne * 346 184 E 1 58 N 47 32 FR2402002 Site Ã chauves-souris de Charly 1,5 E 2 45 N 46 53 FR2402003 Site Ã chauves-souris de la Guerche-sur-lAubois 0,01 E 2 56 N 46 57 FR2402004 Site Ã chauves-souris de ChÃ ¢rost 0,01 E 2 7 N 46 59 FR2402005 Site Ã chauves-souris de Vignoux-sur-Barangeon 0,01 E 2 10 N 47 12 FR2402006 Sites Ã chauves-souris de lest du Loiret 1,13 E 2 59 N 47 57 FR2402007 Complexe du Changeon et de la Roumer * 3 782 E 0 18 N 47 22 FR2500076 Landes du Tertre Bizet et Fosse Arthour * 222 W 0 44 N 48 39 FR2500077 Baie du Mont Saint-Michel * 38 747 W 1 38 N 48 40 FR2500079 Les Ã les Chausey * 5 061 W 1 47 N 48 53 FR2500080 Littoral ouest du Cotentin de BrÃ ©hal Ã Pirou * 3 336 W 1 34 N 49 0 FR2500081 Havre de Saint-Germain-sur-Ay et landes de Lessay * 4 058 W 1 37 N 49 12 FR2500082 Littoral ouest du Cotentin de Saint-Germain-sur-Ay au Rozel * 2 317 W 1 42 N 49 19 FR2500083 Massif dunaire de Heauville Ã Vauville * 707 W 1 49 N 49 35 FR2500084 RÃ ©cifs et landes de la Hague * 9 187 W 1 57 N 49 43 FR2500085 Caps et marais arriÃ ¨re-littoraux de la Pointe de Barfleur au Cap Levi * 1 815 W 1 22 N 49 42 FR2500086 Tatihou  Saint-Vaast-la-Hougue 852 W 1 14 N 49 35 FR2500088 Marais du Cotentin et du Bessin  Baie des Veys * 29 270 W 1 9 N 49 22 FR2500090 Marais arriÃ ¨re-littoraux du Bessin * 359 W 0 32 N 49 20 FR2500091 VallÃ ©e de lOrne et ses affluents * 1 499 W 0 27 N 48 54 FR2500092 Marais du Grand Haze * 167 W 0 23 N 48 41 FR2500094 Marais alcalin de Chicheboville-Bellengreville * 99 W 0 12 N 49 6 FR2500096 Monts dEraines * 318 W 0 7 N 48 56 FR2500099 Haute vallÃ ©e de lOrne et affluents * 20 621 E 0 8 N 48 40 FR2500100 Sites dEcouves * 1 410 W 0 3 N 48 36 FR2500103 Haute VallÃ ©e de la Touques et affluents * 1 402 E 0 17 N 48 56 FR2500106 ForÃ ªts, Ã ©tangs et tourbiÃ ¨res du Haut-Perche * 3 675 E 0 49 N 48 33 FR2500107 Haute vallÃ ©e de la Sarthe * 3 452 E 0 19 N 48 28 FR2500108 Bois et cÃ ´teaux Ã louest de Mortagne-au-Perche * 35 E 0 30 N 48 32 FR2500109 Bois et cÃ ´teaux calcaires sous Belleme * 119 E 0 32 N 48 20 FR2500110 VallÃ ©e de la See * 1 424 W 1 6 N 48 43 FR2500113 Bassin de lAirou 730 W 1 21 N 48 50 FR2500117 Bassin de la Souleuvre 1 963 W 0 49 N 48 57 FR2500118 Bassin de la Druance 5 737 W 0 38 N 48 55 FR2500119 Bassin de lAndainette * 617 W 0 30 N 48 35 FR2502001 HÃ ªtraie de Cerisy * 987 W 0 52 N 49 11 FR2502002 CarriÃ ¨re de Loisail 1,35 E 0 35 N 48 30 FR2502003 CarriÃ ¨re de la MansonniÃ ¨re 0,17 E 0 45 N 48 25 FR2502004 Anciennes carriÃ ¨res de la vallÃ ©e de la Mue 25,02 E 0 26 N 49 16 FR2502005 Anciennes carriÃ ¨res de Beaufour-Druval 3,01 E 0 1 N 49 12 FR2502006 Ancienne carriÃ ¨re de la CressonniÃ ¨re 0,36 E 0 21 N 49 1 FR2502007 Anciennes carriÃ ¨res dOrbec 4,5 W 0 24 N 49 1 FR2502008 Ancienne champignonniÃ ¨re des Petites Hayes 3,98 E 0 23 N 48 32 FR2502009 Ancienne mine de Barenton 3,01 W 0 47 N 48 38 FR2502010 Anciennes carriÃ ¨res souterraines dHabloville 0,44 W 0 10 N 48 46 FR2502011 Combles de la chapelle de lOratoire de Passais 0,04 W 0 45 N 48 31 FR2502012 Coteaux calcaires et anciennes carriÃ ¨res de La Meauffe, Cavigny et Airel * 44,9 W 1 6 N 49 11 FR2502013 Ancienne carriÃ ¨re souterraine de Saint-Pierre-Canivet 2,3 W 0 12 N 48 55 FR2502014 Bocages et vergers du sud Pays dAuge * 21 541 E 0 17 N 48 44 FR2502015 VallÃ ©e du Sarthon et affluents * 1 984 W 0 6 N 48 28 FR2502016 Combles de lÃ ©glise de Burcy 0,03 W 0 48 N 48 52 FR2502017 Combles de lÃ ©glise dAmayÃ ©-sur-Orne 0,05 W 0 26 N 49 5 FR2502018 Banc et rÃ ©cifs de Surtainville 14 070 W 1 54 N 49 25 FR2502019 Anse de Vauville 13 073 W 1 55 N 49 36 FR2502020 Baie de Seine occidentale 45 566 W 1 5 N 49 29 FR2600965 VallÃ ©e de la Loire entre Fourchambault et Neuvy-sur-Loire * 2 551 E 3 0 N 47 10 FR2600991 TourbiÃ ¨res, marais et forÃ ªts alluviales de la VallÃ ©e du Branlin * 47 E 3 13 N 47 39 FR2601005 Pelouses sÃ ¨ches Ã orchidÃ ©es sur craie de lYonne * 283 E 3 27 N 48 11 FR2601009 Landes et GÃ ¢tines de Puisaye * 93 E 3 8 N 47 34 FR2601011 Ã tangs oligotrophes Ã littorelles de Puisaye, Ã bordures paratourbeuses et landes * 503 E 3 0 N 47 37 FR2601012 GÃ ®tes et habitats Ã chauves-souris en Bourgogne * 63 405 E 4 36 N 47 25 FR3100474 Dunes de la plaine maritime flamande * 4 425 E 2 27 N 51 4 FR3100475 Dunes flandriennes dÃ ©calcifiÃ ©es de Ghyvelde * 195 E 2 32 N 51 3 FR3100477 Falaises et pelouses du Cap Blanc Nez, du Mont dHubert, des Noires Mottes, du Fond de la Forge et du Mont de Couple * 733 E 1 43 N 50 55 FR3100478 Falaises du Cran aux Oeufs et du Cap Gris-Nez, dunes du ChÃ ¢telet, marais de Tardinghen et dunes de Wissant * 1 023 E 1 37 N 50 52 FR3100479 Falaises et dunes de Wimereux, estuaire de la Slack, Garennes et communaux dAmbleteuse-Audresselles * 410 E 1 36 N 50 47 FR3100480 Estuaire de la Canche, dunes picardes plaquÃ ©es sur lancienne falaise, forÃ ªt dHardelot et falaise dEquihen * 1 658 E 1 35 N 50 36 FR3100481 Dunes et marais arriÃ ¨re-littoraux de la plaine maritime picarde * 1 016 E 1 35 N 50 26 FR3100482 Dunes de lAuthie et MolliÃ ¨res de Berck * 186 E 1 34 N 50 23 FR3100483 CÃ ´teau de Dannes et de Camiers 96 E 1 38 N 50 34 FR3100484 Pelouses et bois neutrocalcicoles de la cuesta sud du Boulonnais * 420 E 1 48 N 50 38 FR3100485 Pelouses et bois neutrocalcicoles des cuestas du Boulonnais et du pays de Licques et forÃ ªt de Guines * 660 E 1 53 N 50 44 FR3100487 Pelouses, bois acides Ã neutrocalcicoles, landes nord-atlantiques du plateau dHelfaut et systÃ ¨me alluvial de la moyenne vallÃ ©e de lAa * 383 E 2 14 N 50 42 FR3100488 CÃ ´teau de la Montagne dAcquin et pelouses du Val de Lumbres 63 E 2 5 N 50 43 FR3100489 Pelouses, bois, forÃ ªts neutrocalcicoles et systÃ ¨me alluvial de la moyenne vallÃ ©e de lAuthie * 86 E 2 3 N 50 15 FR3100491 Landes, mares et bois acides du plateau de Sorrus Saint Josse, prairies alluviales et bois tourbeux en aval de Montreuil * 57 E 1 42 N 50 27 FR3100492 Prairies et marais tourbeux de la basse vallÃ ©e de lAuthie 274 E 1 47 N 50 21 FR3100494 Prairies et marais tourbeux de Guines * 137 E 1 54 N 50 52 FR3100495 Prairies, marais tourbeux, forÃ ªts et bois de la cuvette Audomaroise et de ses versants * 563 E 2 13 N 50 47 FR3100498 ForÃ ªt de Tournehem et pelouses de la cuesta du pays de Licques * 451 E 2 1 N 50 46 FR3100499 ForÃ ªts de Desvres et de Boulogne et bocage prairial humide du Bas-Boulonnais * 552 E 1 49 N 50 41 FR3100504 Pelouses mÃ ©tallicoles de la plaine de la Scarpe 17 E 3 5 N 50 24 FR3100505 Pelouses mÃ ©tallicoles de Mortagne du Nord 17 E 3 27 N 50 29 FR3100506 Bois de Flines-les-Raches et systÃ ¨me alluvial du courant des Vanneaux * 196 E 3 8 N 50 25 FR3100507 ForÃ ªts de Raismes/Saint Amand/Wallers et Marchiennes et plaine alluviale de la Scarpe * 1 927 E 3 25 N 50 23 FR3100509 ForÃ ªts de Mormal et de bois lEvÃ ªque, bois de la LaniÃ ¨re et plaine alluviale de la Sambre * 987 E 3 47 N 50 15 FR3100512 Hautes vallÃ ©es de la Solre, de la Thure, de la Hante et leurs versants boisÃ ©s et bocagers * 241 E 4 9 N 50 12 FR3102001 Marais de la GrenouillÃ ¨re 17 E 2 6 N 50 24 FR3102003 Recifs gris-nez blanc-nez 29 156 E 1 33 N 50 53 FR3102005 Baie de Canche et couloir des Trois Estuaires 33 306 E 1 29 N 50 20 FR5200621 Estuaire de la Loire * 21 760 W 1 55 N 47 17 FR5200622 VallÃ ©e de la Loire de Nantes aux Ponts-de-CÃ © et ses annexes * 16 522 W 0 57 N 47 22 FR5200623 Grande BriÃ ¨re et marais de Donges * 16 842,34 W 2 14 N 47 22 FR5200624 Marais de lErdre * 2 565 W 1 29 N 47 22 FR5200625 Lac de Grand-Lieu * 6 292 W 1 40 N 47 5 FR5200626 Marais du MÃ ¨s, baie et dunes de Pont-MahÃ ©, Ã ©tang du Pont de Fer * 1 974 W 2 25 N 47 24 FR5200627 Marais salants de GuÃ ©rande, traicts du Croisic et dunes de Pen-Bron * 4 376 W 2 28 N 47 18 FR5200628 ForÃ ªt, Ã ©tang de Vioreau et Ã ©tang de la ProvostiÃ ¨re * 281 W 1 25 N 47 31 FR5200629 VallÃ ©e de la Loire des Ponts-de-CÃ © Ã Montsoreau * 5 161 W 0 10 N 47 19 FR5200630 Basses vallÃ ©es angevines, aval de la riviÃ ¨re Mayenne et prairies de la Baumette * 9 210 W 0 32 N 47 33 FR5200633 CavitÃ ©s souterraines le Buisson et la Seigneurerie (Chemellier) 2 W 0 20 N 47 21 FR5200634 CavitÃ ©s souterraines de lHÃ ´tel HervÃ © 1 W 0 5 N 47 29 FR5200635 CavitÃ © souterraine de la PoinsonniÃ ¨re (Vieil BaugÃ ©) 1 W 0 6 N 47 32 FR5200636 Cave Prieur et cave du ChÃ ¢teau (Cunault) 1 W 0 12 N 47 19 FR5200639 VallÃ ©e de lErve en aval de Saint-Pierre-sur-Erve * 342 W 0 24 N 47 58 FR5200640 ForÃ ªt de Multonne, corniche de Pail * 825 W 0 9 N 48 27 FR5200645 VallÃ ©e du Rutin, coteau de Chaumiton, Ã ©tang de Saosnes et forÃ ªt de Perseigne * 720 E 0 15 N 48 24 FR5200646 Alpes Mancelles * 1 197 W 0 4 N 48 21 FR5200647 VallÃ ©e du Narais, forÃ ªt de BercÃ © et ruisseau du Dinan * 3 812 E 0 22 N 47 53 FR5200648 Massif forestier de Vibraye * 263 E 0 43 N 48 1 FR5200649 VallÃ ©e du Loir de Bazouges Ã Vaas * 4 034 E 0 6 N 47 41 FR5200650 ForÃ ªt de SillÃ © * 647 W 0 6 N 48 12 FR5200651 CarriÃ ¨res souterraines de la VolonniÃ ¨re 1,5 E 0 39 N 47 45 FR5200652 CarriÃ ¨res souterraines de Vouvray-sur-Huisne 2 E 0 33 N 48 5 FR5200653 Marais Breton, baie de Bourgneuf, Ã ®le de Noirmoutier et forÃ ªt de Monts * 52 420 W 2 4 N 46 52 FR5200654 CÃ ´tes rocheuses, dunes, landes et marais de lÃ ®le dYeu * 1 204 E 2 21 N 46 42 FR5200655 Dunes de la Sauzaie et marais du Jaunay * 1 138 W 1 53 N 46 39 FR5200656 Dunes, forÃ ªt et marais dOlonne * 2 889 W 1 49 N 46 34 FR5200657 Marais de Talmont et zones littorales entre les sables et Jard * 1 668 W 1 38 N 46 25 FR5200658 ForÃ ªt de Mervent-Vouvant et ses abords * 495 W 0 44 N 46 30 FR5200659 Marais Poitevin * 47 745 W 1 7 N 46 25 FR5202001 La cave Billard (Puy Notre Dame) 30 W 0 13 N 47 7 FR5202002 CavitÃ ©s Ã chiroptÃ ¨res de Saint-Michel-le-Cloucq et Pissotte 4,5 W 0 47 N 46 39 FR5202003 Bocage Ã Osmoderma eremita entre SillÃ ©-le-Guillaume et la Grande-Charnie * 13 440 E 0 0 N 48 15 FR5202004 Bocage Ã Osmoderma eremita au nord de la forÃ ªt de Perseigne * 5 815 E 0 16 N 48 27 FR5202005 ChÃ ¢taignerais Ã Osmoderma eremita au sud du Mans * 4 723 W 2 2 N 47 44 FR5202006 Bocage de la forÃ ªt de la Monnaie Ã Javron-les-Chapelles * 6 460 W 0 14 N 48 27 FR5202007 Bocage de MontsÃ »rs Ã la forÃ ªt de SillÃ ©-le-Guillame * 10 260 W 0 23 N 48 11 FR5202009 Marais de Goulaine * 1 516 W 1 22 N 47 12 FR5202010 Plateau du Four 4 208 W 2 38 N 47 16 FR5202013 Plateau rocheux de lÃ ®le dYeu 11 998 W2 26 N 46 42 FR5300002 Marais de Vilaine * 9 489 W 2 8 N 47 35 FR5300003 Complexe de lest des Montagnes Noires * 1 404 W 3 30 N 48 12 FR5300004 RiviÃ ¨re le Douron * 2 908 W 3 38 N 48 34 FR5300005 ForÃ ªt de Paimpont * 354 W 2 12 N 48 1 FR5300006 RiviÃ ¨re Elle * 2 103 W 3 27 N 48 0 FR5300007 TÃ ªtes de Bassin du Blavet et de lHyÃ ¨res * 1 509 W 3 15 N 48 21 FR5300008 RiviÃ ¨re Leguer, forÃ ªts de Beffou, Coat an Noz et Coat an Hay * 1 841 W 3 25 N 48 35 FR5300009 CÃ ´te de Granit rose-Sept-Ã les * 72 232 W 3 29 N 48 51 FR5300010 Tregor GoÃ «lo * 91 228 W 3 2 N 48 51 FR5300011 Cap dErquy  Cap FrÃ ©hel * 55 910 W 2 21 N 48 39 FR5300012 Baie de Lancieux, baie de lArguenon, archipel de Saint Malo et Dinard * 5 149 W 2 10 N 48 38 FR5300013 Monts dArrÃ ©e centre et est * 10 887 W 3 48 N 48 25 FR5300014 Complexe du Menez Hom * 1 830 W 4 15 N 48 13 FR5300015 Baie de Morlaix 26 648 W 3 51 N 48 41 FR5300016 Anse de Goulven, dunes de Keremma * 2 067 W 4 14 N 48 39 FR5300017 Aber Wrach  Aber Benoit * 1 916 W 4 35 N 48 36 FR5300018 Ouessant  MolÃ ¨ne * 77 222 W 4 54 N 48 22 FR5300019 PresquÃ ®le de Crozon * 4 423 W 4 32 N 48 14 FR5300020 Cap Sizun * 2 841 W 4 42 N 48 2 FR5300021 Baie dAudierne * 2 459 W 4 21 N 47 52 FR5300023 Archipel des Glenan * 58 725 W 4 0 N 47 43 FR5300024 RiviÃ ¨re Elorn * 2 397 W 4 5 N 48 26 FR5300025 Complexe forestier Rennes-Liffre-ChÃ ¨vre, Ã ©tang et lande dOuÃ ©e, forÃ ªt de Haute SÃ ¨ve * 1 730 W 1 32 N 48 12 FR5300026 RiviÃ ¨re Scorff, forÃ ªt de Pont Calleck, riviÃ ¨re Sarre * 2 419 W 3 15 N 48 0 FR5300027 Massif dunaire Gavres-Quiberon et zones humides associÃ ©es * 6 828 W 3 10 N 47 36 FR5300028 Ria dEtel * 4 259 W 3 9 N 47 43 FR5300029 Golfe du Morbihan, cÃ ´te ouest de Rhuys * 20 609 W 2 49 N 47 34 FR5300030 RiviÃ ¨re de Penerf, marais de Suscinio * 4 924 W 2 38 N 47 30 FR5300031 Ã le de Groix * 28 381 W 3 29 N 47 37 FR5300032 Belle Ã le en mer * 17 359 W 3 8 N 47 20 FR5300033 Ã les Houat-Hoedic * 17 797 W 2 57 N 47 23 FR5300034 Estuaire de la Vilaine * 4 769 W 2 30 N 47 30 FR5300035 ForÃ ªt de Quenecan, vallÃ ©e du Poulancre, landes de Liscuis et gorges du Daoulas * 922 W 3 7 N 48 13 FR5300036 Landes de la Poterie * 60 W 2 27 N 48 28 FR5300037 ForÃ ªt de Lorge, landes de Lanfains, cime de Kerchouan * 507 W 2 50 N 48 20 FR5300039 ForÃ ªt du Cranou, Menez Meur * 1 283 W 4 4 N 48 20 FR5300040 ForÃ ªt de Huelgoat * 112 W 3 43 N 48 21 FR5300041 VallÃ ©e de lAulne * 3 564 W 3 57 N 48 11 FR5300043 Guisseny * 612 W 4 27 N 48 38 FR5300045 Pointe de Corsen, le Conquet * 597 W 4 46 N 48 23 FR5300046 Rade de Brest, estuaire de lAulne * 9 239 W 4 19 N 48 18 FR5300048 Marais de Mousterlin * 479 W 4 1 N 47 51 FR5300049 Dunes et cotes de TrÃ ©vignon * 9 863 W 3 53 N 47 48 FR5300050 Ã tangs du canal dIlle et Rance * 246 W 1 38 N 48 20 FR5300052 CÃ ´te de Cancale Ã Parame * 1 751 W 1 54 N 48 41 FR5300058 VallÃ ©e de lArz 1 234 W 2 20 N 47 42 FR5300059 RiviÃ ¨re Laita, pointe du Talud, Ã ©tangs du Loch et de Lannenec * 925 W 3 29 N 47 44 FR5300061 Estuaire de la Rance * 2 788 W 1 58 N 48 33 FR5300062 Ã tang du Moulin Neuf * 45,51 W 3 33 N 48 33 FR5300066 Baie de Saint-Brieuc  Est * 14 391 W 2 38 N 48 31 FR5300067 TourbiÃ ¨re de Lann Gazel * 136 W 4 16 N 48 30 FR5302001 ChiroptÃ ¨res du Morbihan 2 W 2 39 N 47 42 FR5302006 CÃ ´tes de Crozon 10 212 W 4 36 N 48 13 FR5302007 ChaussÃ ©e de Sein 41 559 W 5 4 N 48 2 FR5302008 Roches de Penmarch 45 728 W 4 20 N 47 45 FR5400405 CÃ ´teaux calcaires entre les Bouchauds et Marsac * 222 W 0 0 N 45 46 FR5400406 ForÃ ªt de la Braconne * 4 588 E 0 18 N 45 42 FR5400407 Grotte de Rancogne 1 E 0 24 N 45 41 FR5400410 Les Chaumes BoissiÃ ¨res et cÃ ´teaux de ChÃ ¢teauneuf-sur-Charente * 625 W 0 5 N 45 36 FR5400411 Chaumes du Vignac et de ClÃ ©rignac * 103 E 0 3 N 45 33 FR5400413 VallÃ ©es calcaires pÃ ©ri-angoumoisines * 1 654 E 0 8 N 45 35 FR5400417 VallÃ ©e du NÃ © et ses principaux affluents * 4 630 W 0 10 N 45 30 FR5400419 VallÃ ©e de la Tude * 1 557 E 0 6 N 45 22 FR5400420 CÃ ´teaux du MontmorÃ ©lien 323 E 0 15 N 45 26 FR5400422 Landes de Touverac  Saint-Vallier * 2 222 W 0 14 N 45 24 FR5400424 Ã le de RÃ ©: Fier dArs * 3 890 W 1 27 N 46 13 FR5400425 Ã le de RÃ ©: dunes et forÃ ªts littorales * 534 W 1 32 N 46 12 FR5400429 Marais de Rochefort * 13 604 W 0 58 N 46 0 FR5400430 VallÃ ©e de la Charente (basse vallÃ ©e) * 10 723 W 0 58 N 45 55 FR5400431 Marais de Brouage (et marais nord dOlÃ ©ron) * 26 142 W 1 7 N 45 52 FR5400432 Marais de la Seudre * 14 001 W 1 5 N 45 46 FR5400433 Dunes et forÃ ªts littorales de lile dOlÃ ©ron * 2 904 W 1 14 N 45 50 FR5400434 Presquile dArvert * 9 725 W 1 12 N 45 43 FR5400435 Chaumes de Sechebec * 39,96 W 0 44 N 45 53 FR5400437 Landes de Montendre * 3 141 W 0 21 N 45 11 FR5400438 Marais et falaises des cÃ ´teaux de Gironde * 12 508 W 0 45 N 45 18 FR5400439 VallÃ ©e de lArgenton * 738 W 0 25 N 46 59 FR5400441 Ruisseau le Magot * 241 W 0 2 N 46 37 FR5400442 Bassin du Thouet amont * 7 079 W 0 18 N 46 37 FR5400443 VallÃ ©e de lAutize 226 W 0 29 N 46 30 FR5400444 VallÃ ©e du Magnerolles * 1 826 W 0 7 N 46 25 FR5400445 Chaumes dAvon * 1 511 W 0 1 N 46 22 FR5400446 Marais Poitevin * 20 323 W 1 5 N 46 15 FR5400447 VallÃ ©e de la Boutonne * 7 333 W 0 16 N 46 9 FR5400448 CarriÃ ¨res de Loubeau 30,37 W 0 8 N 46 12 FR5400450 Massif forestier de ChizÃ ©-Aulnay * 17 357 W 0 11 N 46 2 FR5400452 CarriÃ ¨res des Pieds Grimaud 4,71 E 0 37 N 46 46 FR5400453 Landes du Pinail * 925 E 0 30 N 46 42 FR5400457 ForÃ ªt et pelouses de Lussac-les-ChÃ ¢teaux * 933 E 0 42 N 46 25 FR5400458 Brandes de la Pierre-La * 780 E 0 56 N 46 29 FR5400459 VallÃ ©e du Corchon 62,87 E 1 6 N 46 29 FR5400460 Brandes de Montmorillon * 2 782 E 0 57 N 46 24 FR5400463 VallÃ ©e de la CrochatiÃ ¨re 19,39 E 0 40 N 46 16 FR5400465 Landes de Cadeuil * 576 W 0 56 N 45 46 FR5400467 VallÃ ©e de Salleron 150 E 1 0 N 46 26 FR5400469 Pertuis Charentais * 155 907 W 1 22 N 46 5 FR5400471 CarriÃ ¨res de Saint-Savinien 146 W 0 41 N 45 53 FR5400472 Moyenne vallÃ ©e de la Charente et Seugnes et Coran * 7 106 W 0 37 N 45 43 FR5400473 VallÃ ©e de lAntenne * 1 208 W 0 22 N 45 45 FR5400535 VallÃ ©e de lAnglin * 570 E 0 53 N 46 41 FR5402001 CarriÃ ¨re de lEnfer 3,73 W 0 58 N 45 45 FR5402002 CarriÃ ¨re de Fief de Foye 5,57 W 0 48 N 45 50 FR5402003 CarriÃ ¨res de Bellevue 1,09 W 0 25 N 45 25 FR5402004 Basse vallÃ ©e de la Gartempe 676 E 0 49 N 46 40 FR5402008 Haute vallÃ ©e de la Seugne en amont de Pons et affluents * 4 342 W 0 26 N 45 26 FR5402009 VallÃ ©e de la Charente entre AngoulÃ ¨me et Cognac et ses principaux affluents (Soloire, BoÃ «me, Echelle) * 5 373 W 0 16 N 45 39 FR5402010 VallÃ ©es du Lary et du Palais * 1 844 W 0 12 N 45 12 FR5402011 Citerne de Sainte-Ouenne 0,03 W 0 26 N 46 26 FR5402012 Plateau de Rochebonne 9 715 W 2 28 N 46 12 FR7200660 La Dordogne * 5 694 W 0 4 N 44 49 FR7200661 VallÃ ©e de lIsle de PÃ ©rigueux Ã sa confluence avec la Dordogne * 7 948 E 0 11 N 45 1 FR7200662 VallÃ ©e de la Dronne de Brantome Ã sa confluence avec lIsle * 5 173 E 0 12 N 45 16 FR7200663 VallÃ ©e de la Nizonne * 2 779 E 0 25 N 45 29 FR7200664 CÃ ´teaux calcaires de la vallÃ ©e de la Dordogne 3 768 E 1 8 N 44 50 FR7200665 CÃ ´teaux calcaires de Proissans, Sainte-NathalÃ ¨ne et Saint-Vincent-le-Paluet 603 E 1 14 N 44 56 FR7200666 VallÃ ©es des Beunes * 5 510 E 1 6 N 44 55 FR7200667 CÃ ´teaux calcaires de la vallÃ ©e de la VÃ ©zÃ ¨re 599 E 1 4 N 45 0 FR7200668 La VÃ ©zÃ ¨re 491 E 1 8 N 45 2 FR7200669 Vallon de la Sandonie 612 E 0 31 N 45 20 FR7200670 CÃ ´teaux de la Dronne * 272 E 0 31 N 45 17 FR7200671 VallÃ ©es de la Double * 10 800 E 0 15 N 45 11 FR7200672 CÃ ´teaux calcaires du Causse de Daglan et de la vallÃ ©e du CÃ ©ou * 874 E 1 9 N 44 43 FR7200673 Grottes dAzerat 11 E 1 6 N 45 10 FR7200675 Grotte de Saint-Sulpice dEymet 1 E 0 21 N 44 40 FR7200676 CÃ ´teaux calcaires de BorrÃ ¨ze 366 E 1 21 N 44 56 FR7200677 Estuaire de la Gironde * 61 080 W 0 50 N 45 27 FR7200678 Dunes du littoral girondin de la Pointe de Grave au Cap Ferret * 7 188 W 1 11 N 45 3 FR7200679 Bassin dArcachon * 6 431 W 1 11 N 44 41 FR7200680 Marais du Bas MÃ ©doc * 14 720 W 1 5 N 45 19 FR7200681 Zones humides de larriÃ ¨re dune du littoral girondin * 11 200 W 1 7 N 45 2 FR7200682 Palus de Saint-Loubes et dIzon * 770 W 0 23 N 44 55 FR7200683 Marais du Haut MÃ ©doc * 5 000 W 0 48 N 45 19 FR7200684 Marais de Braud et Saint Louis et de Saint Ciers sur Gironde * 4 850 W 0 39 N 45 14 FR7200685 VallÃ ©e et Palus du Moron * 1 050 W 0 29 N 45 2 FR7200686 Marais du Bec dAmbes * 2 204 W 0 30 N 44 58 FR7200687 Marais de Bruges, Blanquefort et Parampuyre * 256 W 0 35 N 44 54 FR7200688 Bocage humide de Cadaujac et Saint-MÃ ©dard dEyrans * 1 570 W 0 31 N 44 44 FR7200689 VallÃ ©es de la Saye et du Meudon * 306 W 0 22 N 45 5 FR7200690 RÃ ©seau hydrographique de lEngranne * 230 W 0 10 N 44 46 FR7200691 VallÃ ©e de lEuille * 100 W 0 15 N 44 40 FR7200692 RÃ ©seau hydrographique du Dropt * 2 450 E 0 5 N 44 39 FR7200693 VallÃ ©e du Ciron * 3 637 W 0 16 N 44 22 FR7200694 RÃ ©seau hydrographique de la Bassane * 230 W 0 6 N 44 29 FR7200695 RÃ ©seau hydrographique du Lisos * 400 W 0 0 N 44 28 FR7200696 Domaine dÃ ©partemental dHostens * 341 W 0 38 N 44 29 FR7200697 Boisements Ã chÃ ªnes verts des dunes du littoral girondin * 1 633 W 1 7 N 45 13 FR7200698 CarriÃ ¨res de CÃ ©nac 5 W 0 27 N 44 47 FR7200699 Grottes du Trou Noir 13 W 0 2 N 44 39 FR7200700 La Garonne * 5 220 W 0 2 N 44 34 FR7200702 ForÃ ªts dunaires de la Teste de Buch * 5 312 W 1 10 N 44 34 FR7200703 ForÃ ªt de la Pointe de Grave et marais du Logit * 192 W 1 5 N 45 33 FR7200705 CarriÃ ¨res souterraines de Villegouge 3 W 0 18 N 44 57 FR7200708 Lagunes de Saint-Magne et Louchats * 150 W 0 36 N 44 30 FR7200709 Lagunes de Saint-Symphorien * 19 W 0 33 N 44 25 FR7200710 Dunes modernes du littoral landais dArcachon Ã Mimizan Plage * 785 W 1 15 N 44 25 FR7200711 Dunes modernes du littoral landais de Mimizan Plage au Vieux Boucau * 593 W 1 19 N 44 4 FR7200712 Dunes modernes du littoral landais de Vieux Boucau Ã Hossegor * 176 W 1 25 N 43 44 FR7200713 Dunes modernes du littoral landais de Cap Breton Ã Tarnos * 439 W 1 27 N 43 36 FR7200714 Zones humides de larriÃ ¨re dune du pays de Born * 14 950 W 1 10 N 44 21 FR7200715 Zones humides de lancien Ã ©tang de Lit et Mixe * 2 188 W 1 15 N 44 3 FR7200716 Zones humides de lÃ ©tang de LÃ ©on * 1 283 W 1 18 N 43 53 FR7200717 Zones humides de larriÃ ¨re dune du Marensin * 1 383 W 1 19 N 43 46 FR7200718 Zones humides de Moliets, la Prade et Moisans * 100 W 1 22 N 43 49 FR7200719 Zones humides associÃ ©es au marais dOrx * 988 W 1 23 N 43 35 FR7200720 Barthes de lAdour * 12 810 W 1 18 N 43 31 FR7200721 VallÃ ©es de la Grande et de la Petite Leyre * 5 686 W 0 46 N 44 26 FR7200722 RÃ ©seau hydrographique des affluents de la Midouze * 4 914 W 0 26 N 43 59 FR7200723 Champ de tir de Captieux * 9 284 W 0 21 N 44 13 FR7200724 LAdour * 2 100 W 1 3 N 43 42 FR7200725 Zone humide du MÃ ©tro * 159 W 1 29 N 43 33 FR7200727 TourbiÃ ¨re de MÃ ©es * 97 W 1 7 N 43 42 FR7200728 Lagunes de Brocas * 6 W 0 33 N 44 3 FR7200729 CÃ ´teaux de la VallÃ ©e de la Lemance 208 E 0 57 N 44 34 FR7200732 CÃ ´teaux de ThÃ ©zac et de Montayral * 438 E 1 0 N 44 27 FR7200733 CÃ ´teaux du Boudouyssou et plateau de Lascrozes 1 128 E 0 57 N 44 22 FR7200736 CÃ ´teaux du ruisseau des Gascons * 214 E 0 49 N 44 10 FR7200738 LOurbise * 377 E 0 16 N 44 23 FR7200739 VallÃ ©e de lAvance * 191 E 0 5 N 44 15 FR7200741 La GÃ ©lise * 3 815 E 0 11 N 44 2 FR7200742 Massif du Moulle de Jaout * 16 600 W 0 24 N 43 2 FR7200745 Massif du Montagnon * 8 871 W 0 31 N 43 1 FR7200749 Montagnes du Baretous * 14 600 W 0 46 N 43 2 FR7200750 Montagnes de la Haute Soule * 14 750 W 0 53 N 42 59 FR7200751 Montagnes du Pic des Escaliers * 9 200 W 0 59 N 43 3 FR7200752 Massif des Arbailles * 13 000 W 1 1 N 43 7 FR7200754 Montagnes de Saint-Jean-Pied-de-Port * 13 500 W 1 11 N 43 4 FR7200756 Montagnes des Aldudes * 19 500 W 1 22 N 43 8 FR7200758 Massif du Baygoura * 3 800 W 1 17 N 43 16 FR7200759 Massif du Mondarrain et de lArtzamendi * 5 700 W 1 25 N 43 17 FR7200760 Massif de la Rhune et de Choldocogagna * 5 700 W 1 37 N 43 19 FR7200766 Vallon du Clamonde * 300 W 0 38 N 43 28 FR7200770 Parc boisÃ © du ChÃ ¢teau de Pau * 23 W 0 23 N 43 17 FR7200771 CÃ ´teaux de Pimbo, de Geaune, de Boueilh et de Castelnau * 1 236 W 0 24 N 43 35 FR7200774 Baie de Chingoudy 341 W 1 46 N 43 22 FR7200775 Domaine dAbbadia et corniche basque * 571 W 1 43 N 43 23 FR7200776 Falaises de Saint-Jean-de-Luz Ã Biarritz * 1 353 W 1 36 N 43 26 FR7200777 Lac de Mouriscot * 21 W 1 33 N 43 27 FR7200779 CÃ ´teaux de Castetpugon, de Cadillon et de Lembeye * 199 W 0 10 N 43 33 FR7200781 Gave de Pau * 9 147 W 0 39 N 43 24 FR7200782 TourbiÃ ¨re de Louvie-Juzon * 40 W 0 22 N 43 5 FR7200784 ChÃ ¢teau dOrthez et bords du Gave 4 300 W 0 50 N 43 28 FR7200785 La Nivelle (estuaire, Barthes et cours deau) * 1 450 W 1 38 N 43 22 FR7200786 La Nive * 11 010 W 1 28 N 43 27 FR7200787 LArdanavy (cours deau) * 100 W 1 23 N 43 26 FR7200788 La Joyeuse (Cours deau) * 450 W 1 15 N 43 29 FR7200789 La Bidouze (cours deau) * 2 550 W 1 3 N 43 22 FR7200790 Le Saison (cours deau) * 2 200 W 0 52 N 43 14 FR7200791 Le Gave dOloron (cours deau) et marais de Labastide-Villefranche * 2 450 W 0 51 N 43 22 FR7200792 Le Gave dAspe et le Lourdios (cours deau) * 1 600 W 0 36 N 43 4 FR7200793 le Gave dOssau * 2 300 W 0 25 N 43 4 FR7200795 Tunnel de Saint-Amand-de-Coly 37 E 1 13 N 45 2 FR7200797 RÃ ©seau hydrographique du Gat Mort et du Saucats * 1 300 W 0 31 N 44 38 FR7200798 Site du Griffoul, confluence de lAutomne * 13 W 0 33 N 44 23 FR7200799 CarriÃ ¨res de Lafox 2 E 0 42 N 44 10 FR7200800 Caves de NÃ ©rac 2 E 0 20 N 44 8 FR7200801 RÃ ©seau hydrographique du Brion * 220 W 0 16 N 44 30 FR7200802 RÃ ©seau hydrographique du Beuve * 600 W 0 9 N 44 29 FR7200803 RÃ ©seau hydrographique du Gestas * 186 W 0 20 N 44 51 FR7200804 RÃ ©seau hydrographique de la Pimpinne * 100 W 0 28 N 44 47 FR7200805 RÃ ©seau hydrographique des Jalles de St MÃ ©dard et dEysines * 500 W 0 38 N 44 53 FR7200806 RÃ ©seau hydrographique du Midou et du Ludon * 6 533 W 0 14 N 43 53 FR7200807 Tunnel dExcideuil 1 E 1 2 N 45 21 FR7200808 CarriÃ ¨re de Lanquais  les Roques 1 E 0 40 N 44 48 FR7200809 RÃ ©seau hydrographique de la Haute Dronne * 2 118 E 0 52 N 45 34 FR7200810 Plateau dArgentine * 191 E 0 23 N 45 27 FR7200811 Panache de la Gironde et plateau rocheux de Cordouan (SystÃ ¨me Petruis Gironde) * 95 256 W 1 25 N 45 32 FR7200813 Cote Basque rocheuse et extension au Large 7 806 W 1 40 N 43 26 FR7300835 Grotte dAliou 1 E 1 2 N 42 59 FR7300836 Chars de Moulis et de LiquÃ ©, grotte dAubert, Soulane de BalaguÃ ¨res et de Sainte-Catherine, granges des vallÃ ©es de Sour et dAstien * 4 377 E 1 2 N 42 57 FR7300840 Grotte de Tourtouse 1 E 1 7 N 43 5 FR7300841 Queirs du Mas dAzil et de Camarade, grottes du Mas dAzil et de la carriÃ ¨re de Sabarat * 1 633 E 1 20 N 43 4 FR7300847 VallÃ ©e du Tarn (de Brousse jusquaux gorges) * 3 713 E 2 44 N 44 2 FR7300877 TourbiÃ ¨re du Rey * 19,21 E 2 0 N 44 27 FR7300879 Lande de la Borie * 117 E 1 58 N 44 17 FR7300884 Zones rupestres xÃ ©rothermiques du bassin de Marignac, Saint-BÃ ©at, pic du Gar, montagne de RiÃ © * 7 680 E 0 43 N 42 57 FR7300885 ChaÃ ®nons calcaires du PiÃ ©mont Commingeois * 6 198 E 0 40 N 43 1 FR7300887 CÃ ´tes de Bieil et de MontoussÃ © * 98,32 E 0 38 N 43 18 FR7300889 VallÃ ©e de lAdour * 2 635 W 0 1 N 43 39 FR7300891 Ã tangs dArmagnac * 1 030 W 0 1 N 43 53 FR7300893 Coteaux de Lizet et de lOsse vers Montesquiou * 1 865 E 0 21 N 43 34 FR7300897 VallÃ ©e et coteaux de la Lauze * 3 603 E 0 42 N 43 27 FR7300898 VallÃ ©e de la Dordogne quercynoise * 5 567 E 1 38 N 44 54 FR7300900 VallÃ ©e de la CÃ ¨re et tributaires * 3 031 E 1 58 N 44 57 FR7300902 VallÃ ©es de lOuysse et de lAlzou * 3 009 E 1 35 N 44 47 FR7300904 Marais de la Fondial * 25,5 E 1 40 N 45 0 FR7300905 Vieux chÃ ªnes de Cantegrel 12,59 E 1 33 N 44 45 FR7300906 Vieux chÃ ªnes de la Panonnie 28,29 E 1 39 N 44 46 FR7300907 Vieux chÃ ªnes des Imbards 33,09 E 1 38 N 44 51 FR7300909 Zone centrale du Causse de Gramat * 6 426 E 1 39 N 44 40 FR7300910 VallÃ ©es de la Rauze et du Vers et vallons tributaires * 4 817 E 1 33 N 44 33 FR7300912 Moyenne vallÃ ©e du Lot infÃ ©rieure * 2 288 E 1 38 N 44 28 FR7300913 Basse vallÃ ©e du CÃ ©lÃ © * 3 475 E 1 46 N 44 33 FR7300914 Grotte de Fond dErbies 1 E 1 41 N 44 24 FR7300915 Pelouses de Lalbenque * 402 E 1 34 N 44 21 FR7300917 Serres de Saint-Paul-de-Loubressac et de Saint-BarthÃ ©lÃ ©my, et causse de Pech Tondut * 834 E 1 27 N 44 19 FR7300919 Serres de Labastide-de-Penne et de Belfort-du-Quercy * 617 E 1 33 N 44 16 FR7300920 Granquet-Pibeste et Soum dEch * 7 275 W 0 9 N 43 3 FR7300922 Gaves de Pau et de Cauterets (et gorge de Cauterets) * 357 W 0 9 N 43 5 FR7300936 TourbiÃ ¨re et lac de Lourdes * 73,04 W 0 5 N 43 6 FR7300940 TourbiÃ ¨re de Clarens * 139 E 0 25 N 43 8 FR7300944 Montagne Noire occidentale * 1 919 E 2 4 N 43 25 FR7300945 Causse de CaucaliÃ ¨res et LabruguiÃ ¨re * 2 001 E 2 18 N 43 32 FR7300951 ForÃ ªt de la GrÃ ©signe * 3 604 E 1 45 N 44 1 FR7300952 Gorges de lAveyron, causses proches et vallÃ ©e de la VÃ ¨re * 11 660 E 1 42 N 44 5 FR7300953 Causse de Gaussou et sites proches * 157 E 1 40 N 44 11 FR7301631 VallÃ ©es du Tarn, de lAveyron, du Viaur, de lAgout et du Gijou * 17 180 E 2 11 N 44 9 FR7301822 Garonne, AriÃ ¨ge, Hers, Salat, Pique et Neste * 9 602 E 1 49 N 43 5 FR7302002 CavitÃ ©s et coteaux associÃ ©s en Quercy-Gascogne 1 098 E 0 46 N 44 4 FR7401103 VallÃ ©e de la Dordogne sur lensemble de son cours et affluents * 7 620 E 2 7 N 45 13 FR7401108 Landes et pelouses serpentinicoles du sud corrÃ ¨zien * 115 E 1 55 N 44 59 FR7401119 Pelouses calcicoles et forÃ ªts du Causse corrÃ ©zien * 140 E 1 28 N 45 5 FR7401120 AbÃ ®mes de la Fage 1 E 1 31 N 45 4 FR9101446 VallÃ ©e du Lampy 9 576 E 2 9 N 43 19 IE0000006 Killyconny Bog (Cloghbally) * 191,22 W 6 58 N 53 47 IE0000007 Lough Oughter and Associated Loughs * 4 757,91 W 7 26 N 54 3 IE0000014 Ballyallia Lake 182,25 W 8 59 N 52 52 IE0000016 Ballycullinan Lake * 192,57 W 9 3 N 52 55 IE0000019 Ballyogan Lough * 379,89 W 8 56 N 52 58 IE0000020 Black Head-Poulsallagh Complex * 7 805,35 W 9 13 N 53 5 IE0000030 Danes Hole, Poulnalecka 39,31 W 8 41 N 52 47 IE0000032 Dromore Woods and Loughs * 877,42 W 8 57 N 52 55 IE0000036 Inagh River Estuary * 391,03 W 9 19 N 52 56 IE0000037 Pouladatig Cave 2,62 W 9 2 N 52 49 IE0000051 Lough Gash Turlough * 25,32 W 8 54 N 52 45 IE0000054 Moneen Mountain * 6 107,44 W 9 7 N 53 3 IE0000057 Moyree River System * 477,88 W 8 55 N 52 57 IE0000064 Poulnagordon Cave (Quin) 0,05 W 8 51 N 52 48 IE0000077 Ballymacoda (Clonpriest and Pillmore) 486,53 W 7 54 N 51 54 IE0000090 Glengarriff Harbour and Woodland * 1 305,78 W 9 34 N 51 45 IE0000091 Clonakilty Bay * 507,98 W 8 52 N 51 36 IE0000093 Caha Mountains * 6 859,08 W 9 39 N 51 45 IE0000097 Lough Hyne Nature Reserve and Environs 451,13 W 9 17 N 51 29 IE0000101 Roaringwater Bay and Islands 14 259,23 W 9 29 N 51 29 IE0000102 Sheeps Head 3 132,74 W 9 43 N 51 35 IE0000106 St. Gobnets Wood 47,92 W 9 10 N 51 56 IE0000108 The Gearagh * 557,95 W 8 58 N 51 52 IE0000109 Three Castle Head to Mizen Head 341,65 W 9 49 N 51 29 IE0000111 Aran Island (Donegal) Cliffs 517,91 W 8 33 N 54 59 IE0000115 Ballintra * 47,05 W 8 6 N 54 34 IE0000116 Ballyarr Wood 30,2 W 7 42 N 55 1 IE0000129 Croaghonagh Bog * 248,98 W 7 54 N 54 44 IE0000133 Donegal Bay (Murvagh) * 1 810,24 W 8 9 N 54 37 IE0000138 Durnesh Lough * 357,43 W 8 11 N 54 34 IE0000140 Fawnboy Bog/Lough Nacung * 1 105,4 W 8 10 N 55 2 IE0000142 Gannivegil Bog * 2 153,65 W 8 15 N 54 54 IE0000147 Horn Head and Rinclevan * 2 344,32 W 7 59 N 55 11 IE0000154 Inishtrahull 471,22 W 7 14 N 55 26 IE0000163 Lough Eske and Ardnamona Wood * 860,71 W 8 2 N 54 41 IE0000164 Lough Nagreany Dunes * 221,15 W 7 46 N 55 13 IE0000165 Lough Nillan Bog (Carrickatlieve) * 4 157,79 W 8 14 N 54 45 IE0000168 Magheradrumman Bog * 997,7 W 7 10 N 55 12 IE0000172 Meenaguse/Ardbane Bog * 668,52 W 8 9 N 54 43 IE0000173 Meentygrannagh Bog * 530,02 W 7 58 N 54 54 IE0000174 Curraghchase Woods * 358,2 W 8 52 N 52 35 IE0000181 Rathlin OBirne Island 811,57 W 8 48 N 54 40 IE0000185 Sessiagh Lough 72,2 W 7 56 N 55 10 IE0000189 Slieve League * 3 925,95 W 8 43 N 54 39 IE0000190 Slieve Tooey/Tormore Island/Loughros Beg Bay * 9 435,49 W 8 35 N 54 45 IE0000191 St. Johns Point * 1 078,92 W 8 27 N 54 35 IE0000194 Tranarossan and Melmore Lough * 653,63 W 7 48 N 55 13 IE0000197 West of Ardara/Maas Road * 6 739,04 W 8 28 N 54 50 IE0000199 Baldoyle Bay 538,93 W 6 6 N 53 24 IE0000202 Howth Head 374,87 W 6 4 N 53 22 IE0000204 Lambay Island 405,3 W 6 0 N 53 29 IE0000205 Malahide Estuary * 809,69 W 6 9 N 53 27 IE0000206 North Dublin Bay * 1 474,98 W 6 8 N 53 22 IE0000208 Rogerstown Estuary * 586,46 W 6 8 N 53 30 IE0000210 South Dublin Bay 742,12 W 6 10 N 53 19 IE0000212 Inishmaan Island * 793 W 9 36 N 53 5 IE0000213 Inishmore Island * 14 666,05 W 9 47 N 53 7 IE0000216 River Shannon Callows * 5 856,48 W 7 59 N 53 14 IE0000218 Coolcam Turlough * 142,01 W 8 38 N 53 41 IE0000231 Barroughter Bog * 174,02 W 8 18 N 53 4 IE0000238 Caherglassaun Turlough * 165,65 W 8 53 N 53 6 IE0000242 Castletaylor Complex * 145,61 W 8 48 N 53 11 IE0000248 Cloonmoylan Bog * 554,42 W 8 19 N 53 3 IE0000252 Coole-Garryland Complex * 1 123,77 W 8 51 N 53 5 IE0000255 Croaghill Turlough * 47,79 W 8 36 N 53 41 IE0000261 Derrycrag Wood Nature Reserve 118,25 W 8 23 N 53 2 IE0000268 Galway Bay Complex * 14 408,1 W 9 2 N 53 11 IE0000278 Inishbofin and Inishshark * 2 795,24 W 10 12 N 53 36 IE0000285 Kilsallagh Bog * 279,73 W 8 29 N 53 39 IE0000286 Kiltartan Cave (Coole) 0,01 W 8 49 N 53 5 IE0000295 Levally Lough * 58,8 W 8 42 N 53 31 IE0000296 Lisnageeragh Bog and Ballinastack Turlough * 455,49 W 8 31 N 53 37 IE0000297 Lough Corrib * 25 253,37 W 9 18 N 53 28 IE0000299 Lough Cutra 659,01 W 8 47 N 53 1 IE0000301 Lough Lurgeen Bog/Glenamaddy Turlough * 1 162,11 W 8 31 N 53 35 IE0000304 Lough Rea 365,56 W 8 34 N 53 11 IE0000308 Loughatorick South Bog * 888,34 W 8 28 N 52 59 IE0000318 Peterswell Turlough * 245,57 W 8 44 N 53 7 IE0000319 Pollnaknockaun Wood Nature Reserve 80,5 W 8 22 N 53 3 IE0000322 Rahasane Turlough * 351,57 W 8 47 N 53 13 IE0000324 Rosroe Bog * 262,03 W 9 52 N 53 24 IE0000326 Shankill West Bog * 136,39 W 8 33 N 53 31 IE0000328 Slyne Head Islands 2 384,56 W 10 11 N 53 25 IE0000330 Tully Mountain * 473,49 W 10 0 N 53 35 IE0000332 Akeragh, Banna and Barrow Harbour * 1 203,98 W 9 50 N 52 20 IE0000335 Ballinskelligs Bay and Inny Estuary 1 628,87 W 10 11 N 51 49 IE0000343 Castlemaine Harbour * 8 693,19 W 9 57 N 52 5 IE0000353 Old Domestic Building, Dromore Wood 123,98 W 9 42 N 51 51 IE0000364 Kilgarvan Ice House 17,14 W 9 27 N 51 53 IE0000365 Killarney National Park, Macgillycuddys Reeks and Caragh River Catchment * 76 606,41 W 9 39 N 51 57 IE0000370 Lough Yganavan and Lough Nambrackdarrig * 271,72 W 9 52 N 52 5 IE0000375 Mount Brandon * 14 355,3 W 10 4 N 52 13 IE0000382 Sheheree (Ardagh) Bog * 17,07 W 9 28 N 52 2 IE0000391 Ballynafagh Bog * 156,46 W 6 46 N 53 17 IE0000396 Pollardstown Fen * 266,19 W 6 50 N 53 11 IE0000397 Red Bog, Kildare * 36,48 W 6 32 N 53 11 IE0000404 Hugginstown Fen 63,34 W 7 13 N 52 25 IE0000407 The Loughans * 40,73 W 7 32 N 52 43 IE0000412 Slieve Bloom Mountains * 4 879,19 W 7 28 N 53 4 IE0000428 Lough Melvin 2 269,83 W 8 8 N 54 25 IE0000432 Barrigone * 66,35 W 9 2 N 52 36 IE0000439 Tory Hill * 76,9 W 8 41 N 52 32 IE0000440 Lough Ree * 14 371,24 W 7 59 N 53 33 IE0000448 Fortwilliam Turlough * 51,5 W 7 58 N 53 37 IE0000453 Carlingford Mountain 3 101,18 W 6 15 N 54 3 IE0000455 Dundalk Bay 5 236,27 W 6 21 N 53 57 IE0000458 Killala Bay/Moy Estuary * 2 181,82 W 9 8 N 54 11 IE0000461 Ardkill Turlough * 37 W 9 5 N 53 36 IE0000463 Balla Turlough * 55,53 W 9 6 N 53 48 IE0000466 Bellacorick Iron Flush 17,36 W 9 31 N 54 9 IE0000470 Mullet/Blacksod Bay Complex * 14 066,38 W 10 0 N 54 9 IE0000471 Brackloon Woods 79,95 W 9 33 N 53 45 IE0000472 Broadhaven Bay 9 075,28 W 9 54 N 54 16 IE0000474 Ballymaglancy Cave, Cong 9,77 W 9 20 N 53 32 IE0000475 Carrowkeel Turlough * 54,38 W 9 3 N 53 40 IE0000476 Carrowmore Lake Complex * 3 648,34 W 9 46 N 54 10 IE0000479 Cloughmoyne * 97,79 W 9 10 N 53 29 IE0000480 Clyard Kettle-holes * 126,51 W 9 10 N 53 34 IE0000484 Cross Lough (Killadoon) * 56,69 W 9 54 N 53 42 IE0000485 Corraun Plateau * 3 886,96 W 9 51 N 53 53 IE0000492 Doocastle Turlough * 76,88 W 8 38 N 54 1 IE0000495 Duvillaun Islands 530,03 W 10 9 N 54 4 IE0000497 Flughany Bog * 231,09 W 8 35 N 54 0 IE0000500 Glenamoy Bog Complex * 12 901,8 W 9 38 N 54 16 IE0000503 Greaghans Turlough * 58,7 W 9 4 N 53 36 IE0000504 Kilglassan/Caheravoostia Turlough Complex * 157,04 W 9 5 N 53 37 IE0000507 Inishkea Islands * 1 230,28 W 10 12 N 54 7 IE0000516 Lackan Saltmarsh and Kilcummin Head * 540,04 W 9 14 N 54 16 IE0000522 Lough Gall Bog * 362,74 W 9 48 N 53 56 IE0000525 Shrule Turlough * 228,15 W 9 6 N 53 32 IE0000527 Moore Hall (Lough Carra) 0,04 W 9 13 N 53 42 IE0000532 Oldhead Wood 85,55 W 9 46 N 53 46 IE0000534 Owenduff/Nephin Complex * 27 063,61 W 9 40 N 54 1 IE0000541 Skealoghan Turlough * 54,06 W 9 8 N 53 36 IE0000542 Slieve Fyagh Bog * 2 391,87 W 9 40 N 54 12 IE0000566 All Saints Bog and Esker * 369,68 W 7 58 N 53 8 IE0000571 Charleville Wood 377,51 W 7 31 N 53 15 IE0000572 Clara Bog * 836,54 W 7 37 N 53 19 IE0000575 Ferbane Bog * 153,08 W 7 50 N 53 17 IE0000576 Fin Lough (Offaly) 78,09 W 7 57 N 53 18 IE0000580 Mongan Bog * 207,83 W 7 57 N 53 19 IE0000581 Moyclare Bog * 129,86 W 7 53 N 53 16 IE0000582 Raheenmore Bog * 210,01 W 7 20 N 53 20 IE0000584 Cuilcagh  Anierin Uplands * 9 739,7 W 7 54 N 54 9 IE0000585 Sharavogue Bog * 223,43 W 7 55 N 53 2 IE0000588 Ballinturly Turlough * 178,48 W 8 14 N 53 35 IE0000592 Bellanagare Bog * 1 207,59 W 8 26 N 53 49 IE0000595 Callow Bog * 617,91 W 8 29 N 53 54 IE0000597 Carrowbehy/Caher Bog * 343,83 W 8 39 N 53 47 IE0000600 Cloonchambers Bog * 348,2 W 8 33 N 53 46 IE0000604 Derrinea Bog * 86,18 W 8 41 N 53 50 IE0000606 Lough Fingall Complex * 607,03 W 8 52 N 53 10 IE0000607 Errit Lough 83,69 W 8 42 N 53 48 IE0000609 Lisduff Turlough * 70,27 W 8 14 N 53 32 IE0000610 Lough Croan Turlough * 155,08 W 8 10 N 53 29 IE0000611 Lough Funshinagh * 480,96 W 8 5 N 53 30 IE0000612 Mullygollan Turlough * 43,79 W 8 18 N 53 45 IE0000614 Cloonshanville Bog * 225,76 W 8 22 N 53 52 IE0000622 Ballysadare Bay * 2 145,47 W 8 34 N 54 14 IE0000623 Ben Bulben, Gleniff and Glenade Complex * 5 983,8 W 8 23 N 54 22 IE0000625 Bunduff Lough and Machair/Trawalua/Mullaghmore * 4 389,06 W 8 26 N 54 27 IE0000627 Cummeen Strand/Drumcliff Bay (Sligo Bay) * 4 919,12 W 8 31 N 54 19 IE0000633 Lough Hoe Bog * 3 215,41 W 8 58 N 54 4 IE0000634 Lough Nabrickkeagh Bog * 271,93 W 8 53 N 54 5 IE0000636 Templehouse and Cloonacleigha Loughs * 492,84 W 8 36 N 54 5 IE0000637 Turloughmore (Sligo) * 74,2 W 8 41 N 54 4 IE0000638 Union Wood 60,5 W 8 29 N 54 12 IE0000641 Ballyduff/Clonfinane Bog * 269,56 W 7 59 N 53 4 IE0000646 Galtee Mountains * 6 421,78 W 8 8 N 52 21 IE0000647 Kilcarren-Firville Bog * 676,67 W 8 5 N 53 3 IE0000665 Helvick Head 205,13 W 7 32 N 52 2 IE0000668 Nier Valley Woodlands 94,1 W 7 38 N 52 16 IE0000671 Tramore Dunes and Backstrand * 752,82 W 7 6 N 52 9 IE0000679 Garriskil Bog * 324,81 W 7 27 N 53 39 IE0000685 Lough Ennell 1 720,37 W 7 24 N 53 27 IE0000688 Lough Owel 1 122,56 W 7 23 N 53 34 IE0000692 Scragh Bog 23,93 W 7 21 N 53 34 IE0000696 Ballyteige Burrow * 703,4 W 6 38 N 52 11 IE0000697 Bannow Bay * 1 325,7 W 6 47 N 52 14 IE0000700 Cahore Polders and Dunes * 264,88 W 6 12 N 52 32 IE0000704 Ladys Island Lake * 540,31 W 6 23 N 52 11 IE0000707 Saltee Islands 15 809,17 W 6 36 N 52 7 IE0000708 Screen Hills 140,93 W 6 24 N 52 24 IE0000709 Tacumshin Lake * 558,82 W 6 28 N 52 12 IE0000710 Raven Point Nature Reserve * 594,52 W 6 22 N 52 21 IE0000713 Ballyman Glen * 24,71 W 6 9 N 53 12 IE0000714 Bray Head * 264,3 W 6 4 N 53 10 IE0000716 Carriggower Bog 93,16 W 6 10 N 53 6 IE0000717 Deputys Pass Nature Reserve 48,26 W 6 9 N 52 57 IE0000719 Glen of the Downs 74,48 W 6 7 N 53 8 IE0000725 Knocksink Wood * 89,79 W 6 11 N 53 12 IE0000729 Buckroney-Brittas Dunes and Fen * 320,78 W 6 4 N 52 52 IE0000733 Vale of Clara (Rathdrum Wood) 381,62 W 6 14 N 52 57 IE0000764 Hook Head 16 940,17 W 6 54 N 52 7 IE0000770 Blackstairs Mountains 5 052,94 W 6 46 N 52 37 IE0000781 Slaney River Valley * 6 021,14 W 6 33 N 52 32 IE0000831 Cullahill Mountain * 54,61 W 7 29 N 52 47 IE0000849 Spahill and Clomantagh Hill * 146,53 W 7 30 N 52 44 IE0000859 Clonaslee Eskers and Derry Bog * 278,78 W 7 36 N 53 9 IE0000869 Lisbigney Bog * 35,64 W 7 20 N 52 51 IE0000919 Ridge Road, SW of Rapemills * 16,43 W 7 56 N 53 7 IE0000925 The Long Derries, Edenderry * 30,24 W 6 59 N 53 18 IE0000930 Clare Glen 24,22 W 8 23 N 52 41 IE0000934 Kilduff, Devilsbit Mountain * 134,27 W 7 54 N 52 49 IE0000939 Silvermine Mountains * 24,82 W 8 13 N 52 46 IE0000979 Corratirrim * 117,03 W 7 52 N 54 16 IE0000994 Ballyteige (Clare) 6,42 W 9 15 N 53 1 IE0000996 Ballyvaughan Turlough * 21,73 W 9 9 N 53 6 IE0001013 Glenomra Wood 52,76 W 8 34 N 52 45 IE0001021 Carrowmore Point to Spanish Point and Islands * 4 238,29 W 9 30 N 52 48 IE0001040 Barley Cove to Ballyrisode Point * 795,02 W 9 43 N 51 28 IE0001043 Cleanderry Wood 61,09 W 9 55 N 51 44 IE0001058 Great Island Channel 1 443,21 W 8 11 N 51 53 IE0001061 Kilkeran Lake and Castlefreke Dunes * 98,05 W 8 58 N 51 33 IE0001070 Myross Wood 3,65 W 9 8 N 51 34 IE0001090 Ballyness Bay * 1 235,83 W 8 9 N 55 8 IE0001107 Coolvoy Bog * 306,68 W 8 11 N 54 53 IE0001125 Dunragh Loughs/Pettigo Plateau * 1 976,42 W 7 57 N 54 37 IE0001141 Gweedore Bay and Islands * 6 016,13 W 8 19 N 55 4 IE0001151 Kindrum Lough 116,1 W 7 42 N 55 14 IE0001179 Muckish Mountain * 1 522,79 W 7 59 N 55 6 IE0001190 Sheephaven * 1 841,97 W 7 51 N 55 9 IE0001195 Termon Strand * 86,89 W 8 26 N 54 55 IE0001197 Keeper Hill * 413,71 W 8 15 N 52 45 IE0001209 Glenasmole Valley * 149,29 W 6 21 N 53 14 IE0001228 Aughrusbeg Machair and Lake 427,65 W 10 10 N 53 33 IE0001230 Courtmacsherry Estuary * 735,42 W 8 41 N 51 38 IE0001242 Carrownagappul Bog * 487,43 W 8 29 N 53 30 IE0001251 Cregduff Lough 72,64 W 9 55 N 53 23 IE0001257 Dogs Bay * 141,49 W 9 57 N 53 22 IE0001271 Gortnandarragh Limestone Pavement * 347,03 W 9 12 N 53 24 IE0001275 Inisheer Island * 551,77 W 9 31 N 53 3 IE0001285 Kiltiernan Turlough * 52,43 W 8 51 N 53 10 IE0001309 Omey Island Machair * 228,95 W 10 9 N 53 31 IE0001311 Rusheenduff Lough 51,29 W 10 0 N 53 36 IE0001312 Ross Lake and Woods * 323,19 W 9 13 N 53 22 IE0001313 Rosturra Wood 39,1 W 8 20 N 53 4 IE0001321 Termon Lough * 211,78 W 8 52 N 53 1 IE0001342 Cloonee and Inchiquin Loughs, Uragh Wood 1 154,55 W 9 42 N 51 48 IE0001371 Mucksna Wood 14,38 W 9 35 N 51 52 IE0001387 Ballynafagh Lake 53,73 W 6 48 N 53 17 IE0001398 Rye Water Valley/Carton * 72,28 W 6 31 N 53 22 IE0001403 Arroo Mountain * 3 967,88 W 8 13 N 54 23 IE0001430 Glen Bog * 28,48 W 8 30 N 52 29 IE0001432 Glenstal Wood 6,33 W 8 23 N 52 40 IE0001459 Clogher Head 23,74 W 6 13 N 53 47 IE0001482 Clew Bay Complex * 11 987,05 W 9 39 N 53 51 IE0001497 Doogort Machair/Lough Doo * 184,36 W 9 58 N 54 1 IE0001501 Erris Head 814,8 W 10 4 N 54 16 IE0001513 Keel Machair/Menaun Cliffs * 1 616,01 W 10 1 N 53 57 IE0001529 Lough Cahasy, Lough Baun and Roonah Lough * 300,7 W 9 53 N 53 44 IE0001536 Mocorha Lough * 66,65 W 9 9 N 53 32 IE0001547 Castletownshend 17,51 W 9 10 N 51 32 IE0001571 Urlaur Lakes * 265,89 W 8 44 N 53 50 IE0001625 Castlesampson Esker * 223,97 W 8 7 N 53 24 IE0001626 Annaghmore Lough (Roscommon) 249,53 W 8 9 N 53 47 IE0001637 Four Roads Turlough * 100,56 W 8 14 N 53 30 IE0001656 Bricklieve Mountains & Keishcorran * 1 696,19 W 8 23 N 54 2 IE0001669 Knockalongy and Knockachree Cliffs * 111,36 W 8 44 N 54 12 IE0001673 Lough Arrow 1 458,15 W 8 19 N 54 3 IE0001680 Streedagh Point Dunes * 630,3 W 8 31 N 54 24 IE0001683 Liskeenan Fen * 43,4 W 8 3 N 53 2 IE0001741 Kilmuckridge-Tinnaberna Sandhills * 85,74 W 6 15 N 52 29 IE0001742 Kilpatrick Sandhills * 39,7 W 6 8 N 52 43 IE0001757 Holdenstown Bog * 3,88 W 6 41 N 52 54 IE0001766 Magherabeg Dunes * 74,64 W 6 1 N 52 55 IE0001774 Lough Carra/Mask Complex * 13 526,72 W 9 19 N 53 38 IE0001776 Pilgrims Road Esker * 69,76 W 7 55 N 53 20 IE0001786 Kilroosky Lough Cluster * 57,61 W 7 14 N 54 12 IE0001810 White Lough, Ben Loughs and Lough Doo 116,32 W 7 12 N 53 41 IE0001818 Lough Forbes Complex * 1 337,08 W 7 52 N 53 45 IE0001831 Split Hills and Long Hill Esker * 75,25 W 7 27 N 53 23 IE0001847 Philipston Marsh 3,76 W 8 9 N 52 34 IE0001858 Galmoy Fen 25,05 W 7 34 N 52 48 IE0001873 Derryclogher (Knockboy) Bog * 1 712,95 W 9 25 N 51 47 IE0001879 Glanmore Bog * 1 148,27 W 9 51 N 51 43 IE0001880 Meenaguse Scragh 627,39 W 8 8 N 54 45 IE0001881 Maulagowna Bog * 426,07 W 9 38 N 51 48 IE0001890 Mullaghanish Bog * 70,04 W 9 8 N 51 59 IE0001898 Unshin River * 917,01 W 8 41 N 54 10 IE0001899 Cloonakillina Lough * 68,43 W 8 37 N 54 0 IE0001912 Glendree Bog * 340,06 W 8 44 N 52 56 IE0001913 Sonnagh Bog * 464,91 W 8 38 N 53 7 IE0001919 Glenade Lough 114,02 W 8 16 N 54 21 IE0001922 Bellacorick Bog Complex * 9 223,02 W 9 26 N 54 7 IE0001926 East Burren Complex * 18 813,68 W 8 59 N 53 2 IE0001932 Mweelrea/Sheeffry/Erriff Complex * 20 991,24 W 9 41 N 53 40 IE0001952 Comeragh Mountains 6 293,16 W 7 33 N 52 14 IE0001955 Croaghaun/Slievemore * 3 295,21 W 10 8 N 53 59 IE0001957 Boyne Coast and Estuary * 629,51 W 6 16 N 53 43 IE0001975 Ballyhoorisky Point to Fanad Head 1 293,04 W 7 40 N 55 14 IE0001976 Lough Gill * 3 298,47 W 8 18 N 54 16 IE0001992 Tamur Bog * 1 277,92 W 7 57 N 54 33 IE0002005 Bellacragher Saltmarsh 16,81 W 9 47 N 53 56 IE0002006 Ox Mountains Bogs * 10 570,3 W 8 50 N 54 8 IE0002008 Maumturk Mountains * 13 493,44 W 9 38 N 53 31 IE0002010 Old Domestic Building (Keevagh) 0,01 W 8 53 N 52 49 IE0002012 North Inishowen Coast * 7 069,09 W 7 17 N 55 17 IE0002031 The Twelve Bens/Garraun Complex * 16 109,84 W 9 52 N 53 32 IE0002032 Boleybrack Mountain * 4 268,76 W 8 6 N 54 14 IE0002034 Connemara Bog Complex * 48 997,95 W 9 44 N 53 21 IE0002036 Ballyhoura Mountains * 747,03 W 8 31 N 52 18 IE0002037 Carrigeenamronety Hill 101,57 W 8 26 N 52 17 IE0002041 Old Domestic Building, Curraglass Wood 0,02 W 9 23 N 51 57 IE0002047 Cloghernagore Bog and Glenveagh National Park * 33 461,11 W 8 4 N 55 0 IE0002070 Tralee Bay and Magharees Peninsula, West to Cloghane * 11 632,15 W 9 57 N 52 16 IE0002074 Slyne Head Peninsula * 4 028,28 W 10 6 N 53 26 IE0002081 Ballinafad 0,1 W 9 11 N 53 46 IE0002091 Newhall and Edenvale Complex 136,65 W 9 0 N 52 48 IE0002098 Old Domestic Building, Askive Wood 43,35 W 9 52 N 51 49 IE0002110 Corliskea/Trien/Cloonfelliv Bog * 725,21 W 8 30 N 53 43 IE0002111 Kilkieran Bay and Islands * 21 313,64 W 9 43 N 53 17 IE0002112 Ballyseedy Wood * 39,65 W 9 39 N 52 15 IE0002117 Lough Coy * 77,43 W 8 45 N 53 6 IE0002118 Barnahallia Lough * 44,5 W 10 7 N 53 31 IE0002119 Lough Nageeron 19,48 W 9 52 N 53 19 IE0002120 Lough Bane and Lough Glass 203,5 W 7 10 N 53 41 IE0002121 Lough Lene 489,94 W 7 13 N 53 39 IE0002122 Wicklow Mountains * 32 945,71 W 6 23 N 53 4 IE0002123 Ardmore Head 29,52 W 7 42 N 51 56 IE0002124 Bolingbrook Hill * 206,02 W 8 11 N 52 46 IE0002125 Anglesey Road * 33,25 W 8 5 N 52 39 IE0002126 Pollagoona Bog * 28,49 W 8 31 N 53 0 IE0002129 Murvey Machair * 80,16 W 10 0 N 53 23 IE0002130 Tully Lough 143,12 W 9 58 N 53 35 IE0002135 Lough Nageage 218,04 W 7 43 N 54 36 IE0002137 Lower River Suir * 7 100 W 7 30 N 52 28 IE0002141 Mountmellick 2,17 W 7 15 N 53 7 IE0002144 Newport River * 1 403,12 W 9 25 N 53 54 IE0002147 Lisduff Fen * 31,12 W 7 52 N 53 3 IE0002157 Newgrove House 47,49 W 8 49 N 52 52 IE0002158 Kenmare River * 43 369,1 W 10 10 N 51 43 IE0002159 Mulroy Bay 3 209,13 W 7 43 N 55 10 IE0002161 Long Bank 3 372,37 W 6 17 N 52 18 IE0002162 River Barrow and River Nore * 12 373,28 W 6 58 N 52 25 IE0002164 Lough Golagh and Breesy Hill * 799,17 W 8 3 N 54 31 IE0002165 Lower River Shannon * 68 331,59 W 9 15 N 52 36 IE0002170 Blackwater River (Cork/Waterford) * 10 150,13 W 7 51 N 52 8 IE0002171 Bandon River * 321,26 W 9 5 N 51 44 IE0002172 Blasket Islands 22 711,71 W 10 34 N 52 5 IE0002173 Blackwater River (Kerry) 5 902,74 W 9 45 N 51 53 IE0002176 Leannan River 1 736,45 W 7 49 N 55 0 IE0002177 Lough Dahybaun * 76,13 W 9 31 N 54 7 IE0002179 Towerhill House 60,7 W 9 12 N 53 43 IE0002180 Gortacarnaun Wood 112,46 W 8 44 N 53 1 IE0002181 Drummin Wood 84,52 W 8 43 N 53 2 IE0002185 Slieve Mish Mountains 9 791,75 W 9 48 N 52 11 IE0002187 Drongawn Lough * 31,21 W 9 50 N 51 48 IE0002189 Farranamanagh Lough * 27,59 W 9 41 N 51 34 IE0002193 Irelands Eye 41,83 W 6 3 N 53 24 IE0002213 Glenloughaun Esker * 5,63 W 8 15 N 53 17 IE0002214 Killeglan Grassland * 61,96 W 8 12 N 53 25 IE0002236 Island Fen 12,11 W 7 49 N 53 3 IE0002241 Lough Derg, North-East Shore * 3 648,19 W 8 16 N 53 0 IE0002243 Clare Island Cliffs 354,52 W 10 1 N 53 48 IE0002244 Ardrahan Grassland * 201,08 W 8 49 N 53 9 IE0002245 Old Farm Buildings, Ballymacrogan 0,16 W 9 0 N 52 55 IE0002246 Ballycullinan, Old Domestic Building 5,92 W 9 2 N 52 55 IE0002247 Toonagh Estate 5,85 W 9 1 N 52 53 IE0002249 The Murrough Wetlands * 606,12 W 6 2 N 53 3 IE0002250 Carrowmore Dunes * 427,69 W 9 30 N 52 45 IE0002252 Thomastown Quarry * 4,23 W 7 8 N 52 32 IE0002256 Ballyprior Grassland * 44,47 W 7 8 N 52 59 IE0002257 Moanour Mountain * 47,38 W 8 14 N 52 25 IE0002258 Silvermines Mountains West * 612,35 W 8 16 N 52 46 IE0002259 Tory Island Coast * 3 045,73 W 8 15 N 55 15 IE0002261 Magharee Islands 2 269,66 W 10 2 N 52 19 IE0002262 Valencia Harbour/Portmagee Channel 2 693,01 W 10 16 N 51 55 IE0002263 Kerry Head Shoal 5 797,22 W 10 3 N 52 26 IE0002264 Kilkee Reefs 2 916,03 W 9 40 N 52 41 IE0002265 Kingstown Bay 80,28 W 10 7 N 53 30 IE0002268 Achill Head 7 164,95 W 10 10 N 53 58 IE0002269 Carnsore Point 8 735,86 W 6 20 N 52 11 IE0002274 Wicklow Reef 1 533,22 W 5 57 N 52 58 IE0002279 Askeaton Fen Complex * 284,77 W 8 56 N 52 34 IE0002280 Dunbeacon Shingle * 42,44 W 9 34 N 51 36 IE0002281 Reen Point Shingle * 6,57 W 9 36 N 51 36 IE0002283 Rutland Island and Sound * 3 418,37 W 8 27 N 54 58 IE0002287 Lough Swilly * 9 261,64 W 7 32 N 55 3 IE0002293 Carrowbaun, Newhall and Ballylee Turloughs * 106,13 W 8 47 N 53 6 IE0002294 Cahermore Turlough * 64,88 W 8 52 N 53 7 IE0002295 Ballinduff Turlough * 61,08 W 8 48 N 53 7 IE0002296 Williamstown Turloughs * 232,54 W 8 39 N 53 39 IE0002298 River Moy * 15 415,62 W 9 3 N 53 56 IE0002299 River Boyne and River Blackwater * 2 321,78 W 6 42 N 53 35 IE0002301 River Finn * 5 501,79 W 7 46 N 54 48 IE0002303 Dunmuckrum Turloughs * 33,92 W 8 13 N 54 29 IE0002306 Carlingford Shore 526,27 W 6 15 N 54 5 IE0002312 Slieve Bernagh Bog * 1 974,82 W 8 32 N 52 50 IE0002313 Ballymore Fen 43,03 W 7 38 N 53 29 IE0002314 Old Domestic Buildings, Rylane 14,01 W 8 50 N 52 53 IE0002315 Glanlough Woods 16,85 W 9 26 N 51 52 IE0002316 Ratty River Cave 0,75 W 8 46 N 52 45 IE0002317 Cregg House Stables, Crusheen 0,01 W 8 50 N 52 59 IE0002318 Knockanira House 0,03 W 9 3 N 52 46 IE0002319 Kilkishen House 0,45 W 8 45 N 52 48 IE0002320 Kildun Souterrain 0,82 W 9 14 N 53 33 IE0002324 Glendine Wood 19,7 W 7 35 N 52 7 IE0002327 Belgica Mound Province 41 161,58 W 11 42 N 51 23 IE0002328 Hovland Mound Province 108 955,54 W 12 49 N 52 12 IE0002329 South-West Porcupine Bank 33 121,27 W 15 1 N 51 47 IE0002330 North-West Porcupine Bank 71 940,89 W 14 12 N 53 37 IE0002331 Mouds Bog * 591,2 W 6 49 N 53 12 IE0002332 Coolrain Bog * 145,95 W 8 35 N 53 47 IE0002333 Knockacoller Bog * 130,39 W 8 5 N 53 26 IE0002336 Carn Park Bog * 247,89 W 7 19 N 53 47 IE0002337 Crosswood Bog * 206,61 W 7 52 N 53 24 IE0002338 Drumalough Bog * 278,89 W 7 3 N 53 28 IE0002339 Ballynamona Bog and Corkip Lough * 244,77 W 9 33 N 52 42 IE0002340 Moneybeg and Clareisland Bogs * 364,32 W 7 51 N 53 43 IE0002341 Ardagullion Bog * 117,33 W 8 27 N 53 33 IE0002342 Mount Hevey Bog * 483,78 W 7 53 N 53 48 IE0002343 Tullaher Lough and Bog * 469,18 W 9 33 N 52 42 IE0002346 Brown Bog * 76,68 W 8 29 N 53 31 IE0002347 Camderry Bog * 280,72 W 9 24 N 52 27 IE0002348 Clooneen Bog * 215,03 W 7 53 N 53 48 IE0002349 Corbo Bog * 206,76 W 8 4 N 53 8 IE0002350 Curraghlehanagh Bog * 278,22 W 8 31 N 53 54 IE0002351 Moanveanlagh Bog * 214,72 W 8 14 N 53 10 IE0002352 Monivea Bog * 286,68 W 8 40 N 53 21 IE0002353 Redwood Bog * 555,03 W 8 4 N 53 8 IE0002354 Tullaghanrock Bog * 103,92 W 8 31 N 53 54 IE0002356 Ardgraigue Bog * 183,54 W 8 14 N 53 10 NL1000001 Waddenzee * 259 214 E 5 29 N 53 16 NL1000002 Friese IJsselmeerkust * 2 526 E 5 23 N 53 0 NL1000003 Witterveld * 467 E 6 30 N 52 57 NL1000004 Engbertsdijksvenen * 1 001 E 6 40 N 52 28 NL1000005 Zwarte Water 1 107 E 6 6 N 52 34 NL1000009 Duinen Den Helder  Callantsoog * 698 E 4 42 N 52 54 NL1000010 Duinen Schoorl * 1 743 E 4 39 N 52 42 NL1000012 Kennemerland-zuid * 8 243 E 4 32 N 52 21 NL1000013 Meijendel en Berkheide * 2 856 E 4 20 N 52 8 NL1000014 Westduinpark en Wapendal * 246 E 4 14 N 52 4 NL1000015 Haringvliet * 11 108 E 4 13 N 51 46 NL1000016 Solleveld * 348 E 4 11 N 52 2 NL1000017 Kop van Schouwen * 2 291 E 3 42 N 51 42 NL1000018 Oosterschelde * 36 888 E 3 57 N 51 34 NL1000020 Manteling van Walcheren * 790 E 3 33 N 51 34 NL1000021 Krammer-Volkerak * 6 080 E 4 15 N 51 39 NL1000022 Kempenland * 1 511 E 5 11 N 51 25 NL1000024 Strabrechtse Heide en Beuven * 1 790 E 5 37 N 51 23 NL1000025 Groote Peel 1 333 E 5 49 N 51 20 NL1000027 Mariapeel en Deurnese Peel 2 606 E 5 53 N 51 24 NL1000028 Maasduinen * 5 328 E 6 6 N 51 34 NL1000029 Brunssummerheide * 538 E 5 59 N 50 55 NL1000030 Coepelduynen * 198 E 4 24 N 52 13 NL2000002 Bargerveen * 2 089 E 7 2 N 52 40 NL2000008 Meinweg * 1 804 E 6 7 N 51 9 NL2003001 Aamsveen * 146 E 6 57 N 52 11 NL2003002 Abdij Lilbosch en Voormalig Klooster Mariahoop 14 E 5 58 N 51 5 NL2003003 Achter de Voort, Agelerbroek en Voltherbroek * 306 E 6 56 N 52 22 NL2003004 Amerongse Bovenpolder 53 E 5 26 N 51 59 NL2003005 Bekendelle * 93 E 6 42 N 51 56 NL2003006 Bennekomse Meent 49 E 5 35 N 52 0 NL2003007 Bergvennen en Brecklenkampse Veld * 110 E 7 0 N 52 26 NL2003008 Boddenbroek 5 E 6 42 N 52 12 NL2003009 Boetelerveld * 173 E 6 19 N 52 21 NL2003010 Boschhuizerbergen 298 E 6 1 N 51 32 NL2003011 Bruuk 89 E 5 58 N 51 45 NL2003012 Bunder- en ElsloÃ «rbos * 189 E 5 44 N 50 54 NL2003013 Canisvlietse Kreek 142 E 3 48 N 51 13 NL2003014 Drouwenerzand 223 E 6 48 N 52 57 NL2003015 Elperstroom * 130 E 6 40 N 52 53 NL2003016 Geleenbeekdal * 226 E 5 53 N 50 55 NL2003017 Gouwzee en kustzone Muiden 1 110 E 5 4 N 52 27 NL2003018 Groot Zandbrink * 10 E 5 28 N 52 7 NL2003019 Groote Gat 79 E 3 29 N 51 19 NL2003020 Groote Wielen * 608 E 5 52 N 53 13 NL2003021 Hollands Diep (oeverlanden) * 357 E 4 33 N 51 42 NL2003022 IJsseluiterwaarden * 1 538 E 6 10 N 52 11 NL2003023 Ilperveld/Oostzanerveld/Varkensland * 1 905 E 4 54 N 52 27 NL2003024 Kolland en Overlangbroek * 179 E 5 25 N 51 59 NL2003025 Kunderberg * 95 E 5 57 N 50 51 NL2003026 Langstraat bij Sprang-Capelle 488 E 4 59 N 51 41 NL2003027 Lemselermaten 55 E 6 53 N 52 20 NL2003028 Lieftinghsbroek 20 E 7 7 N 53 0 NL2003029 Lonnekermeer * 103 E 6 51 N 52 16 NL2003030 Luistenbuul en Koekoeksche Waard * 103 E 4 59 N 51 58 NL2003031 Mantingerbos 47 E 6 36 N 52 48 NL2003032 Mantingerzand 810 E 6 35 N 52 46 NL2003033 Noorbeemden en Hoogbos * 43 E 5 48 N 50 45 NL2003034 Norgerholt 27 E 6 27 N 53 3 NL2003035 Oeffeltermeent * 103 E 5 56 N 51 42 NL2003036 Oostelijke Vechtplassen * 3 270 E 5 5 N 52 14 NL2003037 Oude Maas * 349 E 4 26 N 51 50 NL2003038 Oudegaasterbrekken, Gouden Bodem en Fluessen * 3 076 E 5 30 N 52 55 NL2003039 Polder Stein 203 E 4 46 N 52 1 NL2003040 Polder Westzaan * 1 065 E 4 46 N 52 27 NL2003041 Rijswaard en Kil van Hurwenen * 458 E 5 17 N 51 48 NL2003042 Roerdal * 767 E 6 2 N 51 8 NL2003043 Sarsven en De Banen 141 E 5 47 N 51 16 NL2003044 Stelkampsveld (Beekvliet) * 90 E 6 28 N 52 6 NL2003045 Swalmdal * 130 E 6 4 N 51 13 NL2003046 Teeselinkven 20 E 6 39 N 52 9 NL2003047 Ulvenhoutse Bos * 112 E 4 48 N 51 33 NL2003048 Veluwemeer en Wolderwijd 1 820 E 5 44 N 52 24 NL2003049 Vogelkreek 100 E 4 0 N 51 20 NL2003050 Wijnjeterperschar en Terwispeler Grootschar * 569 E 6 3 N 53 2 NL2003051 Willinks Weust * 39 E 6 47 N 51 57 NL2003052 Witte Veen * 294 E 6 52 N 52 8 NL2003053 Wooldse Veen * 57 E 6 45 N 51 54 NL2003054 Wormer- en Jisperveld en Kalverpolder * 1 435 E 4 50 N 52 30 NL2003055 Zeldersche Driessen * 53 E 6 1 N 51 41 NL2003056 Zwarte Meer 2 191 E 5 57 N 52 37 NL2003057 Duinen Ameland * 2 016 E 5 45 N 53 27 NL2003058 Duinen Schiermonnikoog * 1 021 E 6 11 N 53 29 NL2003059 Duinen Terschelling * 5 101 E 5 17 N 53 24 NL2003060 Duinen Texel, Waal en Burg, Dijkmanshuizen en De Bol * 4 657 E 4 45 N 53 5 NL2003061 Duinen Vlieland * 1 532 E 5 0 N 53 17 NL2003062 Noordzeekustzone 24 838 E 5 48 N 53 28 NL2003063 Olde Maten en Veerslootlanden 993 E 6 7 N 52 38 NL2003064 Wieden * 7 534 E 6 3 N 52 42 NL2003065 Ringselven en Kruispeel * 293 E 5 35 N 51 13 NL2007001 Eems-Dollard 4 153 E 6 58 N 53 23 NL2008001 Doggersbank 471 750 E 3 29 N 55 8 NL2008002 Klaverbank 123 733 E 3 5 N 54 1 NL2008003 Vlakte van de Raan 18 848 E 3 18 N 51 29 NL2008004 Noordzeekustzone II 118 658 E 5 34 N 53 29 NL3000016 Duinen Zwanenwater en Pettemerduinen * 772 E 4 41 N 52 48 NL3000027 Zwin * 95 E 3 21 N 51 22 NL3000036 Nieuwkoopse Plassen en de Haeck * 2 060 E 4 48 N 52 8 NL3000040 Biesbosch * 9 678 E 4 46 N 51 45 NL3000044 Alde Feanen * 2 143 E 5 55 N 53 7 NL3000061 Naardermeer * 1 152 E 5 6 N 52 17 NL3000070 Dwingelderveld 3 766 E 6 24 N 52 48 NL3000401 Kampina en Oisterwijkse Bossen en Vennen * 2 084 E 5 14 N 51 33 NL3004001 Boezem van Brakel, Pompveld en Kornsche Boezem * 720 E 5 2 N 51 48 NL3004002 Eilandspolder-oost * 801 E 4 51 N 52 34 NL3004003 Landgoederen Oldenzaal * 521 E 6 58 N 52 19 NL3004004 St. Jansberg * 225 E 5 56 N 51 44 NL3004005 Leusveld, Voorstonden en Empesche/Tondensche heide * 698 E 6 7 N 52 6 NL3004006 Zouweboezem 258 E 4 59 N 51 56 NL3004007 Zuider Lingedijk en Diefdijk zuid * 483 E 5 4 N 51 51 NL4000017 Voordelta 88 942 E 3 40 N 51 45 NL4000021 Grevelingen * 13 856 E 3 59 N 51 44 NL9801004 Bakkeveense Duinen 263 E 6 17 N 53 5 NL9801007 FochteloÃ «rveen en Esmeer 2 601 E 6 24 N 53 0 NL9801009 Drentsche Aa * 3 966 E 6 39 N 53 2 NL9801013 Weerribben * 3 383 E 5 57 N 52 47 NL9801016 Borkeld * 513 E 6 30 N 52 16 NL9801017 Vecht en Beneden-Regge * 4 068 E 6 29 N 52 30 NL9801018 Wierdense Veld * 420 E 6 31 N 52 22 NL9801019 Buurserzand en Haaksbergerveen * 1 257 E 6 47 N 52 8 NL9801021 Dinkelland * 990 E 7 1 N 52 17 NL9801023 Veluwe * 91 454 E 5 50 N 52 11 NL9801024 Gelderse Poort * 4 967 E 5 57 N 51 53 NL9801025 St. Pietersberg en Jekerdal * 221 E 5 40 N 50 49 NL9801035 Weerterbos * 1 228 E 5 40 N 51 18 NL9801036 Groote Heide  De Plateaux * 4 213 E 5 31 N 51 20 NL9801040 Savelsbos * 211 E 5 45 N 50 48 NL9801041 Geuldal * 2 472 E 5 57 N 50 45 NL9801044 Botshol * 215 E 4 55 N 52 15 NL9801049 Vlijmens Ven, Moerputten en Bossche Broek 1 174 E 5 14 N 51 40 NL9801055 Ossendrecht 1 746 E 4 22 N 51 23 NL9801064 Springendal en Dal van de Mosbeek * 1 273 E 6 52 N 52 26 NL9801071 Havelte-oost * 1 755 E 6 15 N 52 48 NL9801072 Korenburgerveen * 509 E 6 39 N 51 59 NL9801075 Grensmaas * 301 E 5 46 N 51 1 NL9801076 Bemelerberg en Schiepersberg * 171 E 5 46 N 50 50 NL9801079 Duinen Goeree * 1 366 E 3 58 N 51 49 NL9801080 Noordhollands Duinreservaat * 5 204 E 4 37 N 52 35 NL9803006 Rottige Meenthe en Brandemeer * 1 395 E 5 54 N 52 50 NL9803011 Drents-Friese Wold en Leggelerveld * 7 099 E 6 18 N 52 54 NL9803015 Sallandse Heuvelrug 2 227 E 6 24 N 52 20 NL9803030 Loonse en Drunense Duinen, de Brand en de Leemkuilen * 4 082 E 5 7 N 51 38 NL9803039 Leudal * 315 E 5 56 N 51 14 NL9803061 Westerschelde 42 840 E 3 44 N 51 24 NL9803073 Regte Heide en Rielse Laag 521 E 5 1 N 51 30 NL9803077 Voornes Duin * 1 421 E 4 3 N 51 53 PTCON0001 Peneda/GerÃ ªs * 88 845 W 8 7 N 41 47 PTCON0017 Litoral Norte * 2 796,29 W 8 50 N 41 42 PTCON0019 Rio Minho * 4 554 W 8 39 N 42 0 PTCON0020 Rio Lima * 5 360,8 W 8 37 N 41 45 PTCON0024 Valongo * 2 553 W 8 28 N 41 8 PTCON0039 Serra DArga * 4 493 W 8 44 N 41 46 PTCON0040 CÃ ´rno do Bico * 5 139 W 8 31 N 41 53 UK0012549 Godrevy Head to St Agnes * 128,07 W 5 13 N 50 18 UK0012550 Fontmell and Melbury Downs 260,75 W 2 8 N 50 58 UK0012552 Pewsey Downs * 153,87 W 1 50 N 51 22 UK0012553 Prescombe Down 76,14 W 2 1 N 51 1 UK0012557 The New Forest * 29 262,36 W 1 40 N 50 51 UK0012559 Penhale Dunes * 621,34 W 5 8 N 50 22 UK0012566 Kenfig/Cynffig * 1 191,67 W 3 44 N 51 31 UK0012570 Braunton Burrows * 1 346,64 W 4 12 N 51 5 UK0012576 Hill of Towanreef * 1 885,92 W 2 57 N 57 18 UK0012577 Craigengar * 37,31 W 3 28 N 55 46 UK0012583 Moniack Gorge * 32,16 W 4 24 N 57 27 UK0012584 Bath and Bradford-on-Avon Bats 107,16 W 2 14 N 51 25 UK0012585 Beer Quarry and Caves 31,1 W 3 6 N 50 41 UK0012586 Windsor Forest and Great Park 1 687,26 W 0 37 N 51 26 UK0012587 Bredon Hill 359,86 W 2 3 N 52 3 UK0012594 Rum * 10 835,33 W 6 20 N 57 0 UK0012598 Preseli 2 705,9 W 4 45 N 51 57 UK0012599 River Itchen 309,26 W 1 20 N 50 57 UK0012602 East Devon Pebblebed Heaths 1 119,94 W 3 21 N 50 40 UK0012604 Tregonning Hill * 5,21 W 5 21 N 50 7 UK0012638 Dunkeld Blairgowrie Lochs 428,09 W 3 33 N 56 34 UK0012642 River Wye/Afon Gwy * 2 234,89 W 3 17 N 52 1 UK0012643 River Eden * 2 463,23 410 W 2 49 N 54 36 UK0012646 Ensor's Pool 3,8 W 1 29 N 52 20 UK0012647 River Wensum * 381,74 E 0 59 N 52 43 UK0012650 South Hams * 129,53 W 3 29 N 50 23 UK0012658 Mells Valley 28,22 W 2 29 N 51 13 UK0012661 Glynllifon 189,27 W 4 18 N 53 4 UK0012670 Afon Teifi/River Teifi 715,58 W 4 10 N 52 8 UK0012672 Cannock Extension Canal 5,47 W 1 58 N 52 38 UK0012679 Culm Grasslands * 768,69 W 3 38 N 50 58 UK0012680 Rhos Llawr-cwrt 46,13 W 4 19 N 52 7 UK0012681 Rooksmoor 61,36 W 2 22 N 50 53 UK0012682 Taynish and Knapdale Woods 966,27 W 5 33 N 56 2 UK0012683 Salisbury Plain * 21 438,1 W 1 53 N 51 14 UK0012685 Gower Commons/Tiroedd Comin GÃ µyr 1 776,72 W 4 10 N 51 35 UK0012687 Yell Sound Coast * 1 540,55 W 1 9 N 60 27 UK0012691 River Tweed * 3 795,88 1 284,69 W 2 47 N 55 36 UK0012694 Monach Islands * 3 646,58 W 7 36 N 57 31 UK0012696 North Rona 628,53 W 5 49 N 59 7 UK0012711 Mousa 530,6 W 1 10 N 60 0 UK0012712 Cardigan Bay/Bae Ceredigion 95 860,36 W 4 37 N 52 14 UK0012713 South Uist Machair * 3 432,65 W 7 20 N 57 18 UK0012715 Ebernoe Common 234,93 W 0 36 N 51 2 UK0012716 The Mens 203,28 W 0 32 N 51 0 UK0012720 Epping Forest 1 604,95 E 0 1 N 51 38 UK0012723 East Hampshire Hangers * 569,68 W 0 56 N 51 2 UK0012724 Chilterns Beechwoods * 1 276,48 W 0 35 N 51 48 UK0012727 Wye Valley Woodlands/Coetiroedd Dyffryn Gwy * 916,24 W 2 40 N 51 39 UK0012734 Avon Gorge Woodlands * 152,35 W 2 38 N 51 27 UK0012735 Downton Gorge * 69,3 W 2 49 N 52 21 UK0012740 Birklands and Bilhaugh 271,84 W 1 4 N 53 12 UK0012741 Staverton Park and The Thicks, Wantisden 81,45 E 1 26 N 52 6 UK0012745 Borrowdale Woodland Complex * 667,83 W 3 10 N 54 30 UK0012748 Coedydd a Cheunant Rheidol/Rheidol Woods and Gorge 229,19 W 3 50 N 52 23 UK0012749 South Dartmoor Woods * 2 157,15 W 3 49 N 50 31 UK0012750 Loch Etive Woods * 2 639,54 W 5 11 N 56 28 UK0012756 Glen Tanar * 4 180,09 W 2 53 N 57 1 UK0012758 Black Wood of Rannoch * 1 100,65 W 4 20 N 56 40 UK0012759 Kinveachy Forest * 2 849,36 W 3 54 N 57 14 UK0012762 Amat Woods * 233,36 W 4 35 N 57 52 UK0012766 Coed y Cerrig * 9,1 W 3 1 N 51 53 UK0012767 Kingley Vale * 208,05 W 0 49 N 50 53 UK0012768 Castle Eden Dene * 194,4 W 1 19 N 54 45 UK0012770 Great Yews * 28,71 W 1 49 N 51 0 UK0012782 Ingleborough Complex * 5 769,28 W 2 22 N 54 9 UK0012785 Strath * 1 386,58 W 5 57 N 57 17 UK0012786 Durness * 1 212,74 W 4 46 N 58 34 UK0012787 Inchnadamph * 1 282,91 W 4 56 N 58 7 UK0012789 Pasturefields Salt Marsh * 7,7 W 2 0 N 52 49 UK0012791 Hoy * 9 499,7 W 3 19 N 58 51 UK0012793 Thursley, Ash, Pirbright and Chobham * 5 138 W 0 41 N 51 9 UK0012795 Carrine Common * 45,86 W 5 5 N 50 15 UK0012799 The Lizard * 3 257,11 W 5 13 N 50 0 UK0012801 Roydon Common and Dersingham Bog 351,83 E 0 29 N 52 46 UK0012804 Mole Gap to Reigate Escarpment * 887,68 W 0 16 N 51 15 UK0012809 Minsmere to Walberswick Heaths and Marshes * 1 265,52 E 1 37 N 52 15 UK0012810 The Stiperstones and The Hollies 601,46 W 2 55 N 52 35 UK0012815 Keen of Hamar 38,52 W 0 49 N 60 46 UK0012816 Tyne and Allen River Gravels 36,84 W 2 29 N 54 57 UK0012817 Gang Mine 8,26 W 1 34 N 53 5 UK0012821 Caenlochan * 5 204,16 W 3 17 N 56 52 UK0012826 Rodborough Common 104,26 W 2 13 N 51 43 UK0012831 Wye and Crundale Downs * 112,24 E 0 58 N 51 9 UK0012832 Lewes Downs * 146,86 E 0 2 N 50 51 UK0012833 Queendown Warren * 14,28 E 0 37 N 51 20 UK0012834 Lydden and Temple Ewell Downs * 61,7 E 1 15 N 51 9 UK0012835 Folkestone to Etchinghill Escarpment * 181,94 E 1 7 N 51 6 UK0012836 Castle Hill * 114,68 W 0 3 N 50 50 UK0012838 Thrislington 22,58 W 1 30 N 54 41 UK0012844 Lower Derwent Valley * 915,91 W 0 55 N 53 53 UK0012845 Oxford Meadows 265,89 W 1 17 N 51 46 UK0012863 Trotternish Ridge * 3 170,15 W 6 14 N 57 34 UK0012864 Beinn Iadain and Beinn na h'Uamha * 524,85 W 5 47 N 56 36 UK0012870 Rannoch Moor * 10 102,96 W 4 41 N 56 37 UK0012878 Drostre Bank * 12,66 W 3 18 N 51 58 UK0012882 Waveney and Little Ouse Valley Fens * 193,18 E 1 1 N 52 22 UK0012883 Holme Moor and Clean Moor * 7,58 W 3 17 N 51 1 UK0012884 Corsydd MÃ ´n/Anglesey Fens * 467,19 W 4 17 N 53 18 UK0012885 Crymlyn Bog/Cors Crymlyn * 299,45 W 3 53 N 51 38 UK0012889 Cothill Fen * 43,55 W 1 19 N 51 41 UK0012890 Newham Fen 13,49 W 1 43 N 55 33 UK0012891 Tulach Hill and Glen Fender Meadows * 1 583,05 W 3 52 N 56 45 UK0012892 Norfolk Valley Fens * 616,21 E 0 51 N 52 31 UK0012894 Morrone Birkwood * 318,4 W 3 25 N 56 59 UK0012895 Ben Lawers * 5 027,59 W 4 13 N 56 33 UK0012897 Beinn Dearg * 13 848,93 W 4 53 N 57 47 UK0012900 Ben Lui * 2 059,5 W 4 48 N 56 23 UK0012901 Ben Heasgarnich * 2 780,01 W 4 36 N 56 29 UK0012902 Flanders Mosses * 1 073,58 W 4 12 N 56 9 UK0012907 Solway Mosses North * 652,6 W 3 14 N 54 55 UK0012912 Fenn's, Whixall, Bettisfield, Wem and Cadney Mosses * 949,2 W 2 45 N 52 55 UK0012915 Thorne Moor * 1 909,38 W 0 53 N 53 38 UK0012923 Border Mires, Kielder  Butterburn * 11 851,77 W 2 29 N 55 18 UK0012926 Berwyn a Mynyddoedd de Clwyd/Berwyn and South Clwyd Mountains * 27 221,21 W 3 36 N 52 50 UK0012928 Elenydd * 8 609,42 W 3 43 N 52 19 UK0012929 Dartmoor * 23 165,77 W 3 59 N 50 39 UK0012935 North Harris * 13 132,01 W 6 57 N 57 59 UK0012942 Drumochter Hills * 9 445,56 W 4 11 N 56 52 UK0012945 Rhinog * 3 144,53 W 4 0 N 52 50 UK0012946 Eryri/Snowdonia * 19 737,6 W 3 57 N 53 10 UK0012950 Ben Wyvis * 5 387,45 W 4 33 N 57 40 UK0012951 Ben Alder and Aonach Beag * 6 658,26 W 4 29 N 56 50 UK0012952 Meall na Samhna * 1 883,03 W 4 27 N 56 27 UK0012955 Creag Meagaidh * 6 144,58 W 4 32 N 56 57 UK0012956 Ben Nevis * 9 317,18 W 4 57 N 56 47 UK0012957 Beinn a'Ghlo * 8 084,76 W 3 42 N 56 50 UK0012958 Ardmeanach * 374,79 W 6 9 N 56 24 UK0012959 Glen Coe * 2 966,07 W 5 1 N 56 38 UK0012960 Lake District High Fells * 26 999,36 W 3 4 N 54 40 UK0012970 Oak Mere 68,82 W 2 38 N 53 12 UK0012977 Lismore Lochs * 108 W 5 31 N 56 29 UK0012983 Loch Watten 428,35 W 3 19 N 58 29 UK0012985 Llangorse Lake/Llyn Syfaddan * 215,64 W 3 15 N 51 55 UK0012994 River Moidart * 15,69 3,75 W 5 43 N 56 46 UK0012995 River Borgie 32,72 14,23 W 4 17 N 58 29 UK0012996 River Kerry * 10,08 3,4 W 5 39 N 57 41 UK0013007 River Usk/Afon Wysg * 1 007,71 W 3 0 N 51 47 UK0013010 Afon Tywi/River Tywi 363,45 W 3 54 N 51 55 UK0013011 Ouse Washes 311,35 E 0 12 N 52 28 UK0013016 River Avon * 498,24 W 1 49 N 51 6 UK0013025 Solway Firth * 43 636,72 W 3 20 N 54 58 UK0013027 Morecambe Bay * 61 506,22 W 2 57 N 54 7 UK0013030 Severn Estuary/MÃ ´r Hafren 73 715,4 W 2 58 N 51 28 UK0013031 Drigg Coast * 1 397,44 W 3 25 N 54 21 UK0013036 Flamborough Head 6 311,96 W 0 4 N 54 6 UK0013039 Luce Bay and Sands * 48 759,28 W 4 45 N 54 45 UK0013041 Invernaver * 294,54 W 4 15 N 58 31 UK0013042 Sands of Forvie * 734,05 W 1 58 N 57 20 UK0013043 Winterton  Horsey Dunes * 425,94 E 1 41 N 52 43 UK0013044 Barry Links * 789,67 W 2 45 N 56 28 UK0013045 St David's/TÃ · Ddewi 935,47 W 5 18 N 51 54 UK0013046 Glannau Ynys Gybi/Holy Island Coast 464,27 W 4 41 N 53 18 UK0013047 Tintagel Marsland Clovelly Coast 2 429,84 W 4 31 N 50 58 UK0013055 Oldshoremore and Sandwood * 443,73 W 5 6 N 58 29 UK0013059 Dungeness * 3 223,56 E 0 57 N 50 55 UK0013076 Sefton Coast * 4 563,97 W 3 5 N 53 34 UK0013077 Sandwich Bay * 1 137,87 E 1 22 N 51 18 UK0013089 Clyde Valley Woods * 434,66 W 3 47 N 55 43 UK0013091 Ardgour Pinewoods * 1 647,32 W 5 20 N 56 47 UK0013104 Benacre to Easton Bavents Lagoons * 366,93 E 1 42 N 52 23 UK0013107 Thanet Coast 2 803,84 E 1 22 N 51 23 UK0013111 Plymouth Sound and Estuaries 6 402,03 W 4 8 N 50 20 UK0013112 Fal and Helford 6 387,8 W 5 9 N 50 5 UK0013114 Lundy 3 064,53 W 4 40 N 51 11 UK0013116 Pembrokeshire Marine/Sir Benfro Forol * 138 069,45 W 5 36 N 51 43 UK0013117 Pen LlÃ ·n a'r Sarnau/Lleyn Peninsula and the Sarnau * 146 023,48 W 4 21 N 52 41 UK0013141 Foinaven * 14 845,6 W 4 50 N 58 24 UK0013573 Loch Lomond Woods * 1 454,33 W 4 40 N 56 12 UK0013574 Mound Alderwoods * 297,33 W 4 5 N 57 57 UK0013575 Conon Islands * 120,11 W 4 26 N 57 33 UK0013577 The Broads * 5 865,6 E 1 36 N 52 43 UK0013584 Creag nan Gamhainn * 15,75 W 3 24 N 57 15 UK0013585 Cwm Cadlan 83,93 W 3 30 N 51 46 UK0013589 Stromness Heaths and Coast * 635,78 W 3 21 N 59 0 UK0013592 Lendalfoot Hills Complex * 1 309,71 W 4 53 N 55 11 UK0013594 Whitlaw and Branxholme * 40,71 W 2 47 N 55 33 UK0013595 West Midlands Mosses * 184,18 W 1 57 N 52 51 UK0013597 Loch Maree Complex * 15 734,92 W 5 23 N 57 36 UK0013602 Caithness and Sutherland Peatlands * 143 538,7 W 3 56 N 58 20 UK0013618 Monadh Mor * 251,79 W 4 22 N 57 33 UK0013619 Pitmaduthy Moss * 121,78 W 4 3 N 57 46 UK0013658 Cotswold Beechwoods 585,85 W 2 8 N 51 49 UK0013690 Essex Estuaries 46 140,82 E 1 2 N 51 42 UK0013694 Isles of Scilly Complex 26 850,95 W 6 20 N 49 55 UK0013695 St Kilda * 25 467,58 W 8 35 N 57 49 UK0013696 Wormley Hoddesdonpark Woods 335,53 W 0 5 N 51 44 UK0013697 Blean Complex 520,62 E 1 1 N 51 18 UK0014728 Coll Machair * 851,33 W 6 39 N 56 35 UK0014729 Rhidorroch Woods * 740,67 W 4 58 N 57 53 UK0014739 Strathglass Complex * 23 583,93 W 5 1 N 57 20 UK0014744 Tiree Machair * 785,46 W 6 55 N 56 31 UK0014749 Loch of Stenness * 791,87 W 3 15 N 58 59 UK0014774 Moor House  Upper Teesdale * 38 795,99 W 2 18 N 54 42 UK0014775 North Pennine Dales Meadows * 497,09 W 2 6 N 54 37 UK0014776 Craven Limestone Complex * 5 328,25 W 2 6 N 54 6 UK0014777 Morecambe Bay Pavements * 2 609,69 W 2 51 N 54 16 UK0014778 Asby Complex * 3 122,23 W 2 37 N 54 29 UK0014780 Orfordness  Shingle Street * 901,19 E 1 33 N 52 4 UK0014782 Fenland * 618,64 E 0 16 N 52 18 UK0014783 Tanat and Vyrnwy Bat Sites/Safleoedd Ystlumod Tanat ac Efyrnwy 11,78 W 3 24 N 52 49 UK0014784 Usk Bat Sites/Safleoedd Ystlumod Wysg * 1 686,4 W 3 10 N 51 49 UK0014787 Limestone Coast of South West Wales/Arfordir Calchfaen de Orllewin Cymru * 1 594,53 W 5 3 N 51 37 UK0014788 Great Orme's Head/Pen y Gogarth * 302,63 W 3 51 N 53 19 UK0014789 Coedydd Derw a Safleoedd Ystlumod Meirion/Meirionnydd Oakwoods and Bat Sites * 2 813,7 W 3 53 N 52 47 UK0014790 Cors Caron * 862,03 W 3 55 N 52 15 UK0014791 Cors Fochno * 652,71 W 4 0 N 52 30 UK0014792 Rhos Goch * 67,65 W 3 10 N 52 7 UK0014793 Pembrokeshire Bat Sites and Bosherston Lakes/Safleoedd Ystlum Sir Benfro a Llynnoedd Bosherston 122,44 W 4 56 N 51 37 UK0014794 Wye Valley and Forest of Dean Bat Sites/Safleoedd Ystlumod Dyffryn Gwy a Fforest y Ddena 142,7 W 2 34 N 51 44 UK0016254 Isle of Wight Downs 461,8 W 1 28 N 50 40 UK0016372 North Meadow and Clattinger Farm 104,88 W 1 58 N 51 38 UK0016373 Chilmark Quarries 10,41 W 2 2 N 51 4 UK0016412 Cairngorms * 57 685,02 W 3 39 N 57 4 UK0016599 Ballynahone Bog * 243,24 W 6 39 N 54 49 UK0016603 Cuilcagh Mountain * 2 744,45 W 7 48 N 54 13 UK0016606 Garron Plateau * 4 650,07 W 6 3 N 55 0 UK0016607 Pettigoe Plateau * 1 264,32 W 8 1 N 54 31 UK0016608 Teal Lough * 198,22 W 6 51 N 54 44 UK0016609 Black Bog * 183,42 W 7 0 N 54 40 UK0016610 Garry Bog * 154,76 W 6 31 N 55 6 UK0016611 Fairy Water Bogs * 223,7 W 7 28 N 54 38 UK0016612 Murlough * 11 902,03 W 5 47 N 54 12 UK0016613 Magilligan * 1 058,22 W 6 55 N 55 10 UK0016614 Upper Lough Erne * 5 738,38 W 7 29 N 54 12 UK0016615 Eastern Mournes * 7 507,03 W 5 57 N 54 10 UK0016618 Strangford Lough * 15 398,54 W 5 35 N 54 26 UK0016619 Monawilkin 174,78 W 7 51 N 54 25 UK0016620 Derryleckagh 48,69 W 6 17 N 54 9 UK0016621 Magheraveely Marl Loughs * 58,78 W 7 16 N 54 11 UK0016622 Slieve Beagh * 1 884,68 W 7 11 N 54 20 UK0017068 The Vadills * 62,43 W 1 23 N 60 17 UK0017069 Papa Stour 2 076,69 W 1 41 N 60 20 UK0017070 Loch nam Madadh * 2 320,38 W 7 9 N 57 37 UK0017072 Berwickshire and North Northumberland Coast 65 045,5 W 1 40 N 55 39 UK0017073 Solent and Isle of Wight Lagoons * 36,24 W 1 8 N 50 46 UK0017074 Loch Roag Lagoons * 43,62 W 6 52 N 58 14 UK0017075 The Wash and North Norfolk Coast * 107 761,28 E 0 19 N 52 56 UK0017076 Chesil and the Fleet * 1 631,63 W 2 31 N 50 36 UK0017077 Lochs Duich, Long and Alsh Reefs 2 380,86 W 5 34 N 57 16 UK0017096 Faray and Holm of Faray 785,68 W 2 49 N 59 13 UK0017097 North Northumberland Dunes * 1 147,56 W 1 48 N 55 41 UK0017101 Obain Loch Euphoirt * 348,59 W 7 11 N 57 32 UK0019756 Bankhead Moss, Beith * 32,5 W 4 38 N 55 43 UK0019757 Black Loch Moss * 108,42 W 3 50 N 55 54 UK0019758 Blawhorn Moss * 109 W 3 47 N 55 53 UK0019759 Braehead Moss * 122,6 W 3 39 N 55 44 UK0019760 Coalburn Moss * 224,32 W 3 51 N 55 36 UK0019761 Cockinhead Moss * 48,4 W 4 36 N 55 42 UK0019762 Cranley Moss * 101,27 W 3 40 N 55 42 UK0019763 Dykeneuk Moss * 61,64 W 4 37 N 55 41 UK0019764 Red Moss * 75,86 W 3 47 N 55 31 UK0019765 Waukenwae Moss * 155,49 W 4 5 N 55 44 UK0019767 Reidside Moss * 87,17 W 2 39 N 57 36 UK0019768 North Shotts Moss * 53,36 W 3 47 N 55 49 UK0019771 Claish Moss and Kentra Moss * 1 013,78 W 5 43 N 56 44 UK0019772 Coladoir Bog * 155,46 W 5 57 N 56 23 UK0019773 Eilean na Muice Duibhe * 568,08 W 6 15 N 55 33 UK0019774 Feur Lochain * 376,18 W 6 23 N 55 50 UK0019775 Glac na Criche * 265,33 W 6 26 N 55 51 UK0019791 Carn nan Tri-Tighearnan * 4 151,29 W 3 56 N 57 25 UK0019793 Hascosay * 164,92 W 0 59 N 60 36 UK0019794 Inverasdale Peatlands * 1 264,57 W 5 44 N 57 50 UK0019795 East Mires and Lumbister * 620,32 W 1 6 N 60 38 UK0019796 Moidach More * 929,05 W 3 36 N 57 27 UK0019797 Ronas Hill  North Roe * 4 900,9 W 1 25 N 60 33 UK0019798 Sligachan Peatlands * 1 440,91 W 6 10 N 57 16 UK0019799 Tingon * 569,3 W 1 32 N 60 32 UK0019800 Turclossie Moss * 62,77 W 2 11 N 57 36 UK0019801 Flow of Dergoals * 170,18 W 4 44 N 54 53 UK0019802 Sound of Arisaig (Loch Ailort to Loch Ceann Traigh) 4 556,65 W 5 52 N 56 48 UK0019803 Sunart * 10 246,72 W 5 48 N 56 40 UK0019804 North Uist Machair * 3 048,54 W 7 22 N 57 32 UK0019806 Dornoch Firth and Morrich More * 8 700,53 W 4 2 N 57 51 UK0019807 Culbin Bar * 612,88 W 3 46 N 57 37 UK0019808 Moray Firth 151 341,67 W 3 43 N 57 49 UK0019811 River Spey * 5 729,48 776,6 W 3 30 N 57 22 UK0019812 Insh Marshes * 1 158,78 W 3 58 N 57 5 UK0019813 Kirkcowan Flow * 777,57 W 4 44 N 55 0 UK0019814 Kilhern Moss * 123,83 W 4 48 N 54 55 UK0019815 Lewis Peatlands * 27 945,59 W 6 21 N 58 21 UK0019816 Mointeach Scadabhaigh * 3 320,06 W 7 16 N 57 35 UK0019818 Mochrum Lochs * 178,99 W 4 39 N 54 50 UK0019820 Mointeach nan Lochain Dubha * 410,07 W 5 51 N 57 13 UK0019833 Duddon Mosses * 313,07 W 3 11 N 54 15 UK0019834 Roudsea Wood and Mosses * 470,45 W 3 0 N 54 13 UK0019838 North Norfolk Coast * 3 207,37 E 0 36 N 52 58 UK0019839 MÃ ²ine MhÃ ³r * 1 150,41 W 5 31 N 56 4 UK0019840 Endrick Water 239,11 40,52 W 4 24 N 56 3 UK0019841 Merrick Kells * 8 698,3 W 4 26 N 55 8 UK0019857 Dorset Heaths * 5 730,73 W 2 9 N 50 39 UK0019859 Peak District Dales * 2 326,33 W 1 47 N 53 5 UK0019861 Isle of Portland to Studland Cliffs 1 447,5 W 2 13 N 50 37 UK0019863 St Albans Head to Durlston Head * 287,22 W 1 59 N 50 35 UK0019864 Sidmouth to West Bay * 897,3 W 2 57 N 50 42 UK0019865 Breckland * 7 548,06 E 0 44 N 52 31 UK0019866 Rex Graham Reserve * 2,67 E 0 33 N 52 20 UK0019958 Morven and Mullachdubh * 916,76 W 3 4 N 57 7 UK0019959 Muir of Dinnet 415,76 W 2 53 N 57 6 UK0019978 Lower River Spey  Spey Bay * 652,6 W 3 7 N 57 40 UK0020019 Carmarthen Bay Dunes/Twyni Bae Caerfyrddin * 1 206,32 W 4 28 N 51 44 UK0020020 Carmarthen Bay and Estuaries/Bae Caerfyrddin ac Aberoedd * 66 101,16 W 4 22 N 51 40 UK0020021 Y Twyni o Abermenai i Aberffraw/Abermenai to Aberffraw Dunes * 1 871,03 W 4 22 N 53 9 UK0020025 Glannau MÃ ´n: Cors heli/Anglesey Coast: Saltmarsh 1 058 W 4 25 N 53 9 UK0030030 Ballochbuie * 1 881,73 W 3 19 N 56 59 UK0030031 Barnack Hills and Holes * 23,27 W 0 24 N 52 37 UK0030032 River Derwent and Bassenthwaite Lake * 1 832,96 W 3 8 N 54 34 UK0030033 North Pennine Moors * 103 109,42 W 1 47 N 54 10 UK0030034 Burnham Beeches 382,76 W 0 37 N 51 33 UK0030035 Clints Quarry 12,03 W 3 18 N 54 42 UK0030036 Denby Grange Colliery Ponds 18,53 W 1 35 N 53 38 UK0030037 Devil's Dyke * 8,02 E 0 21 N 52 14 UK0030038 Dorset Heaths (Purbeck and Wareham) and Studland Dunes * 2 221,94 W 1 57 N 50 39 UK0030039 Eller's Wood and Sand Dale * 4,09 W 0 41 N 54 15 UK0030040 Exmoor Heaths * 10 705,87 W 3 37 N 51 9 UK0030041 Firth of Lorn 20 975,01 W 5 43 N 56 13 UK0030042 Glan-traeth * 14,1 W 4 22 N 53 10 UK0030043 Grimsthorpe 0,35 W 0 28 N 52 46 UK0030044 Kennet and Lambourn Floodplain * 114,47 W 1 32 N 51 25 UK0030045 Largalinny * 244,87 W 7 53 N 54 25 UK0030046 Afon Gwyrfai a Llyn Cwellyn 114,29 W 4 10 N 53 4 UK0030047 Lough Melvin * 516,43 W 8 7 N 54 25 UK0030048 Mendip Woodlands * 253,92 W 2 25 N 51 12 UK0030049 Morfa Harlech a Morfa Dyffryn 1 062,57 W 4 7 N 52 52 UK0030051 Mottey Meadows 43,87 W 2 14 N 52 43 UK0030052 North Somerset and Mendip Bats * 561,19 W 2 44 N 51 17 UK0030053 Orton Pit 141,24 W 0 17 N 52 32 UK0030054 Portholme 91,93 W 0 11 N 52 19 UK0030055 Rathlin Island 3 344,62 W 6 13 N 55 18 UK0030056 River Camel * 621,17 69 W 4 44 N 50 30 UK0030057 River Ehen 24,39 W 3 29 N 54 30 UK0030058 Rook Clift * 10,82 W 0 49 N 50 57 UK0030059 Solent Maritime * 11 325,09 W 0 55 N 50 47 UK0030060 South Devon Shore Dock 341,01 W 3 42 N 50 12 UK0030061 South Wight Maritime 19 862,71 W 1 20 N 50 35 UK0030063 Wast Water 286,21 W 3 17 N 54 26 UK0030064 Lower Bostraze and Leswidden * 2,33 W 5 39 N 50 7 UK0030065 Newlyn Downs * 115,71 W 5 2 N 50 20 UK0030066 Strathy Point 203,58 W 4 2 N 58 35 UK0030067 South-East Islay Skerries 1 498,3 W 6 3 N 55 39 UK0030068 Fardrum and Roosky Turloughs * 43,1 W 7 43 N 54 24 UK0030069 Sanday 10 971,65 W 2 30 N 59 17 UK0030070 Cernydd Carmel * 361,14 W 4 2 N 51 49 UK0030071 Aberbargoed Grasslands 39,78 W 3 12 N 51 41 UK0030072 Sugar Loaf Woodlands 173,84 W 3 1 N 51 50 UK0030073 Achnahaird * 21,37 W 5 21 N 58 4 UK0030074 Afonydd Cleddau/Cleddau Rivers * 750,73 W 4 59 N 51 53 UK0030075 Afon Eden  Cors Goch Trawsfynydd * 284,29 W 3 54 N 52 49 UK0030076 Alde, Ore and Butley Estuaries 1 561,53 E 1 34 N 52 6 UK0030077 Altnaharra 68,93 W 4 25 N 58 17 UK0030078 Alyn Valley Woods/Coedwigoedd Dyffryn Alun * 168,3 W 3 12 N 53 9 UK0030079 Ardnamurchan Burns 24,98 9,49 W 6 11 N 56 43 UK0030080 Ashdown Forest 2 729 E 0 4 N 51 3 UK0030081 Abhainn Clais An Eas and Allt a'Mhuilinn 0,9 2,76 W 5 15 N 58 8 UK0030082 Aston Rowant 127,75 W 0 56 N 51 40 UK0030083 Banagher Glen * 87,77 W 6 57 N 54 53 UK0030084 Bann Estuary * 347,94 W 6 44 N 55 10 UK0030085 Baston Fen 2,2 W 0 19 N 52 44 UK0030086 Beast Cliff  Whitby (Robin Hood's Bay) 260,2 W 0 31 N 54 24 UK0030087 Bee's Nest and Green Clay Pits 14,76 W 1 38 N 53 5 UK0030088 Berriedale and Langwell Waters 57,62 44,63 W 3 31 N 58 11 UK0030089 Binevenagh * 90,79 W 6 55 N 55 7 UK0030090 Blackmill Woodlands 71,01 W 3 32 N 51 33 UK0030091 Blackstone Point 7,38 W 4 3 N 50 17 UK0030092 Blaen Cynon * 66,83 W 3 31 N 51 44 UK0030093 Walton Moss * 285,89 W 2 46 N 54 59 UK0030094 Borders Woods * 53,23 W 2 39 N 55 34 UK0030095 Bracket's Coppice 53,66 W 2 41 N 50 51 UK0030096 Brecon Beacons/Bannau Brycheiniog 269,67 W 3 25 N 51 52 UK0030097 Breen Wood * 36,01 W 6 14 N 55 8 UK0030098 Breney Common and Goss and Tregoss Moors 816,01 W 4 52 N 50 24 UK0030099 Broubster Leans * 172,76 W 3 39 N 58 31 UK0030100 Brown Moss 32,03 W 2 39 N 52 56 UK0030101 Buchan Ness to Collieston * 207,52 W 1 48 N 57 26 UK0030102 Burrow Head 244,22 W 4 24 N 54 41 UK0030103 Butser Hill * 238,66 W 0 58 N 50 58 UK0030104 Cadair Idris * 3 785,05 W 3 55 N 52 42 UK0030105 Caeau Mynydd Mawr 25,06 W 4 3 N 51 47 UK0030106 Calf Hill and Cragg Woods * 34,43 W 2 41 N 54 2 UK0030107 Cannock Chase 1 236,93 W 2 1 N 52 45 UK0030108 Cape Wrath * 1 019,18 W 4 53 N 58 36 UK0030109 Cardiff Beech Woods * 115,62 W 3 16 N 51 32 UK0030110 Carn  Glenshane Pass * 1 938,78 W 6 46 N 54 54 UK0030111 Carsegowan Moss * 49,49 W 4 27 N 54 54 UK0030112 Cawdor Wood * 161,6 W 3 55 N 57 30 UK0030113 Glaswelltiroedd Cefn Cribwr/Cefn Cribwr Grasslands 58,35 W 3 37 N 51 32 UK0030114 Bae Cemlyn/Cemlyn Bay * 43,43 W 4 30 N 53 24 UK0030115 Cerne and Sydling Downs 369,08 W 2 28 N 50 49 UK0030116 Cladagh (Swanlinbar) River 28,3 W 7 37 N 54 13 UK0030117 Coed Cwm Einion * 21,01 W 3 55 N 52 32 UK0030118 Coedydd Aber * 346,2 W 4 0 N 53 13 UK0030119 Coedydd Llawr-y-glyn 100,68 W 3 34 N 52 30 UK0030120 Coille MhÃ ³r 311,23 W 5 38 N 57 18 UK0030121 Corsydd Eifionydd * 144,32 W 4 17 N 53 0 UK0030122 Coyles of Muick * 135,16 W 3 6 N 57 0 UK0030123 Craighall Gorge * 53,59 W 3 20 N 56 37 UK0030124 Coedwigoedd Penrhyn Creuddyn/Creuddyn Peninsula Woods * 118,86 W 3 48 N 53 17 UK0030125 Upper Strathearn Oakwoods 152,48 W 3 51 N 56 20 UK0030126 Cumbrian Marsh Fritillary Site 22,96 W 2 55 N 54 45 UK0030127 Cwm Clydach Woodlands/Coedydd Cwm Clydach 28,81 W 3 9 N 51 48 UK0030128 Cwm Doethie  Mynydd Mallaen 4 122,29 W 3 49 N 52 5 UK0030129 Dam Wood 18,98 W 4 16 N 57 35 UK0030130 Dawlish Warren * 58,84 W 3 26 N 50 36 UK0030131 Dee Estuary/Aber Dyfrdwy * 15 805,07 W 3 12 N 53 19 UK0030132 Deeside and Buckley Newt Sites * 207,52 W 3 3 N 53 12 UK0030133 Dew's Ponds 6,74 E 1 30 N 52 17 UK0030134 Dinnet Oakwood 19,73 W 2 53 N 57 4 UK0030135 Dixton Wood 13,14 W 2 1 N 51 58 UK0030136 Dogden Moss * 156,73 W 2 30 N 55 44 UK0030138 Duncton to Bignor Escarpment 214,47 W 0 37 N 50 54 UK0030139 Dunraven Bay 6,47 W 3 36 N 51 26 UK0030140 Durham Coast * 393,63 W 1 17 N 54 45 UK0030141 Coedydd Nedd a Mellte * 378,18 W 3 34 N 51 46 UK0030142 Arnecliff and Park Hole Woods 52,49 W 0 47 N 54 26 UK0030143 East Caithness Cliffs 442,64 W 3 20 N 58 16 UK0030144 Gweunydd Blaencleddau * 150,11 W 4 41 N 51 57 UK0030145 Coetiroedd Cwm Elan/Elan Valley Woodlands * 439,53 W 3 34 N 52 15 UK0030146 Coedwigoedd Dyffryn Elwy/Elwy Valley Woods * 83,01 W 3 27 N 53 12 UK0030147 Emer Bog 37,5 W 1 26 N 50 59 UK0030148 Exmoor and Quantock Oakwoods * 1 895,17 W 3 34 N 51 11 UK0030149 Fair Isle 561,27 W 1 32 N 59 32 UK0030150 Fens Pools 20,4 W 2 7 N 52 29 UK0030151 Ford Moss * 61,14 W 2 2 N 55 37 UK0030152 Dun Moss and Forest of Alyth Mires * 469,96 W 3 20 N 56 42 UK0030153 Galloway Oakwoods 355,1 W 4 31 N 55 0 UK0030154 Glen Beasdale 507,32 W 5 44 N 56 53 UK0030155 Glen Creran Woods * 703,88 W 5 14 N 56 34 UK0030156 Glenartney Juniper Wood 101,74 W 4 0 N 56 20 UK0030157 Gower Ash Woods/Coedydd Ynn GÃ µyr * 233,15 W 4 3 N 51 34 UK0030158 Granllyn 20,99 W 3 9 N 52 41 UK0030159 Green Hill of Strathdon 640,77 W 3 8 N 57 14 UK0030160 Grogwynion 42,11 W 3 53 N 52 19 UK0030161 Mwyngloddiau Fforest Gwydir/Gwydyr Forest Mines 39,75 W 3 48 N 53 6 UK0030162 Hackpen Hill 35,83 W 1 29 N 51 33 UK0030163 Halkyn Mountain/Mynydd Helygain * 610,36 W 3 12 N 53 14 UK0030164 Hartslock Wood * 34,24 W 1 6 N 51 30 UK0030165 Hastings Cliffs 183,72 E 0 39 N 50 52 UK0030166 Hatfield Moor 1 363,55 W 0 56 N 53 32 UK0030167 Helbeck and Swindale Woods * 136,38 W 2 20 N 54 32 UK0030168 Hestercombe House 0,08 W 3 5 N 51 3 UK0030169 Hollymount * 49,95 W 5 44 N 54 19 UK0030170 Humber Estuary * 36 657,15 W 0 44 N 53 35 UK0030171 Inverpolly * 11 877,32 W 5 11 N 58 3 UK0030172 Isle of May 356,75 W 2 34 N 56 11 UK0030173 Johnstown Newt Sites 69,61 W 3 1 N 53 0 UK0030174 Keltneyburn * 31,73 W 3 59 N 56 37 UK0030175 Kennet Valley Alderwoods * 56,77 W 1 25 N 51 24 UK0030176 Kinloch and Kyleakin Hills * 5 266,96 W 5 43 N 57 13 UK0030177 Kippenrait Glen * 61,56 W 3 56 N 56 10 UK0030178 Kirk Deighton 4,03 W 1 23 N 53 56 UK0030179 Ladder Hills * 4 357,94 W 3 14 N 57 13 UK0030180 Lecale Fens 40,87 W 5 46 N 54 16 UK0030181 Ledmore Wood 93,37 W 4 15 N 57 52 UK0030182 Eileanan agus Sgeiran Lios mÃ ³r 1 139,62 W 5 26 N 56 34 UK0030183 Little Gruinard River 1 177,98 69,68 W 5 26 N 57 45 UK0030184 Little Wittenham 68,76 W 1 10 N 51 37 UK0030185 Llwyn * 22,1 W 3 22 N 53 10 UK0030186 Llyn Dinam 36,69 W 4 32 N 53 15 UK0030187 Corsydd LlÃ ·n/Lleyn Fens * 283,68 W 4 30 N 52 54 UK0030188 Loch a'Phuill 151,17 W 6 56 N 56 28 UK0030189 Loch Achnacloich 20,09 W 4 14 N 57 44 UK0030190 Loch Creran 1 226,39 W 5 20 N 56 31 UK0030191 Loch Fada 80,34 W 6 12 N 56 5 UK0030192 Loch Laxford 1 221,33 W 5 5 N 58 24 UK0030193 Loch of Isbister 105 W 3 18 N 59 5 UK0030194 Loch of Wester 69,66 W 3 9 N 58 31 UK0030195 Loch Ruthven 201,15 W 4 16 N 57 19 UK0030196 Loch Ussie 102,62 W 4 30 N 57 34 UK0030197 Lower Findhorn Woods * 181,43 W 3 40 N 57 33 UK0030198 Lyppard Grange Ponds 1,09 W 2 10 N 52 11 UK0030199 Main Valley Bogs * 186,2 W 6 23 N 55 0 UK0030200 Manchester Mosses 172,81 W 2 27 N 53 28 UK0030202 Y Fenai a Bae Conwy/Menai Strait and Conwy Bay 26 482,67 W 4 3 N 53 14 UK0030203 Mendip Limestone Grasslands * 417,47 W 2 51 N 51 17 UK0030204 Methven Moss * 83,7 W 3 36 N 56 23 UK0030205 Migneint Arenig Dduallt * 19 968,23 W 3 46 N 52 58 UK0030206 Mingarry Burn 4,25 3,77 W 6 10 N 56 36 UK0030208 Moffat Hills * 2 891,92 W 3 20 N 55 24 UK0030209 Loch Moidart and Loch Shiel Woods * 1 756,77 W 5 34 N 56 48 UK0030210 Monadhliath * 10 671,11 W 4 16 N 57 5 UK0030211 Moneygal Bog * 155,79 W 7 37 N 54 44 UK0030212 Moninea Bog * 44,74 W 7 32 N 54 8 UK0030213 Montgomery Canal 55,89 W 3 6 N 52 40 UK0030214 Montiaghs Moss 151,28 W 6 18 N 54 31 UK0030215 Moorfoot Hills * 8 498,99 W 3 1 N 55 42 UK0030216 Mortlach Moss 12,02 W 2 49 N 57 29 UK0030217 Morvern Woods * 1 927,49 W 5 38 N 56 31 UK0030218 Airds Moss * 1 359,33 W 4 11 N 55 30 UK0030219 Mull Oakwoods 1 401,89 W 5 40 N 56 24 UK0030220 Mull of Galloway 136,39 W 4 54 N 54 38 UK0030221 Mynydd Epynt * 40,12 W 3 37 N 52 2 UK0030222 Nene Washes 88,19 W 0 4 N 52 34 UK0030223 Ness Woods * 847,12 W 4 35 N 57 11 UK0030224 North Antrim Coast * 314,59 W 6 23 N 55 13 UK0030225 North Downs Woodlands * 287,58 E 0 24 N 51 20 UK0030226 North Fetlar 1 581,93 W 0 51 N 60 37 UK0030227 North Pembrokeshire Woodlands/Coedydd Gogledd Sir Benfro * 315,68 W 4 50 N 51 58 UK0030228 North York Moors * 44 082,25 W 0 54 N 54 24 UK0030229 North West Pembrokeshire Commons/Comins Gogledd Orllewin Sir Benfro 248,89 W 5 14 N 51 54 UK0030230 Ascrib, Isay and Dunvegan 2 584,99 W 6 38 N 57 30 UK0030231 Ardvar and Loch a'Mhuilinn Woodlands * 805,99 W 5 5 N 58 15 UK0030232 Overstrand Cliffs 30,02 E 1 19 N 52 55 UK0030233 Owenkillew River * 213,46 W 7 7 N 54 43 UK0030234 Ox Close * 141,25 W 2 1 N 54 18 UK0030235 Paston Great Barn 0,95 E 1 26 N 52 51 UK0030236 Peatlands Park * 207,3 W 6 35 N 54 29 UK0030237 Peter's Pit 28,3 E 0 27 N 51 20 UK0030238 Phoenix United Mine and Crow's Nest 48,72 W 4 26 N 50 31 UK0030239 Pitkeathly Mires 61,49 W 3 26 N 56 18 UK0030240 Turflundie Wood 86,36 W 3 18 N 56 18 UK0030241 Polruan to Polperro 213,39 W 4 35 N 50 19 UK0030242 Quants 20,29 W 3 9 N 50 57 UK0030243 Rassal * 1 017,19 W 5 33 N 57 26 UK0030244 Rea's Wood and Farr's Bay * 41,81 W 6 13 N 54 42 UK0030245 Rhos Talglas 53,55 W 4 7 N 52 15 UK0030246 Richmond Park 846,68 W 0 16 N 51 26 UK0030247 Rinns of Islay 1 149,7 W 6 25 N 55 45 UK0030248 River Axe 25,78 W 3 2 N 50 45 UK0030249 River Bladnoch 300,02 143,57 W 4 35 N 54 54 UK0030250 River Clun 14,93 W 2 53 N 52 22 UK0030251 River Dee * 2 446,82 571,2 W 3 4 N 57 3 UK0030252 River Dee and Bala Lake/Afon Dyfrdwy a Llyn Tegid * 1 308,93 175,7 W 2 51 N 53 2 UK0030253 River Derwent 411,23 W 0 55 N 53 55 UK0030254 River Evelix 20,17 19,06 W 4 7 N 57 53 UK0030255 Langavat 1 459,64 88,9 W 6 45 N 58 5 UK0030256 River Kent 109,12 W 2 45 N 54 21 UK0030257 River Lambourn 27,27 W 1 25 N 51 27 UK0030258 River Mease 21,86 W 1 36 N 52 41 UK0030259 River Moriston * 194,53 31,98 W 4 49 N 57 10 UK0030260 River Naver 1 066,66 127,63 W 4 20 N 58 18 UK0030261 River Oykel 960,42 211,65 W 4 44 N 57 58 UK0030262 River South Esk 478,62 167,59 W 2 55 N 56 42 UK0030263 River Teith * 1 312,4 143,76 W 4 17 N 56 17 UK0030264 River Thurso 355,58 114,04 W 3 28 N 58 25 UK0030265 Rixton Clay Pits 13,99 W 2 28 N 53 24 UK0030266 Rochdale Canal 25,55 W 2 9 N 53 31 UK0030267 Roman Wall Loughs 684,26 W 2 21 N 55 1 UK0030268 Rostrevor Wood 16,63 W 6 11 N 54 5 UK0030270 Saltfleetby Theddlethorpe Dunes and Gibraltar Point * 960,2 E 0 13 N 53 23 UK0030271 Clogwyni Pen LlÃ ·n/Seacliffs of Lleyn 1 048,4 W 4 38 N 52 48 UK0030272 Shelforkie Moss * 111,37 W 3 50 N 56 16 UK0030273 Sullom Voe * 2 698,55 W 1 18 N 60 27 UK0030274 Shingle Islands * 77,9 W 3 39 N 56 38 UK0030275 Shortheath Common * 58,94 W 0 53 N 51 7 UK0030276 Skipwith Common 295,2 W 0 59 N 53 49 UK0030277 Slieve Gullion * 612,13 W 6 26 N 54 7 UK0030280 South Pennine Moors * 64 983,13 W 1 46 N 53 27 UK0030281 St Abb's Head to Fast Castle 127,52 W 2 11 N 55 55 UK0030282 St Austell Clay Pits * 0,61 W 4 46 N 50 21 UK0030283 Stodmarsh * 564,64 E 1 10 N 51 18 UK0030284 Strensall Common 569,63 W 1 0 N 54 1 UK0030285 Subberthwaite, Blawith and Torver Low Commons 1 865,17 W 3 7 N 54 17 UK0030286 Tarbert Woods 1 595,97 W 5 34 N 55 47 UK0030287 Tayvallich Juniper and Coast 1 213,47 W 5 40 N 55 58 UK0030288 Threepwood Moss * 53,29 W 2 46 N 55 40 UK0030289 Treshnish Isles 1 962,66 W 6 24 N 56 30 UK0030290 Trossachs Woods 374,95 W 4 25 N 56 14 UK0030291 Turmennan 14,83 W 5 42 N 54 22 UK0030292 Tweed Estuary 155,93 W 2 0 N 55 46 UK0030293 Tyne and Nent 36,84 W 2 26 N 54 47 UK0030294 Tynron Juniper Wood 6,67 W 3 50 N 55 12 UK0030295 Ullswater Oakwoods * 123,41 W 2 55 N 54 30 UK0030296 Upper Ballinderry River * 58,8 W 6 51 N 54 39 UK0030297 Upper Nithsdale Woods * 98,38 W 3 52 N 55 21 UK0030298 Urquhart Bay Wood * 46,03 W 4 26 N 57 20 UK0030299 West Dorset Alder Woods * 329,29 W 2 39 N 50 46 UK0030300 West Fermanagh Scarplands * 2 270,35 W 7 52 N 54 23 UK0030301 Wimbledon Common 348,31 W 0 14 N 51 25 UK0030302 Witherslack Mosses * 486,53 W 2 49 N 54 14 UK0030303 Wolf Island Bog * 118,02 W 6 33 N 54 54 UK0030304 Woolmer Forest 666,68 W 0 51 N 51 5 UK0030305 Yerbeston Tops 18,81 W 4 49 N 51 45 UK0030306 Yewbarrow Woods * 112,89 W 3 0 N 54 16 UK0030307 Rigg  Bile * 500,89 W 6 8 N 57 27 UK0030310 South Solway Mosses * 1 962,36 W 3 14 N 54 55 UK0030311 Firth of Tay & Eden Estuary * 15 412,53 W 2 57 N 56 22 UK0030312 River Tay 9 497,72 837,11 W 4 5 N 56 34 UK0030313 Peeswit Moss * 52,98 W 3 3 N 55 47 UK0030314 Raeburn Flow * 63,96 W 3 6 N 54 57 UK0030315 Red Moss of Netherley * 92,53 W 2 14 N 57 2 UK0030316 West Fannyside Moss * 33,83 W 3 55 N 55 56 UK0030317 Darwin Mounds 137 726 W 7 13 N 59 45 UK0030318 Aughnadarragh Lough 12,8 W 5 46 N 54 27 UK0030319 Ballykilbeg 37,59 W 5 46 N 54 17 UK0030320 River Foyle and Tributaries 770,12 120 W 7 27 N 54 44 UK0030321 Cranny Bogs * 78,9 W 7 20 N 54 31 UK0030322 Curran Bog * 183,31 W 6 38 N 54 47 UK0030323 Dead Island Bog * 54,56 W 6 32 N 54 53 UK0030324 Deroran Bog * 75,46 W 7 11 N 54 35 UK0030325 Tonnagh Beg Bog * 55,6 W 7 21 N 54 29 UK0030326 Tully Bog * 35,99 W 7 20 N 54 37 UK0030328 Briddlesford Copses * 167,22 W 1 13 N 50 42 UK0030329 Crowdy Marsh 92,65 W 4 36 N 50 37 UK0030330 Dover to Kingsdown Cliffs * 183,85 8 E 1 22 N 51 8 UK0030331 Eversden and Wimpole Woods 66,48 W 0 2 N 52 9 UK0030332 Fen Bog 27,49 W 0 41 N 54 21 UK0030333 Harbottle Moors 936,3 W 2 8 N 55 19 UK0030334 Mottisfont Bats 196,88 W 1 33 N 51 2 UK0030335 Naddle Forest * 360,89 W 2 46 N 54 31 UK0030336 Simonside Hills * 2 082,6 W 2 1 N 55 16 UK0030337 Singleton and Cocking Tunnels 2,45 W 0 45 N 50 55 UK0030338 Parkgate Down * 6,94 E 1 6 N 51 10 UK0030339 Tarn Moss 17,03 W 2 55 N 54 38 UK0030340 TrÃ igh na Berie * 153,75 W 6 55 N 58 12 UK0030341 Oronsay * 340,07 W 6 15 N 56 0 UK0030342 Fannich Hills * 9 637,96 W 4 59 N 57 41 UK0030343 Beinn Bhan 4 181,32 W 5 40 N 57 26 UK0030344 Onich to North Ballachulish Woods * 619,06 W 5 11 N 56 42 UK0030346 Glen Shira 65,34 W 5 0 N 56 17 UK0030347 Slochd 91,78 W 3 57 N 57 19 UK0030348 The Maim 484,58 W 3 12 N 57 4 UK0030349 Crookhill Brick Pit 4,71 W 2 30 N 50 36 UK0030350 Holnest 54,94 W 2 28 N 50 53 UK0030353 Haig Fras 48 103 W 7 46 N 50 15 UK0030354 Scanner Pockmark 335 E 0 58 N 58 17 UK0030356 Garron Point * 15,58 W 2 10 N 56 59 UK0030357 Braemar Pockmarks 518 E 1 28 N 58 59 UK0030359 Stanton Banks 81 727 W 7 54 N 56 14 UK0030360 River Roe and Tributaries 407,6 87 W 6 55 N 54 59 UK0030361 River Faughan and Tributaries 293,27 62,03 W 7 11 N 54 55 UK0030362 Bolton Fell Moss * 374,74 W 2 47 N 55 0